The next item is the 2003 annual debate on progress in implementing the area of freedom, security and justice, on the basis of oral questions to the Council (B5-0005/2004) and the Commission (B5-0006/2004), on behalf of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs.
I would remind you that the vote on the motions for resolutions winding up the debate will be held during the second part-session in March.
Mr President, Commissioner, we are approaching the end of the five-year term established in Amsterdam. New provisions of the Treaty of Nice will enter into force, and enlargement will expand the territory included in the area of freedom, security and justice. It is therefore time to take stock, to assess the mandate – this first five-year period. The annual debate focuses on this area and this will also be the approach of the resolution that we are preparing for the end of March. This is the European Parliament’s first message: we want this assessment to be made – not only by us, but also by the Commission and the Council. Here we will kick things off and publish our own evaluation in due course. We know that the Commission is also preparing its assessment, which we look forward to seeing. We would strongly recommend that the Council does the same.
I ask for the forgiveness of the chairman of our Parliamentary committee, Mr Hernández Mollar, who will probably refer to this again and who had the idea and proposed it in our debate the day before yesterday. We argue that the Council should now start preparing seriously a Tampere II, a new European Summit specifically dedicated to the area of Justice and Home Affairs, in which this political assessment is undertaken in a serious and transparent way, without people harbouring reservations. We also call for a new and realistic programme to be defined for the medium term. This must be done under the Dutch Presidency, in the second half of this year or, at the latest, under Luxembourg’s Presidency in the first half of 2005.
And we need this balance-sheet, one drawn up by all three elements of our institutional triangle, primarily so that we can then move ahead with political discernment and with new strategic direction. We need a dynamic balance-sheet; one that assesses the current situation and reaches towards the future. I would say the first requirement is for a positive assessment of many of the developments already achieved in this five-year period. We realise that the area of freedom, security and justice is an entirely new concept and a new direction for the Union’s development. It is therefore important to make a clear and positive assessment of the progress that has been made. On occasion, the understandable dissatisfaction of many is misunderstood by the general public. The wish to have gone further is frequently expressed; it is taken to suggest failure and gives rise to feelings that the situation is in crisis, which do not reflect the true picture.
We must remember that the general public is one of our greatest allies, and in order to involve it more closely in this process we also have to give this general public knowledge and trust instead of only frustration or utopian ideals. Hence, first of all, the future strategic importance that I attach to a more intense policy of providing information in this field. If we ask the Council to come up with a Tampere II, however, it is also because we feel that Tampere I, in 1999, was of great value and I therefore wish to congratulate Commissioner Vitorino, because I know how much Tampere owes to his efforts. It is true that much remains to be done, but the Tampere methodology, if we can call it that, was in itself positive, a framework for this parliamentary term, because without Tampere we would now be much worse off and further behind.
To give a broad outline and without going into the details of the motion for a resolution that we are working on and without returning to the terms of the oral question – this will certainly be done by my fellow Members of other political hues – a general assessment could be made, ranging from ‘very positive’ as regards the progress made in cooperation in judicial and civil matters, to ‘almost total stagnation’ in the field of police cooperation, with ‘good’ and ‘bad’ or simply ‘tolerable’ in between, applied to the progress and delays in the fields of asylum and immigration and judicial cooperation in criminal matters.
There is also very powerful and growing concern about guaranteeing fundamental rights, together with stepping up police and judicial cooperation, and there are growing calls for policies for integration in the field of immigration. There is first and foremost, however, a general message that could be sent to the Council and to all governments. This is a message that can be drawn clearly from these last five years and in the debates that have taken place: unless, in the remaining areas covered by the intergovernmental method, open and effective cooperation between governments and all the national authorities involved does not progress at the pace that circumstances require, public opinion will exert direct pressure for these competences and fields to be brought gradually within the Community sphere of competence, in some cases for reasons of security, in others for reasons relating to individual freedoms. In other words, if governments use their powers not only to fine-tune, adjust, calibrate and incorporate the principle of subsidiarity, but to block and hinder the development of this area of freedom, security and justice, they will be pursuing a very ill-advised approach. By waiting for so long, they will ultimately lose everything, because there are few areas in which the citizens exert as much pressure as in this one and in which this pressure makes itself felt so markedly and so powerfully.
Nor can we compromise by refusing to discharge budgets because, as Romano Prodi, our President, has already said, all Union policies would suffer as a result, starting with the area of freedom, security and justice. I wish to say a final word, Mr President, on dialogue with national parliaments, a point already made in last year’s annual report by the then rapporteur, Baroness Ludford. Our experience of this five-year period suggests that we in Parliament must also speed up the working processes and I have thus proposed that in the next parliamentary term, the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs should adopt a working figurehead, the benefits of which I have seen in the Committee on Constitutional Affairs. We must also invite representatives of the national parliaments, of their corresponding committees, to come and participate in our work and discussions. In my view, we should do this in three situations: first, regularly once every six months, secondly, when we prepare our annual debate and thirdly, when a debate is held on a legislative matter that is either of particular strategic importance to pushing through the entire area of freedom, security and justice, or which is rooted in its decision-making process and in which it is useful, in order to uproot it, to extend the Trans-European debate. Lastly, there is a powerful proactive generic recommendation: everything that has been planned must be implemented. We would like everything that has fallen behind the timetables that have been set to be concluded by the end of 2004. We believe that, when Tampere II takes place, Tampere I should have already been fully completed. Perhaps this is not possible at the moment, but this is the direction we propose in order to remove all doubts from people’s minds.
. Mr President, I would like to thank you for this opportunity to discuss the work of the Justice and Home Affairs Council in 2003. I would particularly like to thank Mr Ribeiro e Castro for compiling the question on which I will base my comments.
I want firstly to pay tribute to the work of the Greek and Italian presidencies in advancing the Justice and Home Affairs agenda during 2003. Significant progress was made on a whole range of JHA issues, including legislative measures and operational cooperation in compliance with the Tampere European Council Conclusions and the mandate from subsequent European Councils. The measure of that progress can be seen in the fact that during that period the Council adopted nine regulations, five directives, three framework decisions, two conventions, several agreements with third countries, more than twenty decisions and more than thirty resolutions and conclusions.
Although the focus of the debate is on progress during 2003, you have framed your questions in the context of the significant events of this year and I will bear this in mind in my response.
The Irish presidency is very conscious of the significance of this year for the Union and also for the creation of an area of freedom, security and justice. The key objectives of our presidency are to make progress on the Amsterdam requirements and to take forward work on the extended Tampere programme. We will also continue to promote operational cooperation, particularly in relation to police and customs.
Turning now to asylum and immigration, I would like to mention some of last year’s achievements. In the context of asylum, the adoption of the Dublin II Regulation establishing the criteria and mechanisms for determining Member State responsibility for examining an asylum application, and the directive on minimum standards for the reception of asylum seekers, were major achievements.
Progress has also been made on two other key asylum proposals – the procedures directive and the qualifications directive. However, despite the best efforts of the Italian and Greek presidencies, it was not possible to reach agreement on these proposals. These proposals have been moved forward under successive presidencies and it will now fall to the Irish presidency to attempt to resolve the outstanding issues, in keeping with the requirements of the Tampere and the Amsterdam Treaty. We will now make every effort to get agreement on these texts within the timescale specified by the Amsterdam Treaty.
2003 also saw the adoption of the first legal instruments in the area of legal immigration – the directive on the right to family reunification and the directive on the status of third-country nationals who are long-term residents. The Council also intends to move forward work on the directives on the condition of entry and residence of third-country nationals for the purposes of study, vocational training and voluntary services and for the purposes of research.
In the area of illegal immigration, the Council reached agreement on the directive on assistance in the case of transit for the purpose of removal by air and the decision on the organisation of joint flights. On an operational level, various joint projects were carried out at land, sea and air borders, including the establishment of an ad hoc Centre for Border Guard Training. The Council also adopted a programme of measures to combat illegal immigration across maritime borders.
The strengthening of border controls against illegal immigration will continue to be a Council priority in 2004. The Council intends to continue work on the draft regulation establishing the European Agency for Management and Operational Cooperation at External Borders, in keeping with the conclusions on this proposal adopted by the Justice and Home Affairs Council in November. I hope that this can be agreed during the Irish presidency.
I would also mention that readmission agreements were concluded by the Commission with Hong Kong and the agreement between the EU and Macao was signed. Negotiations are ongoing in relation to readmission agreements with Morocco, Russia and Ukraine.
The Tampere European Council made mutual recognition the cornerstone of judicial cooperation in civil and commercial matters and specified a programme of measures for this purpose. There has been steady progress in the area of judicial cooperation in civil law since then and 2003 was no exception. Key measures adopted last year include the legal aid directive and the regulation on parental responsibility. The Council also established a general approach on the proposed regulation creating a European enforcement order for uncontested claims. I hope that Council and the European Parliament can work together effectively to enable this proposal to be adopted in the coming months.
Discussions will continue within the Council framework during 2004 on the proposed Rome II regulations on the law applicable to non-contractual obligations, which also comes under the codecision procedure. I also understand that the Commission intends to present a proposal for a regulation to establish a European order for payment procedure in the coming weeks.
Your question also referred to the work of the Hague Conference on Private International Law. In recent years, on the basis of negotiating mandates adopted by the Council, the Community has been able to participate actively in the work of the conference where there are matters under discussion which concern its competence. In April 2003, on foot of a Council decision, Member States signed the 1996 Hague Protection of Children Convention, both on their own behalf and in the interest of the Community. The increased engagement of the Community with the Hague Conference is reflected in the fact that the Council has authorised the Commission to initiate negotiations with the Conference on the possible accession of the Community to that body.
In the area of criminal judicial cooperation, the Council made progress last year, both on measures aimed at promoting cooperation and measures in the area of mutual recognition. Among the measures adopted were the framework decision on combating the sexual exploitation of children and child pornography, the framework decision on combating corruption in the private sector and the framework decision on the protection of the environment through criminal law. The JHA Council also agreed the Framework Decision on Drugs. A decision to sign the agreements between the EU and the US on extradition and mutual legal assistance in criminal matters was also agreed last year.
As far as trafficking in human beings and third countries is concerned, the Brussels Declaration on Preventing and Combating Trafficking in Human Beings, endorsed by the Council last May, provides the basis for a comprehensive five-year work programme. The Irish presidency will continue to support Commission initiatives to combat trafficking in human beings, bearing in mind the contents of that declaration and the work of the expert group on trafficking in human beings, which was established in 2003.
I understand that the European Arrest Warrant has been implemented by eight Member States. The remaining Member States are in the process of preparing the necessary legislation. The Accession States will have to apply the framework decision on the European arrest warrant from the date of their accession.
As regards procedural safeguards, I understand that the Commission will publish its legislative proposals in the course of this session.
On data protection in the third pillar, I would point out that various instruments already incorporate provisions to ensure the protection of personal data, for example, the Schengen Convention, the Europol Convention and the Eurojust Convention.
Progress has also taken place in the area of police cooperation. All the Member States share the view that Europol has a leading role to play in supporting the law enforcement agencies of the European Union in the fight against international organised crime and terrorism. It is a key agency in promoting the effectiveness of, and cooperation between, the European law enforcement agencies.
The priority areas for Europol agreed by Council are drugs, euro counterfeiting, terrorism, trafficking in human beings – including illegal immigration – and financial crime. Moreover, the police of the Member States cooperate closely to fight serious transnational crime on a daily basis. Many operational successes have been achieved in recent years, for example, as regards drugs, terrorism, trafficking in human beings and child pornography. Europol has regularly been involved in providing support for operations in accordance with the Europol Convention.
Last November, the JHA Council signed a protocol amending the Europol Convention which included several provisions aimed at improving the functioning of Europol. Furthermore the Council adopted several instruments relating to the operational functioning of Europol, including the approval of a number of cooperation agreements between Europol and other states.
Other measures adopted in the course of the year included a decision on the common use of liaison officers abroad by the law enforcement agencies of the Member States and a decision amending the Schengen Convention to allow for the carrying-out of cross-border surveillance on persons suspected of involvement in a criminal offence.
The Chief of Police Task Force and Cepol – the European Police College – also continue to play an important role in the development of police cooperation at EU level.
I would like to say a few words about the last steps to be taken before enlargement becomes a reality. The Accession Treaty, which has been ratified by all the parties concerned, provides that, in general, acts relating to the establishment of an area of freedom, security and justice will be applied to the new Member States from 1 May 2004. For the Schengen , however, there is a two-step process. The acceding states will participate in Schengen-related measures on the lifting of internal border controls, including participation in the Schengen Information System, at a later stage, after 1 May 2004.
The Accession Treaty also includes a safeguard clause. That provides that appropriate measures can be taken, up to 2007, if there are serious shortcomings or any imminent risks of such shortcomings in the transposition, state of implementation, or the application of legislative measures in certain areas of justice and home affairs.
I will conclude my comments by briefly addressing your question about making European Union business accessible to its citizens. The Council acknowledges the importance of transparency in EU business. It is worth noting that the regulation on public access to EU documents, adopted in 2001, promotes transparency and provides for greater participation of EU citizens in the decision-making process. There is a high level of full access to legislative documents and partial access to other documents covering the current negotiations. At present 55% of the approximately 450 000 documents of the Council document register are directly accessible to the public on the Internet, in all the languages of the EU. The conclusions of each JHA Council meeting are available to the public, as are the texts of all adopted measures.
I hope that my comments have given you an overview of the achievements in the justice and home affairs area during 2003. I thank you once again for giving me this opportunity and I look forward to continued cooperation between the European Parliament and the Council in this historic year.
. Mr President, Mr President-in-Office of the Council, ladies and gentlemen, this annual debate is not exactly the same as all the others, because it is taking place at a historically important juncture. Ten new Member States will soon be welcomed into the Union, we are in the process of negotiating a new Constitutional Treaty, and we are approaching the end of the European Parliament’s term, as well as the end of the period set by the Treaty of Amsterdam for laying the foundations of an area of freedom, security and justice. I therefore wish to congratulate Mr Ribeiro e Castro not only on the rigour and quality of his preparation for this debate, but also on the way in which he has approached it. What he has presented is not only a balance-sheet of one year’s developments but also gives a more wide-ranging view of what has been achieved in this parliamentary term. The Commission, for its part, regardless of what I say now, will contribute to this balance-sheet by means of a communication that it will present to the Council and to Parliament in June of this year, when we will present an exhaustive assessment of what has and what has not been achieved in accordance with the Tampere programme and the Amsterdam Treaty. In this assessment, we will also set out some ideas on potential bases for a Tampere II programme in the field of Justice and Home Affairs.
In shall attempt to respect the order in which the honourable Member raised his concerns: in the field of immigration and asylum, the Commission has always sought to weave together the four main strands of this policy, as defined in the Treaty of Amsterdam: regulating the flows of legal immigration, promoting the integration of third-country nationals into European societies, effectively combating illegal immigration and defining a common asylum policy and extending partnership with third countries in order to regulate migration flows.
As regards legal immigration, the Commission has submitted several proposals to create the necessary legal framework. The Council has already approved the proposal for a directive on family reunification and on the legal status of third-country citizens who are long-term residents. I hope that by the end of this parliamentary term, we will also be in a position to adopt the proposal on victims of trafficking in human beings who cooperate with the authorities and who, therefore, have the right to a residence permit and also the proposals on allowing third-country students and researchers into the European Union.
One disappointment that I would want to express concerns the problems in reaching, together with the Member States, a common platform for managing migration flows involving legal immigration, or what is known as ‘admission for work purposes’. In this field, there is deadlock in Council, the Commission proposal clearly does not have the support of the Member States and the Commission will return to this issue when we present, at some point in this six-month period, the study we were asked to draw up on the link between legal and illegal immigration.
In the field of integration, the steps that have been taken following on from Thessaloniki are to be welcomed and we are now implementing preparatory projects for a broader strategy for a specific European programme to integrate immigrants into European societies.
As regards illegal immigration, the Commission has presented three action plans that have been accepted by the Council and are now being implemented: the first concerns the fight against illegal immigration; the second, the common management of external borders and the third, a Community policy for the return or repatriation of illegal immigrants. I am also hopeful that the Agency for monitoring and operational coordination at external borders will soon be approved and the Commission intends to present a new legal instrument, which is the revision of a common Schengen manual on best practice for external border controls.
At the same time, security issues have assumed considerable importance following the events of 11 September 2001. The Commission has already presented proposals on stepping up the security of some fundamental documents, such as visas and residence permits, by introducing biometric data and will, in a month’s time, present its proposal on including biometric data in the passports of EU citizens. Steady progress is also being made on developing the visa information system (VIS).
With regard to repatriation policy, the Commission is basically proposing, in the short term, actions on two fronts: one involving financial support, which still has to be discussed, and another on an initiative for minimum standards for repatriation procedures. As the President-in-Office of the Council has already said, important legal instruments have been adopted in the field of asylum: temporary protection, minimum reception standards, the Dublin II regulation and the implementation of the Eurodac system, and the European Refugee Fund, which came to the end of its first phase having mobilised around EUR 146 million in the last four years. The Commission is working actively with the United Nations High Commissioner on new ideas for asylum policy, particularly with a view to ensuring the more ordered and organised entry of refugees into the European Union, and the possibility of applying for asylum outside EU territory and also in order to increase protection in the regions in which crises originate. There are, however, two fundamental points relating to asylum policy that are missing. I am referring to the directive on asylum procedures and to the directive on qualifying for refugee status and harmonising rules on subsidiary protection. I am pleased, because I know how committed Mr McDowell is to these two instruments being approved during the Irish Presidency, and, consequently, within the deadline set by the Treaty of Amsterdam, so that we can end this parliamentary term with all the instruments needed for the first phase of a European-level common asylum policy having been approved.
The Commission will also present a report in Spring 2004 on the negotiations underway on readmission agreements and we particularly welcome the fact that we have been able to reach agreement with the Council and with Parliament on a financial programme for the period 2004-2008, worth EUR 250 million, to develop a partnership with third countries for the joint management of migration flows.
On judicial cooperation in civil matters, I fully agree with what the minister, Mr McDowell has just said. The Commission’s assessment is broadly satisfactory and, curiously enough, it is probably in the field of civil judicial cooperation, rules on contractual disputes, on extra-contractual obligations, on family relations and on regulating parental power that some of the decisions that this Parliament and this Council take have the greatest influence on the daily life of all European citizens, but the media normally pays these scant attention. It is much more newsworthy to talk about crime than about the everyday lives of normal people. It is, however, precisely in the everyday lives of normal people that most progress has been made under the Treaty of Amsterdam and under the Tampere programme and I sincerely hope that, by the end of this parliamentary term, we will be able to surmount any difficulties in approving the directive on compensating victims of crime.
As regards the external dimension, I wish to emphasise the fact that the Commission asked the Council for a mandate that would enable the Community to formally sign up to the Hague Conference on Private International Law, in order better to ensure that the process of including judicial cooperation in civil matters within the Community framework is consistent with what is being done under the Hague Conference conventions.
Last but not least, the issue of judicial cooperation in criminal matters. I believe that the balance-sheet of this parliamentary term is a positive one. Positive in the sense that, in practical terms, the framework decisions on all types of European crime set out in the Treaty have been approved, with one exception: racism and xenophobia, which is still proving problematic for the Council. Once again, however, I wish to emphasise that the Commission has remained true to the principle that the cornerstone of judicial cooperation in criminal matters is the principle of the mutual recognition of judgments, the best example of which is the European arrest and surrender warrant which, like Mr McDowell, I hope is fully established in all fifteen Member States by the end of the first quarter of this year and is in force in the candidate countries as of 1 May of this year.
The Commission will soon present a framework decision on procedural safeguards and we are convinced that the initiative we will be taking in June this year to present a framework decision on minimum rules for data protection, under the third pillar, will be equally significant. Judicial cooperation in criminal matters and strengthening mechanisms for police and judicial cooperation in the fight against crime must, at the same time, be accompanied by rules for minimum procedural safeguards in criminal proceedings in all Member States and for the protection of privacy and personal data in this field.
It is true, Mr Ribeiro e Castro, that police cooperation involves cooperation more at the operational level than at legislative level, where I believe the Convention on the future of Europe has been proven right to emphasise that the ‘convention’ instruments in this area do not work: the amendments to the Europol Convention are still awaiting ratification by most Member States; the Convention on mutual judicial assistance, signed in May 2000, has still not been ratified by all EU Member States and, consequently, has not entered into force. Operational cooperation, however, has improved and it is crucial, if Europol is to be able to perform its duties, that Member State police forces have confidence in Europol and, above all, that information is exchanged on an ongoing basis on the forms of transnational crime.
Finally, Mr Ribeiro e Castro, I fully share your concern that it is crucial to inform the citizens about what is done. The Commission has launched awareness-raising campaigns on the Charter of Fundamental Rights, on some of the legislative instruments that we have adopted and which might have a more direct impact on citizens’ lives. To be quite honest, however, I think the most reliable snapshot will be provided by the elections to the European Parliament, embodied by the Members of this Parliament – and you can pride yourselves on what you have achieved in this parliamentary term in the field of Justice and Home Affairs – since these are the best interpreters of the information that the citizens have the right to know, because they prove that European democracy works and that the issues of concern for the daily lives of the citizens are taken seriously by the bodies of the European Union, starting with their legitimate representatives, the Members of the European Parliament.
Mr President, Mr President-in-Office, Commissioner, anyone who simply reads the progress report on the last year will be surprised by just how much progress we have made in the area of security, and you, Mr President-in-Office and Mr Vitorino, together with the European Parliament, can be proud of how much things have moved on as regards security. I would just like to highlight a few points that strike me as particularly important. For one thing, the Eurodac system became operational in January last year. That quite simply means that the Dublin Convention is now being effectively applied, that we can establish which country is actually responsible for dealing with an asylum application, and that we have an instrument available to us to successfully halt abuse of the asylum system.
In order to prevent flows of illegal migration, we have established partnerships with countries of origin and transit countries. We have created an overall package of measures for combating illegal immigration which provides in particular for preparation for a new integrated system for securing external borders, with very high standards, to apply at all existing and future external borders of the European Union. We have also made preparations for joint repatriation campaigns.
Something else I regard as being particularly successful is the political commitment to including biometric data in visas and residence permits, as in that way we will be able to ensure that we give people crossing borders documents that cannot be forged. Another significant development is the conclusion of the cooperation agreement between Europol and the new Member States or other States such as Romania or Russia, as a means of taking successful action on the ground against international crime and in particular against corruption.
Lastly, another outstanding success story is the agreement reached for the first time on a standard minimum sentence to combat illegal drug trafficking, and then there are the measures we have taken in the fight against synthetic drugs, or the progress made in civil and criminal law, which I shall not go into in greater detail. All in all, Parliament, the Council and the Commission have successfully implemented an excellent package of measures.
I would, however, also like to make some critical observations and to make certain requests. The first thing I would like to say is this: I think it is essential that the current presidency's ambition to implement the status and procedures directive in the first part of this year, that is by April, should be achieved in the interest of a common asylum policy. I fear that if we do not manage that we will have enormous problems in actually agreeing upon a common asylum policy, as we would then be without any emergency aid for refugees. We would accordingly be left without the instruments needed to move forward in combating abuse. You have our full support in this area as President-in-Office.
My second point is about combating corruption. In the interests of stability in the new Member States, it is vital for us to step up the fight against corruption in those states, and we must help them to reach the Schengen standard at the new external borders as quickly as possible. That is in the interests both of the new Member States and of the European Union as a whole. It will require investment. You have our support on this.
I would also like to say a word about agencies. I do not think we should start constantly inventing new agencies. No, we need to keep the many we already have capable of operating properly. We cannot countenance repeatedly extending the management boards – from 15 to 25 – by adding additional experts, and then, if that does not work, setting up an executive board. Then there is talk about setting up a coordinating board as well, to ensure that the other two boards operate properly. That cannot be the way to go.
One last point: I would like to see an overall improvement in procedures. Otherwise, there is a danger of squandering resources. We cannot have a situation in the future in which Commission documents come to this House, and then, while Parliament is doing its work, new documents, new agreements are developed, about which Parliament is not informed, so that we carry on working on the old basis and then have to start all over again. I call on you to improve coordination here in the overall interests of procedural efficiency.
This debate, which comes at the end of a successful year and of a successful parliamentary term, should provide a critical assessment, and should spur us on to build on that success in the interest of the security of the EU's citizens. Rest assured that we in the European Parliament will do our utmost to support you, even when it comes to the increase in the budget that will undoubtedly be needed if we are actually to achieve the successes that we wish to see in the interests of security.
Mr President, it is true that the progress referred to by the rapporteur and the representatives of the Council and the Commission – whom I congratulate – has been made, but it must be admitted that that progress is not sufficient. Indeed, the most serious obstacle today to the development of the area of freedom, security and justice is the failure to adopt the draft Constitutional Treaty which, by making the Charter of Fundamental Rights binding in every sector of the Union’s activities and extending the Community method to include judicial, criminal and police cooperation, would have resolved many of the problems that still remain. We hope that this is nothing more than a mere delay.
Meanwhile, steps should be taken to overcome certain paradoxical contradictions which continue to hold back the implementation of the Tampere programme, above all in the field of immigration and criminal and police cooperation. In fact, the very governments, which at Tampere approved a reasonable raft of measures, subsequently often fail to adopt them when those measures are proposed by the Commission and requested by Parliament. When subsequently, perhaps as the result of some emergency or other, those measures are finally adopted, frequently they are not implemented in the countries in question: such is the case, as an example of the latter, with the arrest warrant and the decision on racism and xenophobia. It therefore needs to be constantly borne in mind that dismantling internal borders enhances freedom of movement in the internal market, but also works to the advantage of criminals if the powers to prevent and control crime continue to be delimited by national borders.
Now is the time, therefore, to relaunch an updated political programme for the harmonious construction of a European legal area, not limited to partial responses to specific emergencies, and we await expectantly the communication promised us by the Commission.
With regard to the particular case of immigration, as repeatedly demanded by this Parliament, it is essential to lay down a common policy governing the entry, residence and integration of citizens from third countries which is not restricted to stamping out clandestine immigration. The delays and inconsistencies, however, which have been most noticeable on the part of the Council and Member States, are those in relation to the promotion and protection of fundamental individual rights. Measures are being adopted which, in fact, fail to respect fundamental rights with the result that Parliament is forced to bring such measures before the Court of Justice, the most recent example being family reunification. Common standards in respect of procedural guarantees are not being adopted and, as a result, closer forms of cooperation are being denied because States distrust each other when it comes to respecting those guarantees.
Finally, the issue of personal data protection is particularly sensitive and serious questions remain to be asked about the conduct of a large number of Member States which allowed the personal data of European citizens to be handed over to US security agencies which provide no guarantee that our citizens’ fundamental right to privacy will be respected. In that connection, it must be said that the Commission’s conduct, marked by inaction and complicity, has been deplorable. The time has certainly come to adopt more effective measures in order to protect the rights of our citizens.
Mr President, although this is an annual stocktaking we are close to the five-year assessment of the achievements of the Tampere programme and thought now needs to be given to Tampere II. We have to say that the Commission has done its job, but the Council's record is not outstanding. Both output and method need improvement.
Looking first at asylum and immigration, we still do not have all the pieces of the jigsaw in place for common policies. Europeans need to have a sense that we are truly acting together to have well-regulated but fair systems in which responsibility is shared. But where is the solidarity in the disgraceful way that, one after another, 13 Member States have signalled they will impose restrictions on free movement from new Eastern Member States?
States have been more zealous about toughening borders and deporting illegal immigrants and on making sure immigrants are legal and integrated. The Council passed a grudging directive on long-term immigrants and one on family reunification. However, there has been no rush to implement the 2002 anti-trafficking framework decision to catch the criminal gangs, and recently in the UK 19 Chinese immigrants tragically died. It appears they were trafficked, but there is no law in place.
We have major challenges in Europe in addressing prejudice and discrimination and promoting equality. The challenge to integrate the Roma looms large on our agenda.
I am delighted President Prodi is holding a seminar on anti-Semitism next week, but why has the Council failed to agree the framework decision on making racial harassment and racial attacks criminal offences?
We need to enhance our understanding of what integration means as opposed to assimilation. Yesterday the French National Assembly voted overwhelmingly to ban the and other overt religious symbols. We in Britain, where policewomen can wear the , look on this with cross-Channel bewilderment.
In the area of anti-terrorism and law enforcement, there has been much useful activity, but a lack of balance in concern for civil liberties, democratic accountability and transparency. I am delighted the European Police College will be located in England, but less impressed that the UK Government, with 12 citizens and residents in Guantanamo Bay – half the total of Europeans there – has failed to take the lead in getting a common position and joint action by the European Union to persuade the US to apply international law and uphold prisoners' rights there. The Mutual Legal Assistance Agreement that was signed with the US, over our objections, stressed the rule of law, but does not seem to have borne any fruit.
Now we are taking too many steps invading personal privacy – agreeing to let the US access sensitive air passenger data and to put biometric data on visas and passports – while making no efforts to get an instrument for data protection in the third pillar. This shows an extraordinarily cavalier attitude to individual rights.
In the future we will need to make more of an effort to raise the quality of our observance of justice systems through a process of mutual surveillance and peer review. That is going to involve some interesting questions about where the balance lies between European common action and intervention in national systems. But we have to reinforce our efforts, because the quality of what we are doing on freedom, security and justice is not yet adequate.
Mr President, Mr President-in-Office, Commissioner, ladies and gentlemen, if we examine the so-called progress made in implementing the area of freedom, security and justice, the picture is pretty devastating. I say 'so-called' progress, because it is primarily all about sealing off Europe from the rest of the world to an ever greater extent. The UN Secretary-General, Kofi Annan, was recently very frank and clear about this policy, or rather this apology for a European policy, during his address to this House when he was awarded the Sakharov Prize. The UN Secretary-General did not greet us with polite and hackneyed words of thanks, no, he really read the riot act to Europe over its immigration policy. Let me remind you what he said. He said, and I quote, 'Migrants need Europe. But Europe also needs migrants'. And Annan added that welcoming and integrating migrants was not just a moral and legal obligation but part of the solution to Europe's economic problems. He fiercely criticised the EU's fortress Europe policy. He believed that a restrictive asylum and immigration policy drove many people into the hands of criminal gangs of people smugglers or even to their death, suffocating in trucks, or perishing in the undercarriage of aircraft, and Annan said that 'this silent human rights crisis shames our world'.
There are people who bear responsibility for this silent human rights crisis. It is not because of some anonymous restriction that hundreds of people die every year on the borders of the European Union. But what do we get from the Council and the Commission? Reports about common lists of safe countries of origin, about cooperation on deportation, about border protection agencies for stronger land and sea border controls, about the signing of readmission agreements, and so on. If all these proposals are given force of law, the only way to have any chance of applying for asylum in the European Union will be to jump from a plane over the EU with a parachute. At the same time, the EU and its Member States are actively responsible for giving rise to refugees from countries in the so-called Third World because of their failure to adequately combat poverty or by exporting arms to crisis regions.
Instead of taking countermeasures here, however, we are now to spend millions of euros on pilot projects on deportation in Europe. As a German Member of the European Parliament, I also know that up to now any halfway progressive proposal on EU asylum and immigration policy will be blocked by my country's government in the Council of Ministers. All the special German arrangements designed to scare off and harass asylum-seekers are to be preserved. To name just one example, there is the residence obligation for refugees, which is unique in Europe. Only in Germany are refugees penalised if they leave their or rural district.
As long as there is no change in the fundamental direction of this policy, huge numbers of immigrants and refugees will continue to die at our borders. A few crocodile tears may occasionally be shed about the tragic fate of a few individuals, but nothing will change. We must finally have the courage to tell people the unvarnished truth and say that Europe needs immigration. Without immigration, by 2050 the population of the enlarged Union will have fallen from 450 million to just 400 million. Unless there is a change of course, Germany's population alone will have fallen by a quarter. The many human rights organisations in civil society are right in rejecting the EU's fortress Europe policy. Proposals for an EU asylum and immigration policy founded on a high level of respect for human rights are on the table, but they need to be accepted before we can have a genuine debate on progress here. What we need in Europe is a right of asylum in accordance with the Geneva Convention, including recognition of gender-specific and non-State persecution as grounds for granting refugee status, together with recognition of desertion and conscientious objection to military service as grounds. We need free access to European asylum rights and procedures. We need a judicial framework permitting legal immigration into the EU. We need a European legal area for campaigns to legalise the status of people without papers, and last but not least we also need a right to freedom of movement for all people living in the European Union.
– Mr President, ladies and gentlemen, as you have said, despite all our efforts the Tampere agenda will not be complied with, especially on the matter of immigration and asylum. But we will only find an effective answer to these questions, be it in Sangatte or Algeciras, by having a genuine Community policy that respects basic rights, not by always being repressive.
A lot of Commission proposals are currently pending in the Council. The few measures that have been taken are constantly criticised and the directive on family reunification is the subject of an action by our Parliament before the Court of Justice.
On this question of emigration, I would simply ask you to follow the train of thought developed before our Parliament by Kofi Annan. Not only does our old continent need these workers, but the only way we will have credibility in the world is by affirming an open, pluralist Europe that shows solidarity. Immigration is an opportunity for Europe’s future and at a time when racism and xenophobia are swooping down on us we need to say that strongly and forcefully. We are convinced that freedom of movement together with a positive policy of legal immigration will enable us to apply the brake to trafficking, especially trafficking in human beings. We will then be better placed to devote ourselves to building a citizenship in which all who live on our continent will be able to participate fully, with equal rights respected – not to mention the fact that such a voluntarist policy will also alleviate the burden on us as regards both asylum systems and fighting illegal immigration.
It will not yet be possible to adopt the two asylum directives, on the status of refugees and asylum procedures, despite the December deadline that was set and has now passed. But we know it is essential that they should be adopted to round off the first phase of the Tampere programme. Having said that, those two directives must also and in particular bring an added value capable of guaranteeing asylum seekers a better level of protection.
So far as police and judicial cooperation is concerned, I would like to dwell on just one point, that of personal data, biometric data in particular. In a communication on the transfer of data, published by the Commission on 16 December and forwarded to the Council and the Parliament, concerning the agreement concluded between the United States and ourselves, we find a security gaffe under the cover of the fight against terrorism and crime. The agreement would in fact allow the data fields transferred to include date of birth, number of persons travelling together, credit card details, racial or ethnic origin and political, religious or philosophical beliefs. But that is a serious attack on the protection of private life. What can be done about it? When we know that such information can be used as a means of discrimination, that provision also affects our basic freedoms, especially since we do not know exactly who will have access to the data. We can only be concerned about the uses to which it will be put.
In this connection, did you know that, under pressure from the United States, in particular threats to ban flights, airlines are already transferring personal data to the US authorities without the consent of the persons concerned? Such action is contrary to European law and the Commission is supposed to be the guardian of the Treaties.
Such measures affect both Europeans and third country nationals, as you said, Mr Vitorino. That agreement was nevertheless concluded without any prior democratic debate. It is therefore democracy and the rule of law that are threatened by the conclusion of such agreements. Should a genuinely independent European control body not be set up as a matter of urgency to prevent such data being abused? And do you not think that the Court of Justice should also be asked to rule on the legality of that agreement? We must be vigilant because security is taking precedence over respect for our rights and our freedoms.
Finally and to conclude, how are we going to be able to guarantee respect for our fundamental rights if we sign an agreement with a country like the United States, which is constantly showing its desire for hegemony, conducts a unilateral policy and puts itself above the law, including above international law, as in the situation of the prisoners in Guantanamo Bay?
I would be grateful, Commissioner, if you would exercise the utmost vigilance with regard to all these treaties.
Mr President, firstly I would like to welcome to this House the Irish Minister for Justice and Home Affairs. Secondly, I would like to offer my sincere congratulations to my colleague and friend, Mr Ribeiro e Castro, for the presentation he made here this morning.
The European Union is soon to become a political body comprising 25 Member States with a population of nearly 500 million people. It is therefore of the utmost importance that all Member States in the European Union cooperate more closely to combat the threat of international terrorism and organised crime. With common European borders in existence and with the free movement of people within the Union, we too must cooperate more closely in an effort to stop drug imports into Europe and to combat the evil of human trafficking.
We cannot defeat drug trafficking and those who engage in the heinous crime of human trafficking unless our European police forces work closely together. This challenge becomes even greater as enlargement takes place, and Europol will have to play a more pivotal role in coordinating the European Union's response to these rising crimes. No country can defeat international terrorism on its own. If Europe requires more resources to face up to this new challenge, then more resources must be made available.
In recent times we have seen the tragic deaths of many people who have fallen foul of the scourge of international human trafficking. It is estimated that 600 000 illegal immigrants enter the European Union every year. That is why a comprehensive plan to combat illegal immigration must remain a key priority of our Union. EU financial assistance for the return action programme must be maintained and we must all support the work of the Union. The borders agency is putting in place a coordinated approach by EU Member States to combat illegal immigration.
I too support the implementation of a common EU asylum policy, and we must resolve the outstanding issues concerning asylum qualifications and procedures directives. We must also support the better management of the entry of persons into the European Union who are in need of international protection in accordance with the Geneva Convention. With regard to the issue of legal migration, the new EU legislation governing the conditions of entry and residence of third country nationals for the purposes of study and vocational training within the Union must be promoted.
Finally, the issues of putting in place common policies to combat illegal immigration are best addressed at European Union level. We now live in an internal market where there is free movement of persons across the territories of the EU, and we must take collective action together in an effort to deal with these issues effectively.
– Mr President, on the scoreboard covering both the first and second half of 2003, the Commission demonstrates that it has made progress, and the European Council too, at Thessaloniki, has provided fresh impulses to stimulate progress in this area of policy. I should like to extend my congratulations to both. The Council of Ministers is being pointed out as being the main culprit for leaving a number of asylum and immigration dossiers untouched. According to the Commission, Member States must abandon their reservations before the five-year period specified in the Treaty of Amsterdam has lapsed, by which time, according to the Commission, these measures should be adopted. Although this is correct, a five-year period for measures in this area was very short indeed. Widely supported legislation established over a longer period of time is more useful than swift measures that are subsequently not implemented due to political unwillingness. The European arrest warrant is a case in point.
I was surprised at the Commission proposals with regard to the admission of immigrants to the European Union. Surely that was not one of the obligations enshrined in the Treaty of Amsterdam? It is a topic that requires another extensive debate. Partly as a result of incidents of this nature, I am not in favour of fully implementing the vote by qualified majority in the Council about European action in the fields of justice and home affairs. These matters should be considered on an individual basis. Finally, I noticed that the Commission wishes to increase the budget for justice and home affairs considerably so as to be able to take measures in the area of illegal immigration and organised crime. Could Commissioner Vitorino elaborate on this?
Mr President, I accept Commissioner Vitorino’s call for citizens to be informed. The problem is what information are we to give? We heard the President-in-Office of the Council give us some amazing statistics in relation to the transparency of the Council’s work, tens of thousands of documents. It is a pity that there is one statistic missing from those documents and that is the position of individual Member States, which is not a statistic of any note but it is an essential one in terms of the democratic process. It is not by chance that it is then stated – somewhat light-heartedly, in my opinion – that the European arrest warrant has already been approved by eight Member States. How, though? A document approved unanimously during a lunch break, without debate, not yet implemented, subsequently comes to be taken almost for granted, as if it were already part of the de facto procedures of this Institution.
There is absolutely no reference whatsoever to , although for six months the Italian Presidency has reminded us that in the field of judicial cooperation the concept of is a pillar on which citizens can rely. Not one word! Next, as regards Europol, the Presidency affirms that the protocol is a step forward: but that protocol denies what Parliament has been requesting for years, that is to say democratic control. In addition, the French and British Members are currently opposed to such a Community position on Europol.
Confronted with all this we should like to inform citizens. Yes, but about what?
Mr President, Commissioner, ladies and gentlemen, the historical factors that have brought us to this juncture, so well explained by Commissioner Vitorino, clearly justify this debate. It would indeed be hard to understand if, in the last debate evaluating the area of freedom, security and justice in this mandate, we should confine ourselves to holding what is merely an annual debate. It therefore makes perfect sense that we should take stock of the mandate and I congratulate Mr Ribeiro e Castro on the superb report he has presented to us, with which we broadly agree.
We must indeed acknowledge that even though substantial progress has been made on legislative measures, on measures for operational cooperation and on measures for institutional structures, some of the progress made has been unable to meet the deadlines set at Tampere and, what is worse, other aims that have been defined have also not been met.
I should like to highlight ten areas in which concrete measures must be adopted: firstly, legislation must be enacted in the field of data protection under the third pillar, providing guarantees equivalent to those set out in Directive 95/46/EC under the first pillar; secondly, a common integrated management policy for the Member States’ external borders must be created, with Community funding; thirdly, the Council must adopt the two remaining proposals for directives that are needed to be able to complete the first phase of the common European asylum system; fourthly, the Council must approve the proposals that are currently blocked and which are intended to establish a common policy in the field of immigration; my fifth point is that a tangible proposal must be submitted on developing the visa information system (VIS); sixthly, we must be presented with a proposal for a framework decision on procedural safeguards for suspects and defendants in EU criminal proceedings; seven: because bringing the Schengen into the sphere of Community competencehas enabled greater coordination to take place between the police and judicial services of the Member States in their fight against organised crime, it is now crucial that we move ahead, as swiftly as possible, on creating the new SIS II; my eighth point is that progress on police cooperation must be promoted, by means of a legal process, as Commissioner Vitorino pointed out, that is less complex and cumbersome than the Europol Convention, involving Union-level judicial and democratic scrutiny; my ninth point is that we must continue to conclude stabilisation and association agreements with the States in the Western Balkans region in the fields of combating organised crime, the power of the judiciary, the war on drugs, border management and immigration; my tenth and last point is that there must be supervision of the Community ’ implementation in the enlargement countries especially as regards the field of justice and home affairs, and the implementation of the Schengen mechanism and the covering external border controls.
I welcome the fact that, in its work programme, the Irish Presidency considers developing this area to be its top priority and I hope that we will be able to develop fruitful interinstitutional cooperation. I acknowledge that the task we have set ourselves is enormous and extremely ambitious, but unless the pace picks up and the Council’s decision-making ability is increased, we will reach the end of this five-year period having failed to meet the objectives set out in Tampere. I therefore hope that by the end of 2004, we will have adopted all the measures on which we are lagging behind and which are included in the objectives and timetables that have been set.
Lastly, Mr President, we must deplore the initiative adopted by some Member States to send a letter to the Commission to persuade it to impose a substantial reduction of the Community budget in the financial perspectives for the period 2007-2013. As President Prodi has already stated, in other essential areas, particularly in the sphere of economic and social cohesion, this would prevent the Commission from carrying out its work in the field of Justice and Home Affairs.
– Mr President, Mr Ribeiro certainly deserves to be congratulated. He has tabled an ambitious and comprehensive draft resolution at this critical juncture. Commissioner Vitorino acknowledged as much.
I endorse everything Mrs Paciotti has already said concerning human rights, and would like to focus on two issues in this draft resolution.
I shall deal first with criminal judicial cooperation. My comments are addressed mainly to the Council. In my view, the arrest warrant is a most significant development. It enshrines the essence of the principle of mutual recognition and ought to have been implemented in all Member States by now. The warrant has implications for the fight against terrorism and also for the fight against criminal activity. I believe we should be much more actively engaged in follow-up measures such as the exchange of evidence. There is no way of convincing the citizens that this cannot be done in order to improve security as we Europeans would like it improved, namely by increased cooperation rather than increased repression.
In addition, I think it is important to make an effort to ensure the framework decision on court rights is adopted. This is particularly relevant within the context of the current discussions on enlargement. In my view, it is the other side of the coin of judicial and police cooperation and mutual recognition in the context of cooperation in the field of criminal judicial cooperation. No delays should be countenanced.
The Commissioner referred to the four Tampere principles in connection with asylum and immigration policy. I firmly believe these principles are valid. I am also convinced that the Commission’s proposals go some way to setting the right course for them. Nonetheless, I have the distinct impression that a degree of confusion still prevails five years on and almost at the end of the Tampere mandate.
The expression ‘flow management’ should refer to legal entry to work and reside in the European Union. In Council jargon, it is now used to refer to the fight against illegal immigration. The concept of management of legal flows has ceased to exist. At present, the Council is not even in a position to engage in debate on entry and residence for work purposes, though this is the crux of the issue.
The tone of discussions in Council is becoming increasingly exacerbated. If this continues, and the notion of combating continues to be associated with the words immigration and illegal, the result will inevitably be more frustration for the citizens. It is essential to demonstrate the ability to lay down consistent guidelines for the management of immigration in its broadest sense in the twenty-first century. A convincing response must be provided.
Issues concerning legal entry and entry routes have to be tackled. So too should the integration of those who have been living in our midst for years but are still perceived as immigrants. Further, it is essential to develop a new relationship with the third countries involved. Such a relationship should not centre on readmission to the exclusion of all else. Rather, it should consist of a broad set of measures designed to ensure that immigration has a beneficial outcome for both the countries of origin and the host countries.
Mr President, I too am pleased about the progress we have made in 2003 in crucial areas such as the control of external borders, asylum, immigration and the prevention and combating of crime.
As a Liberal politician with a fundamental belief in the basic freedoms upon which our democracies are based, I also think that 2003 is the time for some basic reflections upon the initiatives that have already been implemented and, especially, that are being planned under the overall heading of security.
I fully acknowledge that the terrorist attacks of 2001 are cause for revising and upgrading our security. As I see it, the attacks of 2001 were above all attacks on the democratic values and fundamental freedoms that we cherish. It is therefore crucial that terrorism should not cause us to compromise in relation to these fundamental values. More specifically, I am thinking, for example, of third countries being permitted direct access to personal data in central reservation systems for air passengers, the introduction of armed marshals on aircraft and the introduction of biometric data into the travel documents of third-country citizens and into the passports of all EU citizens. Quite a few of these initiatives involve very extensive intrusions into the sanctity of private life, raising as yet unsolved issues in relation to current legislation on data safety and the risks of data being misused. I think, in actual fact, that it is time we now did some reflecting upon whether or not these security arrangements are out of proportion. In other words, do the initiatives comply with the basic criteria governing the fundamental freedoms that we, of course, specifically cherish in the European Union? Are the benefits of the initiatives proportionate to their cost? In this area, I am concerned that the Commission was not even in a position to inform me, as rapporteur, about the biometric data required of third-country citizens and about the precise numbers of visa applicants, falsified travel documents etc.
The question I should therefore like to put to the Commissioner concerns whether or not the initiatives now being taken with a view to stepping up security are commensurate with a concern not to intrude upon the sanctity of private life and the personal dignity of EU citizens.
Mr President, for anyone who has worked with legal issues in their professional life, the subject of this debate is very challenging. The Treaty’s ideological ambition, namely that of establishing an area of freedom, security and justice, is, of course, all but divine. ‘And God said, "Let there be light," and there was light.’
The EU’s ideologues have, for a good many years, tried to imitate the divine creator. ‘Let there be law’, the programme goes. The results reveal, however, a regrettable difference between divine and technocratic power. The work done by the EU technocrats over a period of years, aimed at realising the ideology of freedom, security and justice, has proved to bear a striking resemblance to the Tower of Babel. The observable and demonstrable results fall into two categories: firstly, the undermining of efficient national legal systems and, secondly, the establishment of an opaque supranational legal system with attendant supranational bodies that are beyond supervision. Together, these two categories of results involve huge reductions in legal certainty and, if this development continues, the criterion of success we shall be able, in a few years’ time, to use in characterising the EU project will be the blackly humorous one found in the saying, ‘The operation was a success, but the patient died.’
In order to promote justice, monitoring systems have been established that leave the parties involved beyond all supervision. That is something of which anyone who has tried to work with the Schengen information systems, Europol registers etc is aware. The degree of legal certainty is accurately reflected in the scope of police power and the opportunities to exercise democratic control over such power. These opportunities are being reduced day by day. Fortress Europe involves neither freedom, nor security nor justice.
The EU’s ideologues overlook two basic facts in the sociology of law: firstly, that viable and democratic legal systems require something other, and more, than ideological phrases, legislative agreements and technological implementation; and, secondly, that the objectives pursued should be realised through the least far-reaching means.
The Commission’s comprehensive monitoring report, published in November 2003, offers an ironic warning, observing as it does that the level of corruption is still high, indeed very high, and that this may have repercussions for people’s confidence in public administration and the judicial system. You bet! What, then, is the cure? It is that the Commission should exercise special vigilance. With the Eurostat affair fresh in the memory, that is no doubt like setting the fox to keep the geese.
– Mr President, I was hoping that Kofi Annan’s speech, which we heard last week, would provoke an outbreak of democracy on the part of the Commission and the Council in particular, but I see that in the end it has done no such thing.
You have both referred to Tampere. It seems to me that Tampere was very well balanced from the point of view of rights and duties, status and control. It is quite clear from the list of the various measures, operations and agreements you have given us today, Mr President-in-Office of the Council, that those measures are all concerned solely with security; that makes me extremely worried because I see some members of the Council being truly diabolical in their thinking. When I hear talk of outsourcing the examination of asylum applications, I really feel that everything has gone wrong. What really worries me is that I feel that the decisions being taken today in the Council or more appropriate formats – decisions by 5, or by 5+5, depending, at any rate on formulae that are seldom very clearly democratic – are an attack on democracy and the European project. I believe the penalty that can be expected for such an aberration would be quite clear, and Kofi Annan said it himself: tomorrow we will have a Europe that is meaner, poorer, weaker and older. I do not see that as a prospect that any of us, or any of the citizens of the European Union or third countries, can relish.
In asking the Court of Justice to annul the decision on family reunification, the European Parliament is sending you a clear message that the Council is exceeding the bounds of democracy and I think if I were in your shoes I would want to take heed of that very strong warning from the European Parliament. I also think that instead of interpreting as it may Council decisions of which it does not really approve, the Commission would do better to interpret them by consulting its NGO partners. It would do well, with all associations, European civil society and all parliamentarians who stand up for rights, international conventions and democracy, to really cause that outbreak to happen so that in future all decisions are taken in a spirit of parliamentary co-decision as desired in the draft Constitution.
– Mr President, it is unfortunate that at present, the area of freedom, security and justice is raising more questions than certainties. With the accession of ten new Member States in a few weeks' time, this is a worrying matter. Fortress Europe is, unfortunately, nothing but a political fantasy of the Left. In recent years, there has been much talk of common immigration and asylum policy, and of cooperation in terms of criminal justice and police, but little concrete has come out of this so far. In fact, the word ‘regress’ has been mentioned in certain areas. The guarantee of fundamental rights springs to mind. At the moment, a great deal of attention is being paid to the way in which the future Member States deal with this, with good reason, while in Belgium, the freedom of speech, freedom of the press and the freedom of association is being curbed. The fight against so-called racism is being misused in order to gag Flanders' most significant opposition party and to nip in the bud any criticism of the failing integration policy. In a few weeks' time, when all other parties start their election campaigns, the has to contend before a court of law with a government body falling within the Prime Minister's direct remit in order to defend its right to exist. We are right to worry when in Russia a candidate for the presidency disappears. Soon, in Belgium, the so-called heart of the European Union, an entire party is at risk of disappearing, one that comprises some fifty MPs and which, according to the latest surveys, is backed by 20% of the electorate. This is all done under the auspices of a Prime Minister who aspires to become President of the Commission. You will appreciate that this kind of Europe will not enjoy the approval of the majority of its citizens.
Mr President, Mr President-in-Office of the Council, Commissioner, the current five-year term is drawing to a close. As provided for in the Treaty of Amsterdam and at the important Tampere Summit for the adoption of measures aimed at the creation of an area of freedom, security and justice, a progress review is now due. In my capacity as Chairman of the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs, I should like to provide an overview of what has been achieved so far, and share with you some thoughts for the future and on how to rise to this ongoing challenge.
In general, I feel it is important not to convey a negative impression of progress to date. A good deal has been achieved, despite the fact that much of the progress was due solely to crises such as that of 11 September. It is disappointing too that in the specific area of asylum and immigration it has as yet proved impossible for us to come up with satisfactory solutions. The sovereignty of Member States is directly affected by all measures related to the development of the area of freedom, security and justice. There is therefore a sense in which misgivings and difficulties are understandable.
Further to the progress made and in order to sustain it, I propose drawing up a second Tampere programme. The Commissioner’s statement suggests this could be feasible. In addition the House appears to be favourably inclined towards the idea. As I see it, such a programme should be driven by legitimacy, efficiency and solidarity.
I shall refer first to the legitimacy of actions taken. In my view, actions must be based solely on the protection and guarantee of the citizens’ rights and freedoms. Parliament therefore has a crucial role to play in this regard. I am inclined to doubt whether these principles really have been the driving force behind all the measures adopted so far. Rather the opposite appears to have been the case. We seem instead to have witnessed an exercise in the protection of the national interests of Member States. Parliament has often been sidelined. On occasion, documents the House needed to take a decision on actually arrived late.
I am sorry to say that a long hard look at reality will show my misgivings are justified. For instance, I could point to the minor role played by Parliament in key areas such as the agreement on judicial cooperation with the United States. The programme to combat terrorism and organised crime is another relevant example. In this case, failure to consult Parliament is evidence of lack of transparency in decision-making. The only body that genuinely represents the people of Europe was sidelined.
Nonetheless, it is only fair to point out that there is one issue on which Parliament, the Commission and the Council have shown great determination and consensus. I refer to the fight against terrorism. Mr President, I should like to make a further proposal. A day should be set aside to honour the victims of terrorism. 11 September could be an appropriate date for such an international day of remembrance. This is the only way of recognising those who have suffered most from this dreadful scourge. Sadly, terrorist incidents are becoming increasingly common. They represent an attack on the most basic of all human rights, namely the right to life and physical integrity. I trust my suggestion will be taken up.
Secondly, careful consideration should be given to the effectiveness of the measures adopted. Clearly, the current decision-making process has resulted in a somewhat schizophrenic situation. Allow me to mention a few examples. Member States launch initiatives that are never carried through and overlap with each other. Processes grind to a halt in Council because of the requirement for unanimity. This is the case for the development of regulations for the asylum process. Most serious of all are the unacceptable delays in transposing Community regulations into the legislation of Member States. The European arrest warrant is a prime example. Hence the importance of the changes contained in the draft European Constitution, aimed at avoiding such situations in the future.
Lastly, I would like to refer to solidarity. At present, this is particularly conspicuous by its absence across the majority of Member States. It is abundantly clear that governments are more concerned about internal public opinion or their national budgets than about achieving European objectives. I have no doubt that this is what actually happens in Councils of Ministers when it comes to tackling the serious problems resulting from the proliferation of requests for asylum. The same is true of the problems posed by uncontrolled and sporadic economic migration. Several Member States are having to cope with the tragic consequences of these phenomena.
The worst thing about this strategy is that it takes no account of the real state of affairs. In an area of freedom, security and justice, internal borders no longer exist. There can be no point in doggedly defending strictly national positions against other Member States when the effects of policies adopted by certain countries have a direct impact on the remainder.
Europe is a common venture. The area under debate is a common venture. We are called on to move forward together. Only then will we reap the benefits together.
Mr President, I shall restrict my remarks to the area of legal migration, a subject touched on by both Mr McDowell and Commissioner Vitorino and picked up by several colleagues here.
I agree with much of what Mrs Kaufmann said earlier in her reference to Kofi Annan's speech to the European Parliament a few days ago. Mr McDowell spoke earlier on about family reunification and allowing in migrants for purposes of study and training. But that is only part of the issue concerning legal migration.
Commissioner Vitorino on the other hand has tried over the last few years to push forward a more imaginative agenda with a wider framework. I believe very strongly that without a system of legal migration into the European Union – something like the green card system that the United States has in place – we will continue to face the challenge of illegal immigration with all its problems. We will continue to face the difficult problems of trafficking gangs and all the crime associated with that, to say nothing of the continuing shortage of labour in key industries, both skilled and unskilled.
Unless I have missed a key point, I do not believe there is an alternative to planned legal migration. But I am also absolutely convinced that this must be done in a manner that is positive both for EU countries and for the countries of origin. It is not acceptable just to take skilled workers from less-developed countries, nor is it acceptable for rich EU countries to say they will take migrants to do those unpleasant, dirty jobs that they do not want to do. This is why I urge the Commissioner and the Council to press on with this very difficult work in an important area – a structured programme for planned migration for a European Union of 25 countries and more.
Mr President, in the near future, freedom, security and justice will be particularly crucial areas in view of the different approaches that the new and existing Member States have towards such problems. Obstacles will be placed in the way of real operational cooperation between law enforcement agencies at European level. A genuine and proper system is needed to defeat criminal organisations and gangs. Italian law, which is effectively abolishing international warrants, appears to have been deliberately made for the purpose of preventing those in power being asked questions they find embarrassing, such as the questionable use of tax havens, the unlawful export of capital and involvement in convenient off-shore companies.
As things stand, the European arrest warrant has not yet been ratified by my country. After a period of almost five years, the attempt to streamline the extradition procedures is a long way from achieving any tangible results. A closer understanding of the justice problem calls for a preliminary observation concerning the independence of the courts. In Italy, today, there is a desire to return to the legal and political culture of the Middle Ages, permanently overcome in the western world by the abolition of immunities and privileges, sanctioned in 1789 by the French States General. The separation of powers in the modern State has currently been thrown into question, first by common laws, then by constitutional laws which people are attempting to pass off as common laws, which means they are not subject to qualified majorities and second readings. At the heart of this is the destabilising attempt to make the courts subservient to the executive, something we witness the Italian Government doing on a daily basis by means unworthy of a civil State.
Why am I making such serious allegations in the European Parliament? I believe that democracy cannot be exported but it is something that you can live and the more we live it together the stronger we make it. In order that my country may overcome this difficult time, all the European Institutions must keep a close watch over what is happening in Italy. What is happening may set a bad example that can so easily be exported elsewhere.
– Mr President, as it does every year, today’s debate on questions of freedom of movement, security and justice is taking a very legal turn. We list the texts in preparation and, as usual, we regret that the Commission’s ideas are not advancing fast enough. I would like to ask the question a different way and return to reality. What has been the result on the ground of the measures already taken? Obviously, I am thinking of harmonisation in the loosest sense and the abolition of internal border controls.
Well, ladies and gentlemen, the results of that abolition have been disastrous with both increased illegal immigration and increased trafficking of all kinds, from drugs to procuring. The combination of a lack of controls and illegal immigration is making even Europe a breeding ground for terrorism.
Commissioner Vitorino will no doubt reply that this is the proof that we need to go further with communitisation. Well, no, Commissioner, because that communitisation would disconnect the system from the peoples even more and weaken the security imperatives even further.
In this context, we look forward anxiously to 1 May 2004, which will give new powers to the Commission, relaunch the process of further downward harmonisations and continue putting in place a system that is remote from the people.
However, some States seem to have been showing a new lucidity recently: they are putting a brake on lax texts, on the status of refugees and subsidiary protection, for example. I congratulate them for protecting their citizens this way and encourage them to continue, because the decisions of Amsterdam and Nice in this area were irresponsible. We need to change our priorities completely, put a stop to harmonisation where it lowers our defences and give pride of place to security.
Mr President, it is with great interest that I have followed the debate, which tended to give an assessment not only of this year but of this parliamentary term as a whole as regards the field of freedom, security and justice. It is a difficult assessment to make because it has many aspects: there are the political and legal aspects, and then there is the social aspect on which progress must be made. The political aspect involves the will of the Member States; the legal aspect is based on the instruments made available by the Treaty; as regards the social aspect, it has no logical basis whatsoever insofar as it is dictated by the continuous development of the framework in which the European area of freedom, security and justice is to be implemented.
In view of the time available to me, I will deal mainly with the political aspect. It is the declared intention of the majority of Member States – unfortunately not all of them – to extend and consolidate the area of freedom, security and justice in response to an increasingly explicit desire on the part of European citizens to pave the way to solidarity and extend the areas of cooperation in relation to the reception of new waves of immigrants, smoothing out the inconsistencies that still exist with regard to the recognition of the right to asylum, citizenship and establishment in any EU country.
I am pleased that this attitude can be traced back to the tremendous incentive provided by the demands contained in the Charter of Fundamental Rights for European citizens, which was launched in Nice in 2000 and waiting to be included in the Constitution. It is a document that can be compared to good wine: at first it did not make much impression being rather weak and imperfect but, with the passage of time, the intrinsic quality of the text increasingly emerges wherein we find precise reference points for all the choices and measures required of us in this difficult phase of our history.
A further step forward will be achieved by approval at second reading of the directive on the free movement of Community citizens, their rights and responsibilities, of which I am rapporteur. This provides for a raft of urgent measures that must be consolidated in order to be able to deal effectively with the new tasks imposed on us by the increasingly huge and chaotic arrival of citizens from third countries.
With regard to the report in question, Mr President, Commissioner, the Committee on Citizens’ Freedoms and Rights, Justice and Home Affairs has set 18 March as the date for its approval. Almost all the political groups have accepted the rapporteur’s request not to table amendments to the text issued by the Council, in which only 50% of Parliament’s requests are included. Agreement with the Commission has also been reached on that point.
We are convinced that this directive, although not perfect, must be implemented during the current term of office, preferring to see the glass half full rather than half empty: in other words, better to have half the requests rather than to refer it back indefinitely. We hope the Council is able to appreciate this responsible position so that citizens may be given at least that part of the reforms which are contained in the text and which constitute, in any event, important steps forward to give legal substance and political dignity to the status of European citizen.
Mr President, Commissioner, without doubt, Tampere was a serious milestone and starting point for creating a European common area of freedom, security and justice.
As the deadline approaches, we find that the glass is both half full and half empty. Without doubt progress has been made under the difficult conditions which the different cultures and approaches of the Member States created in the Council. As far as immigration policy is concerned, significant progress was made at the European Council in Thessaloniki, as you too mentioned, Commissioner; nonetheless, the question of recognising rights and the social integration of immigrants does not appear to be very high on our political agenda. And this certainly is not in keeping with everything we maintain about a Europe of humanitarian values and respect for human rights. The directive on family reunification, as edited by the Council, is essentially prohibitive and I think it important that the European Parliament take recourse to the Court of Justice on the question of the content of the directive.
As far as asylum is concerned, I should like, Mr McDowell, Commissioner, to send my condolences to the Council for failing to adopt the two directives on the definition of refugees and the procedures for granting and revoking refugee status, which were also issues which the Greek Presidency advanced. In the meantime, it is a well-known fact that the Geneva Convention on refugees has been torn to shreds from one side of the European Union to the other.
As far as combating international organised crime is concerned, I consider that no progress has been made in this sector, when thousands of women and children are shipped into the European Union every day for the purpose of exploiting them sexually. I think that this failure is due to the lack of essential operational cooperation between the police authorities in the Member States on combating this phenomenon which is an insult to our civilisation.
Similarly, efforts by the Irish Presidency to bring to a close the matter of creating a personal database on immigrants with biometric elements, such as fingerprints and a digital photograph, will, I believe, create serious discrepancies in the matter of respect and control of the management of personal data.
We hope, Commissioner, that new ideas and a new strategy will be put forward for Tampere ΙΙ.
– Mr President, despite the many measures which the European Union has taken, ranging from Europol's competences to issuing a European arrest warrant, I notice that on the ground, few, if any, results are being achieved in the area of freedom, security and justice. Statistics show that crime is on the rise in various Member States. Moreover, crime is increasingly being characterised by growing aggression, which increases the public perception of the lack of security. It is, unfortunately, no longer exceptional for innocent citizens to be killed or seriously injured during assaults. Certainly now with enlargement around the corner, anxious citizens are right to question whether the European Union can offer sufficient guarantees in order to safeguard their security. It is the very same citizens who have to stand by and watch inadequate police action being taken to tackle this increasingly insolent criminal behaviour. It is of the utmost importance that the Commission should propose measures in order to alleviate this particularly painful shortcoming. After all, it is the government's principal task to guarantee the security of their citizens under all circumstances. Since the EU’s external borders are due to be considerably extended, it is very much a question of whether the new Member States can sufficiently act as buffers against unwanted and illegal immigration. It is an ever more burning issue within the EU as a result of which integration policy, which has to be adopted, is being undermined. In fact, what are we waiting for before we implement a global action plan with the intention of removing all illegal immigrants from the EU's territory? For as long as we have no firm grip on illegal immigration, there will be no real area of freedom, security and justice.
– Mr President, the fundamental objectives of the Union include the guarantee of an area of freedom, security and justice for its citizens. Unfortunately, we are still a long way from implementing this objective. The citizens of the Union must be able to move freely within the EU, and at the same time we have to step up the fight against crime. The biggest challenges are the prevention of crime, ensuring the security of the external borders and the full-scale implementation of Schengen. The Schengen Convention is an important step forward in the area of free movement.
Special attention must be paid to securing the external borders just prior to enlargement. As soon as their membership begins, the new Member States will be able to participate in the first stage of the Schengen process, which will prepare them for full Schengen membership. During the first stage there will still be internal border checks on the frontiers between the new and the old Member States. They cannot be discontinued before controls on the Union’s new external borders reach the required standard. The updating of the Schengen information system will have to be expedited so that any possible technical defects in the Union’s information systems do not prevent the new Member States from moving on to stage two.
There have to be increased levels of cooperation between the authorities in the EU Member States in the prevention of, and fight against, crime. Cooperation based on conventions is outdated and a slow process in today’s EU. Member States sign and ratify conventions at their own pace, if they do so at all. It can take several years for a convention to come into effect from the time it was negotiated. In the meantime shortcomings in levels of cooperation and the flow of information between authorities are an obstacle to solving and preventing crime effectively. The Union has to develop new legal instruments to meet today’s demands regarding cooperation between Member States more effectively. Cooperation between the police, customs and border control authorities has not made progress in the way hoped for. We now require initiatives and action from the Member States and the Commission to achieve better levels of coordination. The EU in its present form offers the potential for fuller cooperation. Together we can do more if there is the will among Member States to combat crime.
Mr President, in reality, it is the Council alone that should be blamed for the delay in adopting fundamental measures in the field of asylum and immigration. We recall the proposal for a directive on granting refugee status, which should have been approved well before the end of 2003, but this is not, unfortunately, an isolated case. We must also talk about the general aim of putting the conditions in place for an ordered entry into the European Union for those who are without international protection, but the fact is that another important directive on the procedures that the Member States should implement to grant refugee status ultimately fell by the wayside.
The Justice and Home Affairs Council of 27 and 28 November abandoned its quest for a political agreement on these two pieces of legislation that are crucial to the first phase of harmonising the common asylum system, and decided to postpone their adoption until the end of 2004. Fortunately, not everything has ended in inertia or deadlock. We must praise the attitude of the Commission and the commitment of Commissioner Vitorino, which were demonstrated in the proposal for a regulation establishing a programme of technical and financial assistance to third countries in the field of migration and asylum, an instrument that will enable us to address the needs felt by these countries in their efforts to ensure that migration flows are better managed.
Nor must we overlook the fact that the Draft Constitution of the European Convention provides for a genuine common European asylum system and an immigration policy, which will enable us to abandon the current system of minimum rules in which Member States retain a large part of their national systems.
Unfortunately, even this crucial historical area is compromised, and so we can only conclude that 2003 was a year in which there was a keen awareness of the needs, and of providing the appropriate means, areas in which the Commission and Parliament did what was asked of them. It was, however, also a time that suffered from the hypocrisy, hesitation and deadlock that national strategy and ideological prejudice impose on the Council’s decision-making ability.
Mr President, we have been reminded a number of times this morning that this is the last debate on the area of freedom, security and justice to be held during this term. Further, 1 May is fast approaching. Pursuant to the provisions in the Treaty of Nice, certain parts of the Treaty are due to be amended on that date. Ten new countries will join the Union on 1 May too.
Article 6 of the Treaty on European Union states that the Union is based on the principles of freedom, democracy and respect for human rights and fundamental freedoms. It is also based on the rule of law, common to all Member States. I believe that over and above guaranteeing that the Member States abide by these principles, it is important for the European Union as a whole to act as guarantor of respect for such freedom and of compliance with the rule of law.
The citizens of Europe certainly support such an approach. They are constantly demanding more Europe. They hope Europe will be more than simply a large market. They want Europe to be safer, freer and more just.
I come from a country suffering the scourge of terrorism. In my homeland, some of the principles laid down in Article 6 are flouted. The terrorist group ETA deprives many of my fellow citizens of freedom of speech, freedom of action, and freedom to engage in politics. ETA and its followers restrict our liberty and threaten the rule of law. The scourge of terrorism can only be eliminated by working within the rule of law, in cooperation with the judicial authorities and the police.
In this day and age, terrorism can no longer be deemed a local problem. It is a global threat to us all, the European Union included.
Clearly, the implementation of the European arrest warrant, the drafting of commonly recognised European lists of terrorist organisations and the definition of the crime of terrorism do represent major achievements. Together, they are helping to build the area of freedom, security and justice, and contributing to the fight against terrorism. This fight can only be won through determination, respect and the implementation of the rule of law and of all the mechanisms available under the law. Negotiation or ambiguity will not help to defeat terrorism. Terrorism is an attack on democracy and can only be repulsed by more democracy.
Considerable progress has been made in the area of freedom, security and justice where the victims are concerned. In recent years this House awarded a prize to organisations defending victims of terrorism.
Turning to Mr Ribeiro e Castro’s report, I should first like to congratulate its author. Congratulations are also due to the Commissioner. He has made a tremendous effort to contribute to the creation of this area of freedom, security and justice over the last few years. I should like to highlight some of the issues raised in the aforementioned report. It is incumbent on all of us to press for framework decisions to be transposed into the legal systems of Member States at the earliest opportunity. As stated in the report, it is unacceptable for differences in the implementation of legal provision in the Member States to result in unequal treatment for European citizens.
Europol and police cooperation in Europe are another important tool in the fight against terrorism. Greater cooperation is called for in this regard too.
I am sure it will not be long before the new Constitutional Treaty becomes a reality. I should like to conclude by saying it is important to use the Constitution as a basis for further development of this area of freedom, security and justice. As stated in the report, the pillar structure should be done away with. It is also necessary to increase the number of decisions taken by a qualified majority. In addition, the Commission’s right to take the initiative and the role of the national parliaments must be strengthened, whilst providing for the involvement of this House.
Unquestionably, the European Union has to guarantee freedom for all its citizens. The fight against terrorism will certainly guarantee that the Union becomes ever more just and free.
Mr President, Mr President-in-Office, Commissioner, in taking stock of our achievements in 2003, I think it needs to be said, Mr Vitorino, that we owe you a debt of gratitude not only for 2003, but for the whole five years. Given that we are discussing that today, and that we will soon be reaching the end of this parliamentary term, it is fair to say that we have achieved a great deal working together with you. Not only have we made demands on you as a Commissioner, you have also made demands of us as a Parliament at times. For that reason we can say that we have all achieved a great deal together under the existing arrangements, bearing in mind how difficult it is under those arrangements to really achieve something when you have 15 Member States with 15 different viewpoints.
There are, of course, many problems. We have still not really been able to combat people-smuggling. We have not succeeded in stopping the Mafia-like gangs operating in this area, and that is why many victims are still dying. We certainly need to improve police cooperation still further. We need improved international measures in order to be able to deal with this problem more effectively in the countries of origin. But of course we also ultimately need a common immigration policy so that there are no loopholes that criminal gangs of people-smugglers can exploit.
We cannot ignore 11 September 2001. Terrorism really is an enormous headache for us. In this area in particular we need to consider how we can take more effective action in future using Europol and Eurojust, and to consider what organisational measures need to be taken here as a matter of urgency.
We should not, however, forget that in all these areas data protection and civil rights achievements should not be overlooked. On that note, Commissioner, I would like to express my real gratitude for all you have done up to now.
Mr President, I would also like to welcome Minister McDowell to the House. I would like to pick up on a couple of small points, given that this is the end of the debate and many of the points I wished to raise have already been dealt with. Referring to Mr Evans' reference to legal migration, which I totally agree with, I am very proud and happy that Ireland is one of only two countries in Europe not to have raised barriers to the movement of workers from some of the new applicant states coming to work in our country, as many of them are already doing.
While listening to the Commissioner and to the Minister listing the legislation that has been brought in, particularly in the area of immigration and asylum, I know both men have warm hearts, but in the description of all the legislation that was coming through, the quality of mercy seemed to be lacking in some way. The contribution that the visitors who have come to live amongst us have made to life in many of our countries must be recognised and celebrated. Indeed, Minister, when I think of this I think of my hairdresser, in your own constituency. The quality of service and gaiety and everything else in our little hairdresser's, where we middle-aged ladies go to have our hair done, is considerably enhanced by the young Chinese students who are working there; we all queue up to have them wash our hair. While that might seem trivial in the context of the many serious issues here today, it is something we must celebrate. It is not all a negative criminal issue; it is also a considerable contribution to the quality of life.
Mention was made, particularly by the Commissioner, to some of the civil judicial areas that have come through in the last year, many of which contribute considerably to the quality of life of our citizens. My own area of particular interest is the protection of children, as well as the question under the Brussels II Convention of access to and custody of children in parental disputes. I know it is not done in this House very often, but I cannot but refer to the difficulties I am having with the Federal Republic of Germany in many cases, particularly relating to fathers having access to their children, who have either gone legally or illegally back to live in Germany. We have situations where, for example, it appears to be perfectly easy and legal for a custodial parent in Germany to change the name of the children – the children very often bearing the father's name – without any reference to the father. Names are being changed legally, which causes considerable distress to the fathers, who in many cases are also denied access to their children, both legally and through the social services. Unfortunately, despite great efforts by myself and many others, these fathers are finding it extremely difficult to gain access to their children. While the Commissioner thinks that this kind of legislation is not often covered by the press, I have to say that this particular issue is indeed covered by the press; it is something that people genuinely care about and there is an element of justice that has to be recognised in this.
Commissioner, finally, could you please look into your heart and see if you could not do anything to improve our relationships with the non-Hague Convention countries, to which many children are still being abducted?
Mr President, this debate is close to the hearts of the citizens of Europe.
At the Seville European Council it was stated clearly that the Union needed to make a determined effort to combat illegal immigration. An integrated and balanced approach was advocated. The aim was to combat this new form of exploitation of human beings, which affects women and children in particular. Day after day, these individuals appear at the Union’s borders. They arrive all along the southeastern flank, right down to the southernmost tip of Europe. Following the Seville Council, Parliament and the Commission have worked hard to structure and develop what should become a common policy on immigration and asylum.
For some time now, the Committee on Development and Cooperation has been emphasising the need for greater cohesion of our aid policies with the countries where these migratory flows originate and within the framework of the Union’s external activity. This would facilitate the development of more effective ways of managing such flows. It certainly is important to strengthen more efficient border policies. Much more is needed, however, if the desired objectives are to be attained. It is essential to develop a relationship of mutual trust and cooperation with immigrants’ countries of origin. Only then can the underlying reasons for the migratory flows be dealt with. Only then will it be possible to increase and improve ways of combating poverty, which is, of course, the real reason for immigration from developing countries.
The Union must aim to integrate joint management of migratory flows effectively into its relations with third countries. To that end, aid agreements must include a commitment by all parties to discharge their respective responsibilities in the fight against the gangs. On both sides of the borders, it is the gangs who profit most from exploiting human beings in this way. Their activities amount to nothing less than a new and sophisticated form of slavery.
All action taken by the Union should also help to stimulate wealth creation. The latter is a crucial factor in the promotion of codevelopment. Illegal trafficking in immigrants is a new kind of slavery. It provides ample opportunity for exploitation in the workplace. It is also a breeding ground for corruption and an entry route for individuals who could pose a threat to security. Readmission agreements should become a new feature of the Union’s relationships with third countries.
Finally, I should like to point out that in the course of this last year, the size of the very substantial financial flows generated by immigrants’ remittances to their home countries has been much in the limelight. Handling charges for such remittances are outrageous. In some cases, they amount to outright usury. I am aware that this is outside your competence, Commissioner, but I feel bound to say that the Commission ought to be able to put in place appropriate legal instruments to ensure easy and secure transfer of the fruits of immigrants’ labours. These funds could be used to promote codevelopment initiatives in third countries. They could also be used to support initiatives designed to strengthen civil society and the private sector in those countries. All this would be very much in line with the conclusions of the Monterrey Conference.
A few steps in the right direction have indeed been taken during the past year, and I should like to thank Commissioner Vitorino for his valuable input. Sadly, however, there is still a long way to go.
. Mr President, I want to thank very sincerely the Members of this House for the honour they have conferred on me in hearing me today and also for the very comprehensive and wide range of opinions that have been expressed here. I do not agree with every opinion, but I have listened intently to the debate and am conscious of the fact that if I were to mention all the contributors, the short time available to me for reply would be completely exhausted – that is before I even address the very important issues that many of them raised and the very important themes which recurred in the contributions.
Firstly, in relation to the issue at the heart of a number of contributions – whether we are looking backwards or forwards – it is the Irish presidency's humble task to accomplish the outstanding agenda items as far as it can. It will be for Commissioner Vitorino to come to the June Council with his retrospective look at what has been achieved in the time period contemplated by the Amsterdam Treaty and to set the scene, if he will, for a Tampere II agenda, the starting process for which will be developed under the Netherlands presidency. For Ireland and its presidency, on the contrary, it is a matter of addressing the issues that are still outstanding on the agenda and concentrating its efforts in relation to them.
Mention has been made of the slow progress in relation to the two major Amsterdam imperatives: the directives in relation to asylum. It will be a very considerable task to secure the agreement necessary to bring those two measures forward to completion. In relation to one of them – the Asylum Procedures Directive – I have to say that even if I have political agreement on that issue before 1 May, my successor will have to come back to the newly elected European Parliament to achieve the necessary codecision. Therefore, I do not want to create any unrealistic expectations as to what can be achieved. However, in relation to all these measures, a lot of time has elapsed, and I agree with a number of Members who express a sense of frustration that the deadlines set at Amsterdam and Tampere have not been adhered to at political level. There is a saying in the English language: 'you can bring a horse to water but you cannot make it drink'. This is one of the problems. You have to decide whether the political will is there. Are people willing to carry out the mandates that, in a burst of enthusiasm, they may adopt at a Council meeting? Are they willing to do the basic political work to achieve the implementation of the agendas they have set themselves?
A second point about the area of freedom, security and justice is this: it is not a repressive but an uplifting agenda. I want to echo a number of contributions here that remind us that the fight against crime, for instance, is a positive struggle to enhance and vindicate the rights of people who would otherwise be victims of crime. Thus, it is not a matter of ministers of the interior or ministers for justice at JHA level combining to think up new repressive measures, but the obverse side of the coin, which is about the rights of individuals and the right to fully enjoy an area of freedom, security and justice.
I echo what Mr Collins, Mr Beysen and others have said about the importance of practical cooperation. Terrorists are not afraid of a framework decision. Terrorists are not even afraid of some of the outworkings of decisions on terrorism, such as enhanced penalties for those who are convicted. The main thing the European Union can do in relation to terrorism is not at paper level, but in the area of pragmatic, concrete cooperation on a day-to-day basis between the various agencies in the Member States and the European agencies, to make sure that the scourge of terrorism does not destroy the area of freedom, security and justice that we are building.
So we can never simply consider these matters on a legislative or paper policy basis. We have to look at them on a pragmatic, concrete, cooperative basis as well. That also has to be said in relation to Europol. What is needed is to make that agency function, not to consider endlessly to whom it should be accountable, so that it is the engine of cooperation among the Member States in the fight against terrorism.
Sometimes there is a danger that we engage in the politics of the Book of Genesis: let there be light – and there is light. In my view that approach is appropriate in some areas where it is important to create a political agenda and to create a legal framework for certain areas of progress; but we should also be very conscious that we cannot simply legislate for security, freedom and justice. We must act to achieve these outcomes.
Mrs Karamanou and Mrs Banotti mentioned practical issues to do with civil law and its application to victims of illegal trafficking for sexual purposes, and also family law areas. I believe that very substantial progress has been made in these areas so far, but there is a lot more to be done, particularly in relation to the protection of ordinary people's rights: the right not to be exploited sexually or, for instance, the right to have access to one's children. In all of those areas we have to ensure that the emerging new European Union is an area which upholds those rights, rather than an area which creates new opportunities for people to avoid those rights.
Mr Hernández Mollar referred to the issue of terrorism and the commemoration of the victims of terrorism. His is a view with which I personally very much sympathise. Sometimes we see terrorism purely as a newspaper story, but we must concentrate on upholding the rights of victims and acknowledging the terrible damage that terrorism does.
I would also like to deal with the migration issue. It is fashionable to say that the Justice and Home Affairs Council concentrates on combating illegal immigration and that there is not sufficient emphasis on legal migration and its implications, such as integration and the like.
I should like to echo the sentiments expressed by Mrs Banotti, which I believe are shared by many people here, that migration – inward migration into the European Union – is not merely inevitable, but desirable. Europe needs to be enriched culturally, economically and socially by the possibilities of migration. Migration should not be regarded as negative, something to be controlled or discouraged. Migration is undoubtedly a phenomenon of the globalised world in which we live. Societies that can deal with migration positively and without fear are societies that are, as a consequence, much richer and more just internally.
There are two outstanding opinions which, for the purposes of getting through our presidency agenda, we look forward to receiving from Parliament. I mentioned this in committee last month. I should like to emphasise again that I would ask Parliament for its cooperation in this respect.
As regards the whole issue of the IGC, it is the role of the Irish presidency to attempt to consult, reflect and report to the March Council meeting on possible progress on the IGC. I believe that whether such progress is made quickly or slowly, it is a very important task for the Irish presidency to make as much progress as possible in bringing together the Member States behind the drive to implement a new constitutional treaty for the European Union.
In relation to one aspect of that treaty, many Members have spoken about the need for transparency. There has been an undercurrent of concern in this morning's debate about the lack of transparency and a sense of the lack of consultation with and exclusion of Parliament in the Justice and Home Affairs area. I have already mentioned the level of consultation that exists at the moment. One of the difficulties of getting 15 – shortly to be 25 – Member States to agree on proposals lies in the need to have some elbow room, to negotiate with them and for them to express their positions on paper. I ask Parliament to at least understand that all the working papers – some of which reflect the shifting positions of Member States – could, on the one hand, be thrown open to public scrutiny; but on the other hand, the character of those papers would probably be altered if they were to be the subject of constant scrutiny. The flexibility and the willingness of Member States to make concessions, once they had established a position on paper, could be significantly impaired if every single action in the deliberative process was to be thrown open to the widest possible scrutiny. So I ask Members of this House to understand that there is a balance to be struck between accountability and efficiency in a deliberative process involving 25 Member States.
I want to thank each and every Member for the very constructive and stimulating debate. I know that both the presidency and the Commission intend to take on board all of the contributions that have been made here. I thank Parliament for its courtesy in hearing me today.
Mr President, I had asked to take the floor before Mr McDowell spoke on the Council’s behalf, as I would like to ask him to clarify his position with regard to a prominent subject in today’s debate, namely the idea that the next parliamentary term should also be opened with a Tampere II, and, accordingly, with a reaction, a counterbalance on the part of the Council. I gather from his response that he is also in favour of this suggestion, to which the Commissioner immediately agreed. I agree with the presidency that the Irish Presidency’s priority until the end of this parliamentary term is to resolve as many outstanding issues as possible. I endorse and support this clear priority, but it would also be valuable if the presidency and the Council could give a clear signal to the next presidency, namely the Luxembourg Presidency, that Tampere II is in a position to go ahead. I should therefore be interested to know, as far as possible, what Mr McDowell’s exact thoughts are on the matter.
. Mr President, that represents my view entirely. The Tampere II agenda must be set in progress. I would love to be in a position to apply my mind to that process, but unfortunately the amount of work I have to do in closing out items is huge. I wish the Netherlands and the Luxembourg presidencies every good luck and good fortune in establishing a new forward-looking perspective, to create a new and challenging agenda under the broad rubric of Tampere II.
. Mr President, I thank the rapporteur, once again, and all those who have participated in this debate.
When we discuss asylum and migration on behalf of the Commission, I would like to stress that all our proposals were totally in line with the goals decided upon by the heads of state and government in Tampere. It is extremely unfair and pure demagogy to say that the approach of the Commission to this policy area is lax. It is not at all. All the instruments on the table try to strike the right balance between proactive and positive actions towards migrants and asylum-seekers on the one hand, and on the other hand, guaranteeing the security of the borders and adequate management of migratory flows. The Commission has tried to achieve this balance through a very broad set of proposals. I recognise before the House that in some cases the degree of the Commission's ambition has not been matched by the Council. This is, as you all know much better than I, the normal way of building Europe: a step-by-step approach and an incremental approach. If you compare the legally-binding – and that is a very appropriate word – in this area today with the of five years ago, you have to recognise that there has been enormous progress and we should not be self-defeating. We should be proactive and voluntarist and try to mobilise citizens to do even more and better in the near future.
In the field of civil liberties, there is permanent tension between the guarantee of fundamental rights and the guarantee of security. It is not a given; it is something that you need to find in each decision taken every day. I believe, to be frank, that when we integrate the Charter of Fundamental Rights into the new constitutional treaty, when we discuss procedural guarantees, when we include some procedural guarantees in the framework decisions on approximation of criminal sanctions, we are trying to find the right balance between freedom and security. Mr Santini reminded us that one of the greatest achievements of this legislature – I hope it will be possible to conclude the process before the end of the term of this Parliament – is the new legislation on the freedom of movement of our own citizens.
I remind you of the fact that when we talk about reinforcing our external border security and guaranteeing our internal security, we do it, not in a repressive way, but in the name of freedom. It is to preserve the freedom of movement and the abolition of our internal borders that we need to reinforce the security of our external borders. It is in the name of freedom that we say we should be more efficient in integrating legal migrants. For that purpose, we need to guarantee to our own public that we have the situation under control.
I cannot give you a different speech, because this is the one I have been making since the very beginning. May I invite you to re-read the Commission's communication of November 2000 about immigration policy and compare it with the speech that UN Secretary-General Kofi Annan made two weeks ago before Parliament. I am sorry if this looks a little presumptuous on my part, but please make the comparison and then we will talk about it.
My third remark is about data protection. To be frank with you, when we talk about introducing biometrics in some travel documents, we need to be very careful in guaranteeing that we are proportionate in the kind of data that we choose, in the types of data storage systems and in the types of control and supervision carried out by the necessary authorities. My argument is to draw your attention to the fact that today data protection in the third pillar is under the full authority and responsibility of Member States. We are trying to create a level playing field at European level to guarantee that in all 25 Member States there will be the same pattern of protection of personal data when it comes to law enforcement. For this purpose, the existing directives based on the first pillar are not sufficient. I hope that I will have the possibility to introduce these proposals by June this year and to present them to you.
My last remark is about the budget. I thank Mr Ribeiro e Castro and Mr Coelho for drawing attention to the fact that in order to fulfil our ambitious goals, we need to have the necessary financial tools. As you will see in the proposals that the Commission presented yesterday for the new financial perspectives for 2007-2013, the area of freedom, security and justice has been given the adequate financial tools to address our ambitious goals.
When it comes to Tampere II I endorse what Mr McDowell has just said. I hope that during the Netherlands' presidency it will be possible to have a Tampere II European Council. What will be the suggestions for that Tampere II? I shall highlight three main issues: first, being fair in assessing the shortcomings and the unfinished business of Tampere I – there will be the heritage from Tampere I that should be taken on board in Tampere II; second, clear objectives are set out in the constitutional treaty – Tampere II should closely follow the agenda that was defined in that treaty; and last but not least, Tampere II should focus more adequately on the quality of the transposition of European legislation in this area at national level, and on monitoring concrete implementation of the in the 25 Member States. I look forward to the debate on this subject that has been suggested by Mr Hernández Mollar, and the Commission will come forward with its own ideas in a new communication in June 2004.
The debate is closed.
The vote will take place in the March II part-session.
The next item is the joint debate on the oral questions by the PSE, Verts/ALE, ELDR and GUE/NGL political groups, to the Council (B5 0008/2004) and to the Commission (B5 0013/2004), on nuclear disarmament: Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons of 2005 – EU work for the third NPT preparatory committee (New York, 26 April to 7 May 2004).
.  Mr President, we have asked for this debate because preparations will shortly be underway for a new discussion round within the framework of the UN about the future of the Non-Proliferation Treaty, the agreement that is opposed to nuclear proliferation. We are pleased that, over the past few months, it has been decided to issue another separate resolution on this subject, on which a vote will be taken during the next plenary sitting. We believe it to be important that the European Union should play a significant role, as it has done before, and to take the lead in the discussion on weapons of mass destruction and particularly on the spread of nuclear weapons and the risks with which we have been faced lately. The subject is very topical in the light of everything that is going on with regard to Iraq, Iran, North Korea and, in the past few weeks, Pakistan with the so-called Khan affair.
As I have already stated, a consultation will also be held at the end of April about the workings of the Non-Proliferation Treaty. To us Social Democrats, there are guiding principles that apply in respect of that discussion: we are in favour of a multilateral approach because there are no unilateral solutions to the problems that face us. All goals of the Non-Proliferation Treaty remain valid, even those of general disarmament. The recognised nuclear weapons powers, as we call them, should set the right example, and we continue to set great store by a total ban on nuclear trials. In addition, we should like to urge those who consider developing new nuclear weapons, the so-called smart nuclear weapons, to discontinue this development. It is right that attention should be paid to what we refer to as the welfare states, and I should like to stress in this respect that we are very much in favour of the approach which the EU recently adopted in terms of Iran, namely to persuade the country to adhere to the agreements and inspections of the Atomic Agency by means of economic, political and diplomatic pressure. At the same time – and we would appreciate reactions from the Council and Commission on this – when the Non-Proliferation Treaty is being reviewed and assessed, thought should be given to ways of improving the inspection and sanctions arrangement. After all, that is the route by means of which we should be able to improve the world situation. Attention should also be paid to the possible harmful role of nuclear weapons states that are not recognised but are left alone in terms of the proliferation of expertise and equipment. I already mentioned the Khan affair very briefly. I should like to have a response to that as well. What have the EU countries done so far in order to avoid practices of this kind? The risks appear to be increasing, even in the former Soviet Union. Initiatives that have been taken have come off the ground only partly, and I would appreciate reactions from the Council and Commission on that score too. Are we simply waiting until something goes wrong, or are we really trying to prevent this?
One final question: needless to say, there has been an interesting development in the Middle East, also recently by the opening in respect of Libya. We are actually able to conclude that Iran is now more or less adhering to the agreements of the NPT. Libya is abandoning its nuclear weapons programme. Iraq appeared not to have them. Is it not time to look at whether we can start a discussion about a nuclear-weapon-free zone in the Middle East?
Mr President, the Nuclear Non-Proliferation Treaty is an agreement by 189 nations to eliminate nuclear weapons. However, 34 years after it entered into force, we are in a situation where the United States is willing to launch pre-emptive nuclear strikes, where the UK refused to rule out the use of nuclear weapons in Iraq, where research and development and the testing of nuclear weapons continue, where nuclear weapons are still considered a vital part of Nato defence planning, where new generations of battlefield nuclear weapons are developed and where the nuclearisation of space is well under way.
In the last review conference in 2000 the 13-step plan was agreed as a way of implementing the NPT and it renewed the unequivocal undertaking by the nuclear states to eliminate their weapons. The PrepCom in New York is the last chance to implement this programme before the next review conference in 2005. Unless we take a strong stand now, the NPT is in danger of becoming meaningless – full of good intentions, but resulting in little political action. The European Union has a duty to take a leading role in this and to ensure that real action is taken.
Nuclear weapons make the world more insecure and dangerous. The International Court of Justice ruled in 1996 that their use, or even their threatened use, was unlawful, which makes the strengthening of the NPT all the more urgent. We are talking here about real, existing weapons of mass destruction and destroying them in the most effective way by enforcing international agreements.
We are asking the presidency, the Council and the Commission what exactly is being done in preparation for the PrepCom in New York. What progress has been made, for example, on the 13 practical steps and on nuclear-free zones? My country, Wales, declared itself nuclear-free in 1982. What is being done to support the pioneering work of the mayors of Hiroshima and Nagasaki in mobilising cities throughout the world to work for the total abolition of nuclear weapons? This must be the goal of all of us.
. Mr President, it gives me great pleasure, on behalf of the presidency, to respond to the question that has been asked.
The European Union is committed to the multilateral treaty system, which provides the legal and normative basis for all non-proliferation efforts. On 12 December 2003 the European Council adopted an EU strategy against the proliferation of weapons of mass destruction. The strategy incorporates and bases itself on the texts adopted by the European Council at Thessaloniki in June 2003.
The WMD strategy underlines the EU’s particular commitment to the Treaty on the Non-proliferation of Nuclear Weapons – NPT. The EU believes that all our efforts should be aimed at preserving and strengthening this fundamental instrument of international peace and security. The EU supports wholeheartedly the objectives laid down in the Treaty and is committed to the effective implementation of the final document of the 2000 NPT review conference and the decisions and resolution adopted at the 1995 Review and Extension Conference.
The EU has repeatedly stated that the Non-Proliferation Treaty is the cornerstone of the global non-proliferation regime and the essential foundation for the pursuit of nuclear disarmament under Article VI of the Treaty. The EU statement to last year’s second preparatory committee for the 2005 Review Conference of the NPT, recalled that Member States continue to attach great importance to achieving the universality of, and universal compliance with, the NPT. In this regard we welcome the accession to the Treaty by Cuba, in 2002, and by Timor Leste in 2003, which brings it closer to universality. However, there are three countries – India, Israel and Pakistan – that remain outside the regime and we continue to call upon them to accede unconditionally to the NPT as non-nuclear weapon states.
On 17 November 2003 the Council adopted a common position on the universalisation and reinforcement of multilateral agreements in the field of non-proliferation of weapons of mass destruction and their means of delivery. Article 4 of the common position confirms that achieving universal adherence to the NPT is of crucial importance. To this end, the European Union will firstly call on those States not yet parties to the NPT to accede unconditionally to the NPT as non-nuclear-weapon states and to place all their nuclear facilities and activities under the provisions of the IAEA Comprehensive Safeguards System.
Secondly, it will urge those states not yet having entered into safeguards agreements with the IAEA to fulfil their obligations in accordance with Article III of the NPT and to conclude such agreements as a matter of urgency.
Thirdly, it will promote all the objectives laid down in the NPT.
Fourthly, it will support the final document of the 2000 NPT review conference and the decisions and resolution adopted at the 1995 NPT Review and Extension Conference.
Fifthly, it will promote further consideration of security assurances.
Finally, it will promote measures to ensure that any possible misuse of civilian nuclear programmes for military purposes will be effectively excluded.
There is no common Council analysis of the progress on the implementation of the 13 steps. The European Union is however committed to encouraging the progress made towards systematic and progressive efforts towards disarmament. The European Union will continue to encourage all efforts to implement Article VI of the NPT, as well as paragraphs 3 and 4c of the 1995 Declaration on 'Principles and Objectives for Nuclear Non-Proliferation and Disarmament' and the practical steps agreed in the 2000 final document.
The EU’s commitment to the comprehensive test ban treaty is also clear and was reiterated most recently by the EU common position on the universalisation of multilateral instruments adopted in November 2003. The EU will continue to promote the early entry into force of the CTBT. Pending its entry into force, we urge all states with nuclear capacity to abide by a moratorium on nuclear test explosions or any other nuclear explosions and refrain from any actions which are contrary to the CTBT.
The EU has acknowledged the importance of nuclear-weapon-free zones, established on the basis of arrangements freely achieved among the member states of the regions concerned. They enhance global and regional peace and security. We welcome and support both signature and ratification by the nuclear weapon states of the relevant protocols of nuclear-weapon-free zones.
On the question of verification and safeguards, the EU believes that the safeguards serve as a technical tool in support of the political goal of sustaining an environment in which there can be peaceful use of nuclear energy without the threat of proliferation. In this connection we strongly support the verification role of the International Atomic Energy Agency. The Union also takes the view that adoption and implementation of comprehensive safeguard agreements, and additional protocols to them, is a prerequisite in the effective and credible safeguards system.
The EU also continues to attach great importance to the fight against terrorism and strongly supports all measures that are aimed at preventing terrorists from acquiring nuclear, biological and chemical weapons. The WMD strategy emphasises the EU’s commitment to strengthening export control policies and practices within its borders and beyond, in coordination with partners. The EU will work towards improving the existing export control mechanisms. It will advocate adherence to effective export control criteria by countries outside the existing regime and arrangements including in the nuclear field.
As regards the proliferation security initiative, the Council has not adopted a position on this issue. Not all Member States participate in the PSI. The question of the International Mayors’ Campaign has not been considered by the Council.
The third preparatory committee for the 2005 Review Conference of the Treaty on the Non-Proliferation of Nuclear Weapons, which will be held from 26 April to 7 May 2004, will be a pivotal event in terms of disarmament and non-proliferation in 2004. As presidency, we will work within the Union and with key partners, to seek agreement on a solid basis for the successful outcome of the review cycle. This work will take place in the first instance within the Working Group on Non-Proliferation and in its troika meetings with third countries. The work will include the preparation of EU common statements on various aspects of the Treaty for delivery by the presidency at the preparatory committee. The presidency will inform the European Parliament on the progress achieved in this field in accordance with Article 21 of the Treaty on European Union.
. I welcome the opportunity to contribute to this debate today although, inevitably, I will traverse some of the ground that has been so ably covered by the presidency.
Recent revelations on the proliferation of nuclear weapons technology to Iran, Libya and North Korea have highlighted the importance of maintaining and strengthening effective controls. It is a matter of historic record that the clandestine acquisition of nuclear weapons by India and Pakistan in the 1990s and the consequent impact on regional stability gave rise to grave concern. North Korea’s withdrawal from the Treaty on the Non-Proliferation of Nuclear Weapons last year was a further dangerous and destabilising step, both for the immediate region and the international community as a whole.
The Treaty on the Non-Proliferation of Nuclear Weapons – NPT – which entered into force in 1970, established the international nuclear non-proliferation regime as we know it. This regime established the basic norms for behaviour. It provides – as the House will know – a legal ban on nuclear proliferation beyond the five nuclear weapons states recognised by the Treaty and makes nuclear proliferation activity illegal in the international community. With it came the principle of regulated nuclear trade, the concept of nuclear safeguards and, of course, the International Atomic Energy Authority, whose excellent work underpins the regime.
Understandably, much of the focus has been on the regime’s failures, but we often underestimate the success. In a 1960 presidential debate, John F. Kennedy envisaged a world with perhaps 20 nations with a nuclear capability. That his vision was never realised has been due, in large part, to the creation of the NPT. South Africa, Argentina, Brazil, Taiwan and South Korea, for example, have all turned their backs on the proliferation of nuclear weapons, partly because of international pressure, but also as a result of sensible and wise decisions taken in response to domestic debate and opinion. We also have positive recent developments with Iran, which has now accepted the Additional Protocol, and Libya.
Against this background, while recognising the challenges that the NPT faces, particularly on nuclear proliferation and disarmament, we believe the forthcoming third preparatory committee can be approached with some confidence. There may well be shortcomings in the non-proliferation regime but they are certainly not terminal and they can, in our judgment, be addressed. We must continue to pursue the universal adoption of the NPT by countries that have so far refused to do so, and in particular India, Pakistan and Israel. North Korea must return to conformity with the Treaty. We must also extend the ratification of the important Additional Protocol to the Treaty. This Protocol provides the IAEA with enhanced and tougher powers to perform inspections. In this context, the Commission's role is first in assisting the presidency, which sees progress in this area as a high priority, and second in encouraging the maximum degree of EU coordination.
The last 12 months have seen the EU take enormous strides in strengthening its approach to non-proliferation. The European security strategy that was adopted at the December 2003 European Council identifies weapons of mass destruction as one of the most dangerous threats to today’s Europe. At the same European Council, the EU strategy against the proliferation of weapons of mass destruction was approved. This strategy is now being followed up by concrete action. Work on implementation of the strategy is proceeding in a large number of areas which are too numerous to set out today, but I will highlight a number of important examples.
The first was last November’s adoption by the General Affairs and External Relations Council of a text aimed at mainstreaming non-proliferation policies into the European Union’s wider relations with third countries, among other things, by introducing a non-proliferation clause in agreements with them. This new commitment on non-proliferation is important, because the new EU strategy aims to include provisions on non-proliferation in all agreements with third countries. This is now part of ongoing negotiations, for example with Syria, placing non-proliferation on a similar level to human rights and the fight against terrorism.
The EU Joint Action for Disarmament and Non-Proliferation in Russia was established by the Council in 1999 to enhance cooperation with the Russian Federation in the latter’s pursuit of a safe, secure and environmentally sound dismantlement, destruction or conversion of those WMD infrastructures, equipment and materials. The projects support chemical destruction and the disposal of weapons-grade plutonium. These projects, which are implemented by the Commission in close cooperation with a number of Member States, are a small but important part of the Community’s EUR 1 billion contribution to the G8 Global Partnership, launched at the meeting in 2002 in Canada.
The Interparliamentary Conference hosted by the Commission under the Non-proliferation and Disarmament Cooperation Initiative on 20 and 21 November 2003, which took place here in Strasbourg, highlighted the considerable future challenges ahead if we are to safely dispose of the dangerous remains of Cold War WMD programmes. The conference’s significance was confirmed through its status as an interparliamentary gathering of figures from key national parliaments, including the United States Congress and the Russian Duma. For the WMD threat to be removed it must become and remain a high priority issue for national governments, regional organisations and the international community as a whole. From a Community perspective, we are grateful for the increased attention given by the European Parliament to the need to adequately fund threat-reduction activities in the next budget cycle. The Commission, in cooperation with the European Parliament, is seeking to define future non-proliferation priorities and, thanks to a recent decision by Parliament, will be able shortly to launch a pilot project to further this work.
I am grateful for the opportunity to have taken part in this short but important debate on a matter of such international significance.
Mr President, the NPT is not only a non-proliferation treaty. It is also the only binding international agreement for nuclear disarmament. Non-nuclear powers undertake not to acquire nuclear weapons, and the nuclear powers promise to get rid of their existing ones. These commitments may be found in Article 6 of the Treaty, under which the parties undertake to conduct serious negotiations with a view to getting rid of all nuclear weapons. This undertaking has been signed by all the nuclear powers.
At the previous quinquennial meeting, the nuclear states undertook totally to abolish their nuclear arsenals. Above all, a unanimous decision was taken concerning a 13-point action programme for implementing complete nuclear disarmament. What the EU must do at the forthcoming meeting is, of course, to demand that these commitments be met. Ireland has for a long time played an active role in the work for nuclear disarmament, for example in conjunction with my own country, Sweden.
Will the Council demand, then, that these commitments be complied with? The nuclear powers have certainly reduced their strategic nuclear arsenals. The United States has instead developed what are termed mini nuclear weapons, intended to be used directly in war, together with nuclear weapons known as bunker buster weapons that penetrate thick rock. These developments undoubtedly breach Article 6 of the NPT Treaty. Moreover, the United States has revised its nuclear weapons policy so as to be able to use its nuclear weapons, and not only in war but also for so-called preventive purposes. This amounts to a serious breach of international law. To engage in war for preventive reasons is a breach of the UN Charter and a return to the law of the jungle, that is to say the right of the strong, applicable before the advent of the United Nations, to intervene for their own purposes. It is naturally important for the European Parliament to demand in its resolution that the parties that have signed the NPT should fulfil their commitments. They must embark upon serious nuclear disarmament and call a halt to any development of new nuclear weapons. In what way will the Commission and the Council give impetus to these demands at the next NPT meeting?
– Mr President, the Director-General of the International Atomic Energy Agency, Mr El Baradei, recently stated that the risk of a nuclear conflict has never been greater than today. While Iraq was brought under control, the rest of the world changed into a kind of supermarket of private proliferation, a supermarket in which all countries and, possibly, even terrorists with nuclear ambitions, can seize their chances. Despite recent successes with regard to Libya and Iran, there is little cause for optimism. The US, Russia and France have all made a start on preparing a new generation of nuclear weapons. As tension mounts between it and the US, Saudi Arabia is now also choosing the nuclear option. For years, the father of Pakistan’s atomic bomb, Abdul Qadeer Khan, who was trained in Europe, passed on nuclear information to dictators and possibly even terrorists. On account of this combination of commercially-minded nuclear experts, immoral businesses and state-owned institutions, the threshold for a nuclear war of destruction has been lowered. Today, everyone is agreed that the monitoring system must be updated and tightened up. The capacity of the International Atomic Energy Agency must, as a matter of urgency, be reinforced if effective control is to be made possible, but the European Union should have the courage to take political, diplomatic and economic action against countries that ignore, or evade, monitoring in the field of nuclear proliferation. Not only do we have to tighten up where monitoring is concerned, we must also be prepared to enforce it collectively. I therefore welcome the Council's and Commission's pledge to commit to the further, full implementation of the NPT and to work for ambitious results during the next Prepcom and the Review Conference in 2005.
Mr President, firstly, we hear a debate in the House concerning an area of freedom, security and justice, and then we hear two vital speeches by Mr Patten and the Irish Presidency. We should be pleased and encouraged, but the truth is that things are, in actual fact, heading in all but the wrong direction when it comes to nuclear disarmament and the possibility of obtaining such an area of freedom, security and justice.
One of the reasons why things are heading in the wrong direction is that there is an unwillingness to comply not just with the words, but also with the spirit, of the Non-Proliferation Treaty. I am thinking, in particular, of Article 6, concerning the abolition of nuclear weapons. At the most recent meeting, in the year 2000, it was decided to set up a special committee to deal with nuclear disarmament. Since then, nothing has happened. If nothing is happening, it is because those countries that should be putting their energy and resources into this issue either do not wish, or are unable, to do so.
For the moment, it is clear that we cannot expect support from the Americans in this matter. They are in the throes of doing almost the opposite of what they have committed themselves to doing. They have also emphasised that they do not intend to comply with either the letter or the spirit of the Non-Proliferation Treaty. By introducing what are termed mininukes, they have, rather, reduced the nuclear threshold instead of doing what they have, in principle, undertaken to do.
The EU countries are not much better. Instead of making this issue a firmly established part of the transatlantic dialogue, we are rather cautious and obliging. We get slightly involved in a war in Iraq and do our bit in a number of other US actions, in Afghanistan etc, without pointing out that, if this problem is not taken seriously and solved, all our talk of areas of freedom, security and justice may at most be used to lull people to sleep with. It cannot in any case be used to create the world we all want to see.
Surrounded by flames, there is no living in freedom, security and justice, so I should like to see a little more energy behind the very fine words. It is always entertaining to hear Mr Patten produce fine words, but I am looking for a little more energy.
Mr President, the Third Non-Proliferation Treaty PrepCom in New York in a few months' time has to be a success. To that end, it is essential that Ireland, as the holder of the presidency, ensures that Member States adopt a common position that will become part of its commitment to the EU strategy against the proliferation of weapons of mass destruction adopted in Thessaloniki, because these are the weapons of mass destruction. Ireland, as one of the instigators of the Non-Proliferation Treaty, has a major role to play here.
We would like to know, in relation to the Council Working Group on Nuclear Weapons, what the priorities are for the NPT PrepCom meeting. Parliament needs to know which Member States are being cooperative and which are not. The Council should prepare regular progress reports on this issue for Parliament, in particular on the issues of the dismantling of nuclear weapons arsenals, nuclear weapon-free zones and the no first-strike option. This is in the public interest. We need to know how far EU Member States have implemented the action programme of the 13 practical steps agreed in 2002 at the NPT Review Conference.
It is also very important that the Irish presidency takes a proactive role to ensure that Europe becomes a nuclear-free zone, that the UK and France get rid of their nuclear arsenals and that Nato's first-strike policy is abolished. The Council has to prepare a statement on the progress made by the EU since the report in 1995 by this Parliament on the NPT and, indeed, the many resolutions since then. I would like to see a proactive position from the Irish presidency, informing this Parliament about what is happening within the Council.
– Mr President-in-Office of the Council, Commissioner, when I listen to you both speaking on behalf of the Council and Commission, I should be reassured, but I am not, because we have been living, ever since Hiroshima, under the threat of an atomic war, and this threat is increasing rather than decreasing. We should stop paying lip service to non-proliferation and monitoring. Indeed, hypocrisy is quite clearly spreading in this case; after all, since the Non-Proliferation Treaty, the number of countries with nuclear material has risen continually. It appears that this has happened with the help of countries of our own Union which have never been punished and never been called to account. How did Israel manage to develop an atom bomb? First with the help of France, Belgium, Luxembourg, Germany; everyone has helped create this bomb, and we are now complaining that Israel remains outside of the zone because, of course, the United States does not want to force that country to accept non-proliferation. As a result, the Arabs are also continually itching to get hold of nuclear weapons. We notice that all the monitoring that is in place was unable to prevent Mr Khan, the father of Pakistan’s nuclear bomb, from doing his own thing, and getting away with it, for thirty years. Meanwhile, the material has increasingly become more readily available or available on the black market. Over the course of five years, one and a half kilos of fission material has disappeared from Georgia. The implosion of the Soviet Union has thrown open a market, a black market, in nuclear material. I hope that you will vote for enforceable measures and will take a stand against fine statements that send our people to sleep, because they are wide awake.
Mr President, I do not share the optimism of either the Council or the Commission on this. The fact that two Member States of the European Union possess nuclear weapons undermines the moral authority of the whole of the EU when it comes to the debate on weapons of mass destruction.
The overwhelming hypocrisy of the British and American governments in demanding the disarmament of others, while simultaneously upgrading their own nuclear capacity, is clear for all to see. This is an untenable, hypocritical and very destabilising position. We have heard a lot about international law recently, so let me remind Britain and France that, according to the ICJ at The Hague, nuclear weapons are immoral and illegal. According to commitments made at the Sixth NPT Review Conference, all nuclear states made an unequivocal undertaking to accomplish the total elimination of their nuclear arsenals leading to nuclear disarmament. That was four years ago, and very little progress has been made since. Britain and France should lead by example and unilaterally dismantle their nuclear warheads. There should be immediate removal of US nuclear weapons from European soil. These are undoubtedly ambitious aims, but if we are serious about the threats posed by weapons of mass destruction, this the route we have to take.
– The joint debate is closed.
The vote will take place on 26 February 2004 in Brussels.
I would like to greet a delegation of 15 members of the upper and lower houses of parliaments in Mercosur countries (Argentina, Brazil, Paraguay and Uruguay) seated in the gallery.
The delegation is headed by Mr Alfredo Atanasof, a Member of the Argentinian Parliament and Chairman of the Mercosur Joint Parliamentary Committee.
Our guests are here to participate in the Sixth Interparliamentary Conference of the European Parliament and the Mercosur Joint Parliamentary Committee. The conference takes place today and tomorrow in Strasbourg.
As you know, the European Union and Mercosur are negotiating an agreement on economic collaboration, political coordination and cooperation.
It is my great pleasure to welcome this delegation and wish the Interparliamentary Conference every success.
Ladies and gentlemen, I must also inform you that the debate on the Council declaration concerning the position of the European Union on the hearing in the International Court of Justice on the Israeli wall will be delayed until 3 p.m. so that we can proceed to the votes in the next few minutes.
The next item is the vote.
Mr President, the amendment provides for the words ‘adequately qualified’ to be inserted before the word ‘professionals’.
. – Mr President, the Group of the Party of European Socialists wishes to table an oral amendment to paragraph 12. The amendment reads as follows in English:
'Calls for the revision, with a view to the phasing-out, as soon as possible, of the individual opt-out proved for in Article 18(1)(b) of Directive 93/104/EC; in the meantime, calls on the Commission to identify practical ways of tackling potential or actual abuses of the opt-out provision, including seeking views on how best to strengthen the voluntary nature of the opt-out.'
Mr President, some groups also wish to divide up this oral amendment. The first part would finish at ‘Directive 93/104/EC’ and the second part would then begin with ‘in the meantime’ and continue to the end.
Mr President, I, on behalf of the ELDR Group, and the PPE-DE Group jointly tabled an amendment. Is it in order that PPE-DE Group can do a complete U-turn and table an oral amendment that is the opposite of its original amendment? At the same time, the Group seems to be are disagreeing completely with its Conservative colleagues – and the shadow rapporteur was a Conservative. What state has my amendment …
Excuse me, I am sorry to interrupt you. We will not have the debate again, but you have a good procedural question. I will deal with it. If 32 Members object to the oral amendment, it falls.
Should the oral amendment not be taken after the vote on the amendment, because they are amending the paragraph, rather than the amendment I tabled?
If we vote on the oral amendment, the revised Amendment No 15 will fall, because it is incorporated in the oral amendment.
Now we come to the procedural question. Are there any objections to the oral amendment?
Mr President, surely, as it aims to delete the text, Amendment No 26S should be taken before you take the oral amendment?
The answer to your question is that unless 32 Members object, we will proceed with the oral amendment, which represents a compromise between the political groups.
That concludes the vote.
Mr President, I am pleased to announce the presence in the gallery of a delegation of regional representatives from the Lombardia, including my daughter Elisabetta Fatuzzo who, knowing that I was due to speak on the report on agricultural incomes within the European Union, pointed out to me that once there were fruit trees that produced apples, pears, cherries, beautifully sweet cherries, and there were wheat fields and vegetables. When will we again have the pleasure of harvesting this produce near our homes like we used to? When will we again be able, like Adam, to receive apples plucked by Eve directly from the tree?
Thank you Mr Fatuzzo. We welcome your group of visitors from Lombardia, and your daughter, Elisabetta.
. – In the Garot report on trends in agricultural incomes in the European Union, the European Parliament is by implication beginning to complain about the future consequences of the Fischler reform, even though it agreed to it itself. It was in fact Parliament which, in order to please the Commission, assented to plunging agriculture into the world market, decoupling aid from production and aligning product prices downwards. Reading the Garot report, it is hard to believe that.
The Parliament is now realising that preserving farmers’ incomes and maintaining the presence of a healthy agriculture in all the countries of Europe require remunerative prices based on production costs and adequate external protection (paragraph 12).
We were more consistent when we rejected the Fischler reform, proposing at the ‘rebuilding an agricultural policy in Europe’ colloquium an agricultural model that was internally less subject to public intervention schemes, which, without export subsidies, was protected from the outside, so that remunerative domestic prices compatible with a sustainable management of nature would be set spontaneously. That is the only way to really safeguard Europe’s agricultural future.
. This report rightly denounces certain aspects of this CAP which has served primarily to feed the profits of the big capitalistic farmers and large-scale distributors. The rapporteur says he wants to distance himself from that policy and protect farmers, especially small farmers, in every region of the European Union, even the most remote.
We are not against the smallest of them being protected, and that is the only reason why we did not vote against this report. We are, on the other hand, totally against subsidies or aid for agriculture’s capitalists.
We are also against the protectionist aspects of the policy advocated by this report because protectionism is a direct attack on the incomes of many farmers in third countries, including poor countries, and because it is harmful to consumers. We therefore abstained.
. – I voted in favour of Mr Garot’s excellent report and I want to take this opportunity to congratulate him on his work on European agriculture.
Mr Garot has managed to strike a good balance between those who would like to disengage Europe from agriculture in favour of the world market and those who consider the European budget a ‘milch cow’ making the richest farmers even richer.
. – A sound argument in favour of maintaining European agricultural subsidies is that they enable small farmers to survive falls in their products’ prices and to contribute to preserving a viable countryside. This argument is cancelled out if tax money is misused to line the pockets of rich farmers and agricultural multinationals.
A recent study by the development organisation Oxfam shows that EU agricultural subsidies in Great Britain mainly benefit large landowners. For example, it is estimated that the richest of them, the Duke of Westminster, receives some GBP 38 per hour in agricultural subsidies.
Even the rapporteur, Mr Garot, who, as a Social Democrat, unfortunately considers the liberalisation of agriculture as a natural phenomenon, now observes that something is amiss where agricultural subsidies are concerned. Between 1995 and 2002, agricultural incomes rose by 7%, but at the same time, the number of farms fell by 15.7%. The remaining farms increased in size and became more intensive. Agricultural support is being distributed unevenly: 20% of the farms receive 73% of the direct support for 59% of the acreage and only 25% of the jobs. The rapporteur is, above all, anxious about farms that produce little but do receive support. I would be more in favour of a ceiling, a maximum limit of support for each farm. Without such a measure, the agricultural funds would become a source of useless bureaucracy and an unjust form of redistribution.
. – I abstained during the vote on Mr Garot's report, despite the fact that it backs development and reform in the direction of agricultural policy with decoupled premiums and strengthened rural policy.
The report does not, however, take sufficient account of the restrictions that govern the funding of the Common Agricultural Policy. Even the financial leeway available impacts on the policy to be adopted. I should particularly like to draw your attention to paragraph 25, in which cofinancing for agricultural and rural policy is rejected. In my view, compulsory cofinancing is precisely one of the key instruments that can help adopt a common agricultural policy in the future.
.  This report focuses on the current crisis in agricultural incomes in a number of Member States. The crucial issue here is the extent to which the common agricultural policy is fulfilling the aims established by the Treaty in terms of ensuring a decent standard of living for farmers and inhabitants of rural areas. While overall agricultural income increased by 7% between 1995 and 2002, this result was obtained at the cost of an 18% reduction in the number of farms. We have seen the social costs of this phenomenon for Portuguese farmers, who have been forced to abandon or to modify the activities that they have always carried out.
The truth of the matter is that in comparison with other sectors of the economy, agriculture has been lagging behind. The overall figures also hide major disparities, such as the fact that 20% of farms receive 73% of CAP aid. These farms only account for 59% of the land and 25% of jobs in the sector. The situation is politically and socially unacceptable and explains the behaviour of some Member States wishing to maintain their privileges under the CAP.
By voting in favour, we endorse the wording in the report of the recommendations with regard to the recently strengthened pillar of rural development of the CAP, promoted ...
.  Within the framework of the CAP, the number of farms fell sharply – by 15.7% – between 1995 and 2002, which led to a rise in agricultural incomes across the whole of the EU.
This rise was in fact due both to this reduction in the number of farms and to the increase in farm size.
Pluriactivity and diversification have also helped to maintain agricultural incomes.
Examination of the reality of rural life in Member States, however, reveals, in many cases, that farmers are dependent either on public aid or on the fluctuations of prices and markets, leading to a feeling of insecurity, and, in turn, to low levels of investment in modernisation and in crop diversification.
Farms are becoming increasingly concentrated, and, unless this trend is combated, it will result in the depopulation of the countryside, thereby endangering all of the external factors supported by the countryside, not all of which are quantifiable.
The aims of ‘competitiveness’ and ‘multifunctionality’ must be made compatible, thereby ensuring a minimum level of security for those involved in farming, as well as confidence in a fair standard of living and in the stability of income. The outcome of this would be viable Community agriculture that is capable of supporting the highest possible number of farms and jobs throughout the EU.
I voted in favour.
. – I voted in favour of the Garot report in recognition of the merits of an initiative which for once has enabled us to debate one of the fundamental questions affecting the preservation of our agricultural model: our farmers’ incomes. This debate has enabled us to break with the fragmentary and technical approaches normally forced on us when examining the flood of legislative proposals emanating from the Commission.
I also wanted to mark my full agreement with the review of the fundamental aims of the CAP, the relevance of which the report reaffirms: ‘to promote a territorial approach to agriculture capable of preserving as many farms and jobs as possible throughout the EU’ and ‘to ensure a fair standard of living for the agricultural community and stabilise incomes with a view to maintaining farming activity throughout the European Union’.
I can only express my amazement, however, at the contradictory reasoning which, on the one hand, always approves the Commission’s proposals, be they for decoupling or for lowering external protection, while on the other denouncing the risks of total adulteration of the European agricultural model that those same proposals entail.
My approval therefore clearly does not apply to the references to decoupling and to rural development contained in the Garot report.
With this report we are still in the field of agriculture. So, I should like agricultural research to make progress, progress, progress to the point where a wine can be produced from grapes that does not harm the liver of the person drinking it. I should also like this agriculture to produce pears that taste like pears, apples that taste like apples, cherries that taste like cherries and peaches that taste like peaches; but above all, Mr President, I should like mint – which is my favourite flavour – to have, continue to have and have even more of the taste and perfume of mint, which gives me so much pleasure and which I adore.
I thank you for that earthy contribution.
. – It goes without saying that a large part of agricultural research has up until now been in one way or another directed towards areas from which the agri-food capitalists hoped to derive the greatest profits. This report advocates redirecting at least some of that research to sectors that are currently neglected. That really would be a good thing. Even if, unlike the rapporteur, we do not think that the development of ‘sustainable’ agriculture and of ‘biological’ agricultural production, which he supports, is necessarily synonymous with a real advantage both to consumers, at least the vast majority of them, and to small family farms.
We are not, of course, opposed to such a reorientation of agricultural research or to its being financed out of public funds as the rapporteur wishes. That request underlines the extent to which the market economy is incapable of funding research if the results do not produce immediate profits.
.  Agriculture has a major impact on the climate, on soils, on biodiversity, on the balance of ecosystems and on landscape management; in other words, there is strong environmental interaction. It is a vital socio-economic and cultural activity, which ought to ensure high-quality agricultural produce. The food and animal-health crises that have befallen the EU have shown the unsustainability of the current agricultural model established under the CAP. This model encourages intensified production, at complete variance with the multifunctional face of agriculture.
In order to develop sustainable farming culture, it is, therefore, important that we develop, implement and fund agricultural research that takes account of the significance of agriculture both for the development of rural areas and for the production of high-quality food. The paltry 2% of the Sixth Framework Programme for research is too low a level of funding for research into areas such as more sustainable farming methods, food safety and quality, alternative sources of income in agriculture (non-food uses of agricultural raw materials), the question of gender, new ways of regulating the market and improving organic farming methods.
Other areas in which research is crucial are GM crops and biotechnology. To be more specific, we must look into questions concerning the coexistence between GM crops and conventional/organic crops, and the potential risks of releasing these crops into the environment and of introducing them into the food chain.
.  The report before us points out the need to increase funding for research in the area of agriculture, in light of developments such as the transition towards multifunctionality, the greater importance attached to rural development and the need to make certain specialised agricultural practices, such as organic farming, more commercial.
The rapporteur therefore calls for the use of funds from the Sixth Framework Programme for research to support projects and initiatives in the general framework of agriculture and rural development, bearing in mind the considerable potential, in the area of food science and the development of produce, to boost local production and local economies.
We agree entirely that if we are to meet the consumer’s increasingly high expectations in terms of traceability, hygiene control, quality of ingredients, and so forth, considerable investment is required, in order to raise quality levels and maintain competitiveness. Given that such investment is not easy to come by at SME level, we must create conditions whereby investment is obtained at industry level, or at regional or national level, through public funding.
I therefore voted in favour of the report.
.  I share the rapporteur’s view that funding is needed for research in the field of agriculture. There is considerable potential, in the areas of food science and the development of products, to boost local production and local economies, which, unfortunately, has not been properly exploited.
In view of the most recent developments in the sector, such as the transition to multifunctionality, I believe that rural development should be accorded the priority it deserves, and the use of funds from the Sixth Framework Programme for research may help in this regard.
I feel that the growing demands of consumers, which I welcome and encourage, surely deserve the total support of the European institutions.
The institutions must contribute not only towards making it increasingly possible to trace a product’s progress ‘from farm to fork’ but also towards making certain specialised agricultural activities, such as organic farming, more commercial.
In terms of traceability, hygiene control and quality of ingredients, considerable investment is still required in order to raise quality levels and to maintain competitiveness.
I therefore voted in favour.
Indeed, I voted in favour of this report on the recognition of professional qualifications because its aim is to have doctors who are European doctors – recognised as such throughout Europe – European lawyers, European accountants, European architects. We Members, Mr President, are we not already European parliamentarians? Do we not demonstrate that we can succeed at being parliamentarians without having to take additional exams in order to be recognised throughout Europe? We are an example, therefore, of how it is possible in practice to have a single European profession. Just as we have succeeded as parliamentarians in carrying out our work effectively, so too may all the professions be able to do likewise. Let us hope that it happens soon!
. We MEPs of the Communist Party of Greece voted against the report because, on the pretext of 'transparency' and 'recognition of professional qualifications', it endeavours to shrink the scientific foundations for qualifications, when developments in science and technology presuppose the upgrading of education.
As we pointed out during the debate on the report, its objective is to further liberalise the job market for the benefit of big business, it intervenes in the education system of the Member States, imposing an educational model which downgrades higher education, and it harmonises downwards the qualifications needed to access professions protected by law.
As far as engineers, for example, are concerned, apart from the question of unequal treatment at the expense of qualified engineers who have completed a five-year course at an institute of higher education, whom it equates with graduates of three-year courses, the downgrading of the profession implied by the Directive gives rise to the serious matter of public interest and urgent social and grass-roots requirements in sensitive sectors, such as earthquake protection, construction and upgrading the natural and man-made environment.
In addition, Plenary voted in favour of the amendments which pave the way for the recognition of imitation diplomas issued by university institutes, the famous Liberal Study Centres linked with foreign universities, equating its graduates with graduates from Greek institutes of higher education, despite the fact that the courses at these centres are not recognised in Greece as higher education courses.
.  I welcome the criticisms made in the report of the Commission’s draft, especially with regard to the temporary measures to define the provision of services and to the possibility of avoiding making social security contributions.
In Portugal, the key element of the regulation and limitation of access to certain professions is Article 47 of Constitutional law. Restriction is only possible by means of National Assembly legislation. Access can only be restricted when other fundamental rights are at stake – life, health and the safety of persons and effects – whilst always respecting the criteria of proportionality, of need, and of ensuring that the measure is appropriate.
The idea of consolidating all professional regulations in one single directive, taking account of the particular characteristics of each of these – doctors, veterinary surgeons, nurses, obstetricians, architects and dentists – is acceptable, since life, health and the safety of persons and effects are at stake.
It is, however, unacceptable, and indeed incomprehensible, that the Directive does not include other healthcare professionals, who play a vital role in the health and safety of workers, such as health and safety officers at work, biologists, senior health technicians and diagnosis and therapy technicians. The draft Directive, by not setting out explicitly that in order to recognise professional qualifications training must be based ...
. – The report on the recognition of European qualifications extends the possibilities for the provision of services and harmonises qualifications in order to increase the mobility and free movement of labour in Europe. It seeks to give a service provider’s customer a guarantee of the quality of the work provided and to enable him to find the person responsible if he is not satisfied with the service and to insure him against risks. But there is nothing in this text about the rights conferred by recognised qualifications, nothing about the guarantees offered, nothing about the harmonisation of status and working conditions, nothing about improving the conditions of training.
We reject a policy that seeks to give every guarantee to undertakings or customers in the case of professional mobility but none to those who work; we reject a policy that encourages social dumping by putting wage earners in brutal competition with one another with no guarantees, thereby undermining their status and social benefit entitlements. We are in favour of a harmonisation of qualifications that is indissolubly linked to a definition of status, working conditions and social commitments in terms of wages and social protection, because that would make for a mobility that would encourage improved living and working conditions in all European countries. We have therefore voted against the Zappalà report.
. – As submitted to us, the report contains an enormous number of amendments, among which I have concentrated on only one, namely Amendment No 20, which relates to recital 21.
In fact, my help has been sought by the Architects’ Council of Europe, at the request of the architects and consulting engineers of the Grand Duchy of Luxembourg.
This amendment would introduce the concept of surveyors being able to offer building design services. Introducing a reference to surveyors into this directive would confer recognition on a profession which exists only in the United Kingdom and in Ireland, and whose members are not involved in the designing of buildings. In these countries, ‘building surveyors’ are occasionally employed in the design of buildings. The profession of surveyor not being common in Europe, the versions of the amendment in various languages will introduce confusion as to who is entitled to design buildings. The French translation refers to ‘’, who are not part of the same profession.
This amendment appears to me to be dangerous, and I will be voting against it.
. The People’s Party for Freedom and Democracy is particularly delighted at the fact that the compromise amendments that have been agreed upon are fully in keeping with the European Commission’s initiative to launch a Europass, an Internet system that should promote the comparability of degrees and qualifications in the EU. The compromise contains a time-based points system, with quality points being awarded to each training course. This system guarantees that in the assessment of a training course, not the length of time, but the quality, is of importance. In addition, in a compromise, the rights and duties have been tightened up of those professions that involve extra care duty to protect the consumer, by means of compulsory registration and insurance in the case of a temporary provision of services in another Member State. For women too, the same rights remain valid for access to the labour market. A discriminating provision providing for the possibility of retaining a qualification only if work had not been interrupted for two out of the last five years, has been deleted. The directive is of vital importance in enhancing mobility on the labour market and is an essential precondition for achieving the Lisbon objective. A transparent system of qualifications will become more important, particularly in the light of enlargement, which will result in a further increase in intra-Community migration.
. Young people are told that it is becoming increasingly easier for them to work abroad. For some, working abroad for a while to gain experience is fun, but it is not if it is a necessity because jobs in their own profession are dying out in their own country, so that they can only be found in far-flung places. People are altogether disenchanted if they have to work abroad at lower wages and with no recognition for the qualifications they have gained. According to EU propaganda, everyone in every Member State is entitled to work at normal wages that are current in that country, and qualifications are mutually recognised. Practice, however, differs a great deal from that ideal image. Foreign teachers do not qualify for equivalent work in France and Italy. According to petitions recently received, Greece does not recognise university degrees gained abroad by Greeks, and there are also problems in Baden-Württemberg and Scotland. I do not get the impression that the proposed amendment of fifteen directives will really solve the problems. At best, there will be more freedom to settle on the part of those practising liberal professions, whereby foreigners will no longer need to meet the licensing and registration requirements, but these will remain compulsory for their domestic counterparts. According to medical specialists, the equal status for their qualifications has not been regulated very well by the European Commission. The complaints are set to persist.
. – I am glad that Mr Zappalà’s report on the recognition of professional qualifications in the European Union has been adopted today. With enlargement imminent, the free movement of workers, in particular of doctors, dentists, nurses, veterinary surgeons, midwives, pharmacists and architects, in the EU requires a simplified and harmonised system of professional qualifications.
It seemed to me important to preserve what we already have and therefore to maintain high standards of qualification, especially for doctors, in a ‘European’ spirit that respects personalised values. That is why I voted against Amendment No 155. It would in fact have been preferable to have a supple and flexible mechanism that takes account of developments in university degree courses when setting the number of years’ training for specialists.
Finally, I voted against Amendment No 156, which does not clarify the scope of automatic recognition of professional qualifications and does not leave Member States free to recognise specialisms in the medical profession. On these points I am looking for a strong signal from the Council, for it to pay greater heed to professional associations, of doctors in particular, for the greater benefit, in the end, let us not forget, of the patients.
– I travelled from Milan to Rome by car. I had to go and see my mother whom, as a result of my commitments as an MEP, I have not seen for some time.
Between Bologna and Florence there was huge traffic congestion, what the French call a ; we could not get through as there was a queue of trucks, articulated lorries and cars at a standstill. I saw Mr Gargani, the rapporteur of this report, waiting for me there. ‘What are you doing here, Mr Gargani?’, I asked him. He replied, ‘I am here to show you what would happen if my report on the harmonisation of motor vehicles is not adopted. Look, one motor vehicle has turned over. So, remember, when you arrive in Parliament tomorrow to vote in favour’. It was a dream because I never met Mr Gargani, but in my view it is right to vote in favour, which is what I have in fact done.
.  I welcome this report on the Commission’s proposal aimed at completing the single internal market in the automotive sector, by extending the principles and procedures of EU type-approval, which currently only apply to passenger cars, to all motor vehicles.
In view of the progress made in the automobile sector and given the impending enlargement, it is necessary to bring in a single compulsory system for the type-approval of motor vehicles, to replace national procedures. This may bring benefits for the European automobile industry, such as reduced production costs, greater ease of access and expansion in the European market. In addition, there will be gains in terms of road safety and environmental protection.
I particularly agree with the rapporteur’s view that any benefits that may accrue to small and medium-sized manufacturers are nullified by the conditions the proposal imposes on them for using it. The annual production limit required is set at too low a level, which may act as a disincentive for European SMEs to manufacture, thus hindering their potential for development and technological innovation.
The transitional periods that must precede the system’s entry into force must also be extended, to take into account the adjustments that will need to be made by manufacturers and by all those required to deal with the new procedures.
I voted in favour.
. The Commission feels that Northern hake stock has suffered biological collapse and has, consequently, drawn up a recovery plan that entails drastically reducing the catch and the fishing effort. The rapporteur feels that this measure is disproportionate and suggests only a management plan. Both sides justify their positions with scientific advice. This raises four important issues:
- firstly, it is essential to evaluate the effectiveness of the recovery plans established in the revision of the common fisheries policy (CFP) in Council Regulation (EC) No 2371/2002 of December 2002, as a measure for conserving fisheries resources;
- secondly, fishermen must be involved in the process of assessing stocks, which Parliament called for in its opinion on integrating environmental protection requirements into the CFP. It is deplorable that in the case of Northern hake fishermen have not previously been properly involved;
- thirdly, given that the sustainability of resources is a key objective for the fisheries sector and for fishermen, stock recovery measures – leading to a reduction in the catch and fishing effort and in some cases to activities being ceased altogether – must be subject to an assessment of their socio-economic impact; financial compensation for losses incurred by those affected, especially fishermen, must also be ensured;
- lastly, measures must be commensurate with aims, which requires not only assessing ...
. I voted against this report today, as I did at the committee stage. The original proposal of the Commission was for a cod and hake recovery plan based on scientific advice which was broadly similar in its assessment of the situation in both of these fisheries.
Intensive lobbying by those whose national interest is in the hake fishery influenced the Commission and Council's decision to separate the two, proceeding first with cod recovery measures, which have emerged as discriminatory against the Scots white fish sector.
At committee stage this Souchet report was almost completely rewritten by amendments favouring the national interests which target the hake fishery. This move further fuels the opinion of many Scots that certain national fishing fleets are being favoured, while Scotland loses out from EU management.
The major influencing factor in this process is the fact that some Member States have governments which are prepared to make survival of their fishing communities a priority, while Scotland has the misfortune to be represented by the UK government which regularly betray us in EU Fisheries Council negotiations.
. – Cod is an example of how fishery resources are not inexhaustible. In order to conserve them, the Commission is constantly flanking our fishing effort with a variety of instruments for managing stocks and boats. Withdrawals from stocks are limited by total allowable catches, which are broken down into national quotas. The number of boats is constantly being cut by means of the financial instrument for fisheries guidance.
The Regulation of 20 December 2002 on the sustainable exploitation of fisheries resources takes up these instruments, but serves in particular as a basis for a third instrument of management proposed on 27 June 2003, limiting the fishing effort in kilowatt-days. If stocks are not to fall below the biomass limit, 100 000 tonnes in the case of Northern hake, for example, the number of days boats are absent from port would be limited on the basis of their power. Apart from this tool’s complexity, what is the use of setting our European fishermen aside if the stocks released in that way are overexploited by the Japanese, the Russians and other practitioners of industrial fishing?
The Commission’s proposal shows the need for a collection of measures to facilitate the recovery of the hake stock. The proposal is based on a report by the International Council for the Exploration of the Sea (ICES). Parliament does not, however, wish to go as far and judges the problems to be less serious.
Parliament’s amendments are based essentially on the view that the Commission has exaggerated the problems of over-fishing and that a recovery plan is unnecessary. I chose to vote against Parliament’s amendments because the original proposal by the Commission attaches greater importance to taking the problems seriously. Moreover, continued survival of the fish stock is given priority over the socio-economic effects to which any restriction can, in the worst case, give rise.
Mr President, I am not certain I can follow the eloquence of Mr Fatuzzo in my explanation of vote.
First, however, whilst nobody in this House is opposed to the proper control of the working time of all those employed within the European Union, it is equally important that a certain flexibility be allowed. The purpose of the amendments that I tabled, and some of the proposals I supported, was to ensure that this flexibility would be there, that there would not necessarily be a renationalisation of the rules regarding working time, but that there would be flexibility within the system to ensure that seasonal workers and other people who chose to work longer hours would be entitled to do so, rather than being regulated against. Even though some of those amendments did not get through, I still support the report and congratulate the rapporteur on it.
On a further procedural point, I think an error was made with regard to allowing the oral amendment to Amendment No 26. My Amendment No 26 sought to delete a certain paragraph, whereas the oral amendment related to adding something on to that paragraph from the original text. I would ask that you or your services look at that and that it be put on record. Whilst I know we cannot change the vote on that issue, it should be put on record that an error was made.
I note your point and the record will show that. However, I dispute your point. I will ask the services to communicate with you on the matter. The oral amendment would have fallen had it received 32 objections. That did not happen and so it became the precedent on which we voted. I will ask the services to give you an explanation, even if you should remain unhappy with its contents.
Mr President, I welcome the Cercas report and congratulate the rapporteur on a very balanced approach.
In the UK, 4 million people – or 16% of the workforce – currently work more than 40 hours per week. At the beginning of the 1990s the figure was 3.3 million people, or 15% of the workforce. It beggars belief that more people voluntarily want to work in excess of 40 hours a week now than was the case at the time of the introduction of this directive. This calls into question the use of the individual opt-out and whether genuine free choice of workers, as laid out in the directive, is being respected.
Long hours damage workers' health through stress and burnout; they affect the productivity of industry and harm family life. No one should be forced to work more than 40 hours. I support flexibility, but there must be genuine free choice, and I am not convinced that free choice currently exists.
I had a dream, Mr President. I dreamt that Mr Berlusconi, President of the Italian Government, had a halo and so I can call him San Berlusconi. San Berlusconi said to me, ‘I know that tomorrow you are to vote on the Cercas report concerning working time and it seeks to prevent those who are exempt under the minimum working time directive from working too much. Look at me: I work all day, from six in the morning until two the following morning. See how young I am, how active I am, how alert and satisfied I am at work! My advice to you therefore is to vote against this Cercas report so that everyone can work as much as me and be as satisfied and as young as I am’.
At that moment I woke up and realised it was a dream. I felt free therefore to vote according to my conscience and so, in fact, I voted in favour of the Cercas report, even though San Berlusconi advised me to vote against.
Mr Fatuzzo, I thank you for bringing some Mediterranean colour to these otherwise modest debates after our votes. You referred to looking young: as we know from the references that you have made, there are many ways to look young, of which working hard may be only one.
. – The Cercas report shows what every worker already knows: the employers and the politicians who serve them, who want a workforce that will do their every bidding, want the employers to be able to set working hours as they wish, with no legal limits.
Great Britain is the leader here. The rapporteur says that ‘there are currently more than four million workers whose working week is longer than 48 hours, almost one million more than before the introduction of the directive. There has also been an increase in the number of those working more than 55 hours, which is now over 1.55 million. Around 1% of workers in the United Kingdom have a working week longer than 70 hours.’
As to the worker’s individual agreement to work those hours, the cynicism of such a provision is underlined by this comment by the rapporteur: ‘it is common for these agreements to be signed at the same time as an individual contract’. The choice is therefore between working yourself to death and having no work at all.
This general offensive against any labour regulations affording workers even the slightest protection from the omnipotence of the employers is a serious social setback.
.  We voted against this report, since, regrettably, proposals by the Group of the European People’s Party (Christian Democrats) and European Democrats, the Group of the European Liberal, Democrat and Reform Party and the Union for Europe of the Nations Group were approved that substantially amend the text approved by the Committee on Employment and Social Affairs. As a result of the proposals and votes of these groups, some extremely important elements were, consequently, left out of the final text:
- the call for temporary measures to prevent a significant number of Member States, such as the United Kingdom, and new Member States, from being able to opt out, which defeats the purpose of the Directive;
- the request that the Commission immediately begin action against the United Kingdom for non-compliance, in view of the widespread systematic abuse of the Directive referred to in the Commission’s communication;
- the item stating that the Lisbon Agenda sets a target of a 60% employment rate among women by 2010, which will not be achieved if extended working hours continue to be allowed;
Our proposals, on the other hand, were not approved, namely those advocating a gradual reduction in working hours and those that put forward alternative models of organising working time in the health care sector and in similar sectors that involve being ‘on call’ to protect workers’ rights as regards maximum working hours.
. – The aim of the Cercas report was to take a hard look at the directive setting the maximum weekly working hours in the countries of the European Union. They are set at 48 hours measured over a period of four months. However, the directive allows for derogations extending the period of measurement by annualising it, at the same time allowing the rule to be disregarded altogether if employees ‘opt out voluntarily’. The report’s explanatory statement acknowledges that such exceptions are becoming the rule in Europe. In the United Kingdom in particular, the ‘individual opt-out clause’ has apparently been signed by one third of employees, four million of whom are already working more than 48 hours a week. The resolution therefore asked the Commission why it had not undertaken the review of the directive that should have been made in 2003. Calling for an improvement in the working conditions and health of employees, women in particular, it sought as far as possible to limit cases in which the 48-hour week was exceeded and in particular to do away with the ‘individual opt-out’ which is obviously being abused. Once again, the vast majority of Members have shown their contempt for social questions and their sole concern for profit by voting for amendments that do away with any desire to limit working hours. That is why we voted against the amended resolution.
. The Working Time Directive of 1993 protects employees against working weeks in excess of 48 hours, daily rest times of less than 11 hours and holidays shorter than 4 weeks. These are all minimum provisions and could easily be tightened up. This is, above all, necessary to prevent governments of EU Member States from considering these European minimum provisions as normal and adjusting their national legislation accordingly, as the Dutch Minister De Geus appears to want to do. In practice, the directive is being undermined by a concession made at the time to the – then Conservative – British Government. The opt-out clause means that individual British employees, when signing their contract of employment, are asked to waive their rights. People who are not prepared to do this often have to make way for people who are. An additional problem is that hours on call for fire fighters and medical staff are often not included in their working hours. Since this has now been changed by a judgment of the Court of Justice, these people are brought within the scope of the opt-out clause. This makes it possible to get people to work for excessively long periods of time. By a narrow majority, the Committee on Employment and Social Affairs has chosen in favour of an infringement procedure against the British Government and of abolishing the individual opt-out. Today, this proposal has been scuppered by a Conservative majority
.  The report now before us concerns the review of the Directive on the organisation of working time: reference periods and self-exclusion clauses, better known as ‘opt-out’ clauses.
In 1993, the United Kingdom negotiated an opt-out clause authorising specific Member States not to implement the 48-hour maximum working week in certain circumstances
Although these clauses are not exclusive to the United Kingdom, it is there that they are used most frequently.
The 1993 Directive does, however, establish a 48-hour maximum working week, thereby according basic protection for most workers, the main exception being managers.
While there are reservations, the approval of various amendments has limited the most excessive aspects of what the rapporteur proposes. I therefore voted in favour.
The EU has a long history of devising minimum rules for the organisation of working time. The British opt-out in this area has, unfortunately, been ever increasingly turned into almost a principal rule, because 33% of employees in Great Britain have signed agreements to the effect that they are prepared to work more than 48 hours per week.
There are tendencies for this now to spread to more countries, entailing a risk to employees’ health and undermining safety in the workplace. We Christian Democrats do not wish to support such a development.
It was therefore crucial that I voted in favour of the new wording of paragraph 12, the two parts of which were adopted by, respectively, 275 votes in favour and 229 against (with 9 abstentions) and 335 votes in favour and 155 against (with 21 abstentions). This means that the time limit on the British opt-out is now to be phased out.
Amendment No 28 involves a long-term solution to the problem of doctors’ hours on call being discussed in the next stage of consultation, something I supported because the result would otherwise be demands for approximately 3 000 new doctors in Sweden and an unsustainable funding situation for the county councils.
That concludes the explanations of vote.
(1)
The next item is the Council statement on the position of the European Union on the hearing in the International Court of Justice on the Israeli wall.
. Madam President, in addressing the situation in the Middle East, I regret to say that there have been very few developments of a positive nature in the region in recent months. I shall have to be frank and say that prospects for progress in the short term are not overly encouraging. Nevertheless, the European Union continues to attach great importance to this issue and as presidency we shall play an active role in international peace efforts and in particular as a member of the international Quartet comprising the European Union, Russia, the United States and the United Nations, we will be energetic in pursuing this issue.
The Irish Foreign Minister, in his capacity as President of the Council, visited Israel and Egypt on 14-18 January 2004. He met the Prime Minister and Foreign Minister of Israel and paid a courtesy call to the President of Israel. In his meetings, Minister Cowen pointed out that the status quo was not sustainable and that progress must be made on the implementation of the roadmap. He suggested that if initial steps envisaged in phase one of the roadmap are proving too great, then perhaps smaller steps might be taken as a means of building confidence in the region. The Israeli side showed some interest in these ideas. Similar suggestions had been made to the Palestinian Foreign Minister, Dr Nabil Sha'ath, during the course of a visit to Dublin on 9 January. These ideas also attracted support from the President and Foreign Minister of Egypt, and the Secretary General of the Arab League.
The Palestinian Prime Minister, Mr Qurei, visited Dublin last Monday and his discussions with the Prime Minister and the Foreign Minister included further discussions of these ideas. The meetings were conducted in a very cordial atmosphere and the discussions were wide-ranging and frank. The Palestinian Prime Minister briefed his Irish interlocutors on the preparations being made for a meeting with the Prime Minister of Israel. He said that he is willing to meet Prime Minister Sharon at a mutually convenient time. He also announced a number of positive measures which the Palestinian Government is taking, or will shortly take. These included the continued return of Palestinian police to the streets; firm action to end incitement; and an unequivocal statement reaffirming the stated Palestinian position on Israel's right to exist in peace and in security.
Prime Minister Qurei also outlined the work of the Palestinian Elections Commission, which is preparing for elections in the Palestinian Territory in the coming months. He also urged that the Quartet have the Israeli Government stop the building of the wall, because continuing construction would lead to the undermining of the roadmap and the two-state solution, in addition to the human catastrophe for the Palestinian people's way of life that the wall entails.
There can be no doubt that the construction by Israel of a separation wall which extends deep into Palestinian territories is a major obstacle to progress and peace in that region. This has been the subject of statements by the European Union and others who have urged Israel to consider the long-term consequences of this construction. I need hardly say that the wall figured prominently in the discussions which the President of the Council had in Israel two weeks ago and that the Israeli attitude was regrettably uncompromising.
On 21 October 2003, the Member States of the European Union and the acceding states co-sponsored a resolution in the United Nations General Assembly. That resolution called on Israel to stop and reverse construction of the wall and asked the United Nations Secretary-General to report on Israeli compliance. When at the end of November the Secretary-General reported that there was no evidence of Israeli compliance, the General Assembly adopted a resolution asking the International Court of Justice to render an advisory opinion on the legal consequences of the construction of a wall in occupied Palestinian territory. This resolution was adopted on 8 December 2003. On that occasion the European Union abstained in the vote. The decision to abstain was taken after intense consultations and was based on the conviction of many Member States that transferring the matter of the wall to a legal forum would do nothing to advance the political process necessary for peace. Abstention did not in any way suggest that the European Union's position that the wall was in contravention of international law had changed – quite the opposite.
On receiving the resolution of the General Assembly, the Court invited Member States of the United Nations to submit statements or information to the Court which might be of assistance in its deliberations. Some Member States of the European Union felt that it would be desirable for a common position to be submitted to the Court. Other states had a strong preference for individual national submissions to the Court. After considerable discussion – including at the General Affairs and External Relations Council on 26 January – it was agreed that there would be a presidency submission on behalf of the Union and that individual Member States might make national submissions based on established European Union positions. The presidency had forwarded the texts of presidency statements to the United Nations General Assembly on 20 October and 8 December. These were transmitted to the Registrar of the International Court of Justice in The Hague by the Irish Ambassador on 30 January. The written submissions of all interested parties – including the Israelis and the Palestinians – have now been received by the Court. It is expected that oral submissions will commence on 23 February and that the Court will deliver its advisory opinion to the General Assembly sometime between late May and late July.
Amid the gloom prevalent in the region, there have been some small signs of hope. The Geneva Initiative promoted by Yossi Beilin and Yasser Abed Rabo is a welcome indication that rational discussion between senior people on both sides is possible. This plan points to some ways in which the difficult final status issues – such as Jerusalem and the right of return of refugees – might be addressed. I was pleased to see that the authors were recently in Brussels to brief the European Union's High Representative, Dr Solana. Other initiatives among civil society representatives are also in train involving academics, political figures and former military and intelligence officers. This will serve to show that dialogue is possible, even on very difficult and emotional issues.
I am also encouraged by suggestions that the Arab League may move to reiterate its initiative adopted at the Beirut Summit almost two years ago. This idea, advanced by the Crown Prince of Saudi Arabia, was that, in return for Israel’s withdrawal to the 1967 boundaries, relations with all Arab neighbours would be normalised. Normalisation would involve de jure recognition of Israel by the entire membership of the Arab League, the establishment of diplomatic relations, the establishment of trade links and the opening of possibilities for technical and investment exchanges in all sectors. At the time this proposal received insufficient attention in Israel, but with the roadmap on the table this initiative could prove to be complementary. It might also serve to reassure Israel as to the wisdom of proceeding towards a peace agreement with its neighbours, Syria and Lebanon.
I would urge the leaders of the Arab League to use the opportunity of their forthcoming summit meeting to advance the prospect of normalisation to Israel once again. They should emphasise their desire for a comprehensive peace, which can only be of benefit to all the countries of the region. I would also urge the Israeli leadership to consider carefully the benefits and advantages which they could reap from a normal relationship with their wider neighbourhood and assuming their proper role in their natural economic and political region.
Finally, I should like to assure this House that the search for a peaceful solution to the Arab-Israeli conflict, based on the well-established positions of the European Union, is a priority of the Irish presidency and that we shall make every attempt to take the roadmap forward and to convince the parties to the conflict to make the necessary efforts to achieve a comprehensive and lasting peace for the benefit of all the peoples and States of the region.
Madam President, ladies and gentlemen, it goes without saying that when the subject of the security fence or wall between Israel and the Palestinian autonomous regions is broached, emotions soon run very high on the part of everyone involved. The European Parliament has on various occasions adopted opinions on this subject – on the political appropriateness of this wall, on its legality, on the new scenario it has created in terms of potential future arrangements on the part of the Israelis, on the hardship that it involves for many Palestinians, and on the illusion of security that the wall creates for Israel. We have already made our views clear on all these aspects, and I do not wish to cover the same ground again here.
The issue we need to resolve today is where we stand as regards the hearing in the International Court of Justice on the Israeli wall. I would first like to thank the Irish Presidency for their observations and for clarifying what the EU's position has been, on what occasions and for what reasons. Let us look at the United Nations General Assembly resolution for which the legal basis was the 'Uniting for Peace' formula. I in fact believe that from a legal point of view this was not an appropriate legal basis, because the Security Council was indeed in a position to deal with this and in fact did so, and I therefore think that it was right for the EU to abstain in the vote on this, no doubt for legal reasons. However, the statement issued by the presidency at that time also had a political flavour. If you will permit me, I shall quote the relevant sentence in English: 'The EU believes that the proposed request for an advisory opinion from the International Court of Justice will not help the efforts of the two parties to relaunch a political dialogue and is therefore inappropriate.' So the consequence was that the EU of 15 abstained. It is my belief that we should not underestimate this issue in this context.
We should take political steps towards reviving talks between the Israelis and Palestinians and reactivating the roadmap, which is moribund, so that we do not completely lose sight of the consequences of this security wall and also the resolution of the main issue. I can see little point in our having a debate on legal issues here if it runs counter to the ruling of the International Court of Justice. The ruling of the International Court of Justice is that there can be no trial if a state involved in a dispute before the Court does not accept its jurisdiction. And Israel has specifically stated that it does not wish to appear before the International Court of Justice with regard to this. I therefore believe that political initiatives are far more important, and that the only way we can get the security wall removed or even, as a first step, make it easier for people to cross, is for us to really put pressure on everyone involved to assume their responsibilities and to honour the commitments which they have after all entered into in writing.
I support the presidency to the extent that it is holding the line followed by the European Union up to now. I welcome the fact that the presidency intends to hold intensive talks and that we – although the European Union has unfortunately not so far really played a leading role or a truly pivotal one – will in practice be able to bring our influence to bear on everyone involved in the process, by adopting a balanced stance, a stance whereby both sides will see us as an honest broker. However, if that is not the case, and if we continue to play a merely ancillary role, I believe that the parties will not have the confidence in us that we need if we are in all honesty to play a role here. The money that we are making available to the region will not by itself win us influence. We need to speak with a single political voice and endeavour to make a contribution in that way.
Madam President, I have to say that I am not particularly interested in entering into a debate on this wall of shame at the International Court of Justice. Clearly, this barrier is a moral outrage and a political mistake. I fear, however, we are running the risk of putting up a different kind of barrier. I feel we are creating a smokescreen by spending our time on this matter instead of exerting the pressure, force and political will required to really push the Israeli-Palestinian peace process forward.
This notorious barrier certainly does hinder the creation of a Palestinian state. Nevertheless, the existence of the settlements also makes the establishment of a viable state impossible. Further, the absence of any political will to act appropriately represents a far greater impediment to the creation of such a state.
I would like to take this opportunity to point out that a number of other significant smokescreens are also emerging. There is, for example, the recent announcement made by the Bush administration that it is preparing a grand plan to restructure the Arab-Islamic world and to bring it under the umbrella of Western security. Now it seems that extreme right-wingers in the US are referring to a great restructured Middle East as their main foreign policy priority. This, they say, will facilitate the ending of the Israeli-Palestinian conflict.
To be frank, I cannot take seriously a plan claiming to bring about democracy and prosperity from Morocco to Pakistan overnight. Rather, I think this plan is another attempt to distract public opinion in the run up to the November presidential elections. This same public opinion has now realised that President Bush’s electoral imperatives take priority over the supposed intentions to advance the Middle East peace process.
Furthermore, this supposed grand plan for the Middle East could make the Israel-Palestinian conflict appear less central. There seems to be a suggestion that the European Union be involved in the plan. It should be remembered that the European Union is a key player in the Barcelona process. This process will not succeed, at least not fully, until there is an end to the confrontation between Palestinians and Israelis.
The other smokescreen is the one currently being created by Prime Minister Sharon. The latter is forever announcing painful concessions he never implements. He has proved unable to remove the illegal settlements in the West Bank. I have in mind the small number of caravans scattered across a few hills on the West Bank. He is now saying that the Gaza townships will be abandoned. I am quite prepared to give Prime Minister Sharon the benefit of the doubt for the time being. It is to be hoped, however, that this grand plan does not turn out to involve relocating the Gaza settlers in the West Bank enclaves. The latter constitute the real impediment to the viability of the Palestinian State the Quartet hopes will be established.
Madam President, Israel's occupation of the West Bank and Gaza is deeply troubling and I would refer in that context to the shooting and subsequent death of my constituent Tom Hurndall. But the security threat to Israel is also very serious. It is fair to ask why, if the only point of the barrier is to stop suicide bombers, the barrier is not on the 'green line'? Why does it make such incursions into Palestinian territory and create such hardship? I do at least welcome the announcement two days ago that the barrier will be moved closer to the green line. I also welcome Prime Minister Sharon's intention to withdraw from the Gaza settlements.
A senior fellow at the Council on Foreign Relations in Washington, Henry Siegman, wrote recently that support for the cause of Palestinian nationhood does not require denial of Jews to live in their own state. That is precisely my position: two states side by side, with the right of return of Palestinians largely to a state in the West Bank and Gaza. But it must be a viable state.
Of course the achievement of this does not rest just on Israeli shoulders. Palestinians have to want peace and avoid terrorism. It is very difficult to contest Israel's right to make itself secure, when Palestinian leaders seem unable to stop suicide bombers. There are desperate people, but I am not convinced that desperation is the only basis for suicide bombers – they are also recruited and exploited.
The Palestinian Authority is in crisis, not only because of Israeli hostility – although that is a strong factor – but also because of corruption and criminal lawlessness. I note that 350 activists resigned in protest last weekend from Yasser Arafat's Fatah movement. Perhaps this parallels the case taken by Israeli NGOs to the Israeli Supreme Court in protest against the barrier.
The crucial priority is to get back to political negotiations. I am not convinced that the International Court of Justice case helps, because it diverts from that. What would help is grassroots democratic pressure, both in Israel and in Palestine.
– Mr President, I would have liked to have said what Mr Menéndez del Valle said in his analysis but will say something else. Sister Dominique runs the Casa di Nostra Signora dei Dolori in Abu Dis, a village near Jerusalem, cut in two by the segregation and annexation wall, as it is known by Palestinians and peaceful Israelis, or by a security fence, as it is called by the Israeli authorities. This is Sister Dominique’s message: ‘On 11 January the construction of the new separation wall, nine metres high, was begun. It replaces another much lower wall built in August 2002 which people could climb over when they were no longer permitted to go to Jerusalem. Thousands of people have climbed over that first wall: children, students, mothers, old people; many have fallen, one person even died. Two months ago we had to call an ambulance for a 65 year-old man who fell and banged his head. The ambulance arrived much later. On the road the army searched the ambulance, made the injured man’s wife get out and on arrival at the hospital it was too late for him.
The things that happen around this wall are intolerable. For months hundreds of people have passed through our property every day to avoid military controls because they do not have the required permits. People round about us live in fear of being arrested, beaten and humiliated, as too often happens. There is constant tension and living conditions are becoming increasingly miserable.
Faced with general apathy we feel isolated and helpless. We want to speak out on behalf of those people without a voice who every day, for the last two years, have struggled to reach their place of work and their schools or die through lack of medical treatment. In attempting to carry out our mission, we have also encountered difficulties with soldiers when we have taken people in because the ambulance was forbidden to pass. The same problem arises when somebody dies: the cemetery is on the other side of the wall. Even the shops are on the other side. Many of our patients are alone, their families are no longer able to visit them. We do not know what will happen when the wall is finished. The majority of our old people and employees come from the West Bank. Only three of our eighteen employees have a Jerusalem identity card; for two years they have had to climb over the wall and change their route in order to avoid the checkpoints because, even with a pass, the soldiers would make them turn back.
This nine metre high wall will make it necessary for us to sack most of our staff and refuse to accept old people from the West Bank, in other words those who are the poorest. We are worried and more isolated than before as a result of the wall and because the surrounding area has been turned into a military zone. Help us!’
Those are the words of Sister Dominique, but far worse, in fact, is the situation of the inhabitants of Qalqilya who are prevented by the wall even from seeing the sunrise. The sole exit from the city has an iron gate, for 50 000 people, which the Israeli army opens and closes as it pleases. At 5 p.m. it is locked and nobody can enter or leave the city after that time. In addition, what is to be said about the inhabitants of Budrus who have attempted, together with many Israeli pacifists, to use non-violent means to oppose the uprooting of their trees and the destruction of their homes? They have been brutally beaten by soldiers; one Israeli boy is still in hospital.
The wall and the barriers under construction are, in fact, forcing the Palestinians to live in ghettoes. It is for security, says Sharon, it is to prevent terrorist activities, not wanting to understand that security cannot be based on the construction of a wall and camps, but on the Palestinians having the possibility of living in freedom in their State in coexistence with the State of Israel. The wall is not merely a prison: it amounts yet again to the confiscation of land, yet again it amounts to annexation. It does not follow the 1967 borders but instead penetrates into and divides Palestinian territory. Meanwhile, the propaganda to have the wall accepted has intensified. Concerned at the negative reaction of the international community, the Israeli authorities are attempting to make the wall appear less monstrous. The proposal published in the Israeli daily newspaper , made by the Minister for Foreign Affairs’ team responsible for public relations, stating that, ‘If the wall were painted in bright colours it would be more aesthetic reducing the damage to public relations’ is unfortunately not a joke.
Parliament has condemned the construction of the wall calling for building to be halted. Walls, as we saw with the Berlin Wall, destroy freedom. The UN General Assembly has voted for the International Court of Justice in The Hague to deliver an opinion on its legitimacy. The President of the European Council of Ministers has stated, most inopportunely, that he considers the referral of the matter to the International Court of Justice ill-timed. Why is it, where the Israeli authorities are concerned, that international law and human rights violations must always be put to one side in the name of negotiations that do not exist, and the Quartet, instead of applying pressure in favour of the roadmap, allow time to pass by and the dying to continue in Palestine and Israel? This smacks of complicity because this wall is not about security; this wall amounts to territorial annexation, colonial conquest. The European Union cannot throw international law overboard. Let us take diplomatic action, relaunch the roadmap, do our utmost to prevent acts that can kill Israeli civilians, but let us also put economic and political pressure on Israel so that Sharon does not take unilateral action and returns to the negotiating table.
As the President-in-Office of the Council said, the international community is heeding and giving its backing to the Geneva initiative, non-violent Palestinian resistance against military occupation, soldiers who refuse to carry out bombardments and be the instruments of repression in the occupied territories, the Palestinian and Israeli parents who have had their loved ones killed by the army, by Israeli settlers or by Palestinian assassins/suicide attackers and who reject the idea of vendetta. All those things prove that coexistence and security are possible whilst affirming the right of all to live in peace with dignity and justice.
Madam President, ladies and gentlemen, we are engaging in a rather curious debate, and I cannot say that I understand all the various standpoints. We are all in favour of putting international relations on a legal footing. It is for us to create the international law that we all desire. That is why I consider the request to the International Court of Justice to produce a report on how it views the reality of this wall to be justified. We basically want a clear statement about what the wall implies. One very simple outcome, as I see it – and you do not have to be clairvoyant here – is that the Court could rule that a wall built on the 1967 borders recognised by the UN might not be to our liking, but would be in accordance with international law. Whether we like it or not, the Israelis are entitled to build a wall on their own territory. We might well regard it as being wrong politically speaking, but the issue of security is not one that we can just brush aside.
The key factor is that building this wall amounts to annexation. Under international law it is an extension of the State of Israel, and an illegal extension at that. It has not been negotiated – force has been used to appropriate part of the land. That being the case, I believe that it would be appropriate for the International Court of Justice to give its opinion. I consider that the European Union, which fought, against the Americans for example, for this court to be established – and we have always said that we want international law – was ill-advised to abstain on this. This is not about opposing Israel. It is about opposing any state arrogating to itself the right to annex land. That is the keystone of international law. It is permissible to exchange land by means of negotiations, but not – and this is also at the heart of the UN Charter – to annex land.
As I see it, the same would apply if an opinion were being sought on the content of the programmes of the Palestinian organisations. The programmes of Palestinian organisations that do not recognise the State of Israel are also illegal and should be identified as such. The issue of the PLO Charter is a complicated one. It would also be possible to determine as a matter of law whether or not it refers to recognition of the State of Israel. That means that it would also be possible to examine the constitution of groups and parties that defend the Palestinian state and Palestinian autonomy. The end result would be that it would no longer be possible for one side or the other to claim a right for itself while refusing to recognise the rights of the other side. That is the key factor in this conflict. The Palestinians have to recognise Israel and any terrorist attacks in Israel contradict that. And the Israelis have to recognise the Palestinian State, and this wall amounts to a rejection of the Palestinian State. That can be legally established.
Madam President, last week, the Israeli delegation arranged a meeting concerning the so-called security wall with, among others, Mr Peled, the Israeli foreign ministry’s spokesman. He related a short anecdote about an American who, in a Moscow zoo, had, to his great surprise, seen a cage containing a wolf together with a lamb. It emerged that a new lamb was taken into the cage for the wolf every day. Mr Peled then compared Israel with the lamb and the Palestinians with the wolf, which, from my point of view, was certainly a case of turning matters on their head, because, to my knowledge, it is Israel that has occupied the West Bank and Gaza, that has nuclear weapons and one of the strongest armies in the world and that is backed by the United States. Nonetheless, this is very typical of Israelis’ self-image and behaviour.
If the world does not put the strongest pressure conceivable upon Israel to tear down this completely disastrous wall, whatever the decision arrived at by the International Court, there will never be peace in the Middle East. At the same time, Sharon needs to know that he cannot replace the roadmap for peace with his own unilateral delineation of frontiers. I was, in actual fact, pleased to hear that Sharon wanted to remove the settlements in Gaza, until the moment it became clear that he only wanted to move them to the West Bank and that this was a stage in his now wanting to abandon the roadmap for peace and, in point of fact, to begin acting unilaterally. That is, of course, completely unacceptable. The settlements both on the West Bank and in Gaza are illegal and the biggest obstacles of all to peace.
The allies went to war to force Saddam Hussein to comply with the UN resolutions. When has the international community contemplated forcing Sharon to do the same, with his being given a deadline for when all of Israel’s illegal settlements in the occupied territories must be removed? Once that has been done, Israel will, if appropriate, be able to build a protective wall along the Green Line, but, by then, that will be unnecessary because the Palestinian Authority will have been provided with the basis for effectively putting a stop itself to all the suicide bombings.
Madam President, Mr President-in-Office of the Council, Mrs Sandbæk stated that she wanted to knock down the wall. This is an old story: there is a Europe – that of Mrs Sandbæk – which 60 years ago, for substantially the same reasons, wanted to knock down the Maginot Line. Reference has been made to the Berlin Wall. That infamous wall was constructed and supported by those who today want to knock down the Israeli wall. That is what is happening, have no doubt, even if this evening, Mr Cohn-Bendit, you have said some reasonable things. It is such a rare occurrence that I will not waste time – yours and mine – responding to your remarks. I repeat: my compliments for saying something reasonable!
Mr Roche, the thing which interests me most at the moment is a news item that continues to elude us: our fellow MEP, or better, the Spanish Minister for Foreign Affairs, Mrs de Palacio Vallelersundi, will in the next few hours submit to the Presidency of the Council of the European Union a proposal, discussed again yesterday in Toledo, made specifically by or put forward by Shimon Perez, with the full and total support of the Minister for Palestinian Affairs, Nabil Sha’ath. I would ask her to take note of it because only and the have done so. It is the news item of today: the Minister for Palestinian Affairs gives his backing to the procedure for Israel’s accession to the European Union so that the Palestinian State may do likewise when it becomes a reality, in the context of a federation of both States, and not that shameful ragbag of a nation State that we are offering the Palestinians in 3004: a small sovereign State, crafted out of lies, thieves, corrupt and violent individuals.
I hope, Mr President-in-Office of the Council, that you listen to Mrs de Palacio Vallelersundi’s proposal: the proposals that we have been making in this chamber for the last 20 years – to change the historical context – and the proposals yet to be written, roadmap or no roadmap, are a waste of time, suicidal and not worthy of being proposed.
Consequently, I hope the argument that Israel must become a member of the European Union, supported by a large number of Members, is pursued with the utmost conviction because that is a contribution we can make in response to the events of 1939 in Europe and also in favour of the Palestinians, on whom you want to bestow instead a Middle East that is fascist, Nazi, communist and undemocratic.
Mr President, the Israeli Prime Minister Ariel Sharon claims that the construction of his country's controversial wall is to protect its citizens from terrorist attacks. I abhor terrorism and would support the right of any government to take appropriate measures to defend the lives of its citizens. However, the strategy of building this wall is morally wrong, as well as being counter-productive. Like many of Mr Sharon's other counter-terrorist strategies, this fails to tackle the root causes of terrorism. Palestinian land has been confiscated to build the barrier; thousands of Palestinian farmers and traders are cut off from their land and means of economic survival. If the wall is completed, it is estimated that approximately 380 000 Palestinians will be trapped between the wall and Israel's 1967 pre-occupation border, the so-called 'green line'. Furthermore, 160 000 of these would be trapped in 'double walled' ghettos or enclaves. Palestinian communities would be effectively isolated from one another. They would also be cut off, in certain instances, from centres such as Jerusalem, which have been the focus of their economic, social and religious life. Recent proposed modifications will not prevent this.
Furthermore, the restrictions on the freedom of movement of goods and services will intensify the problems for an already weakened Palestinian economy. The consequences of this ill-conceived security strategy on the part of the Israeli Government will provide a fertile breeding ground for creating another generation of terrorists rather than effectively tackling the problem.
The issue of the legality of the wall has now moved centre stage. The refusal of Israel to comply with the resolution adopted at the October General Assembly of the United Nations to stop and reverse the construction of the wall led to the General Assembly decision of 8 December to refer the matter to the International Court of Justice.
Israel should pause and reflect on the consequences of its actions. The wall violates the Fourth Geneva Convention, specifically in the two areas of prohibition of the use of collective punishment and prohibition of annexation, which cannot be abrogated by invoking military necessity. It also violates the Oslo Agreement in respect of the obligation to preserve the territorial integrity of the Occupied Palestinian Territories and the prohibition against restricting freedom of movement. When one also considers the continued refusal by Israel to comply with UN resolutions, it begs the question: 'where does Israel think it is going?'. Does it want to be a pariah state, regarded in the same light as rogue states that are in constant defiance of their international obligations? Or instead, will it work with the international community to create peace in the Middle East?
With progress on the so-called roadmap slow or virtually non-existent, one has to question the merit of imposing such a controversial measure on the Palestinian people. If the Israelis are serious about making real progress in the peace process and putting the 'roadmap' back on track, the building work on the security wall should not only stop, it should be reversed. The Israelis and the Palestinians should instead be working together to take down barriers and to build confidence between the two communities if an agreed settlement is ever to be reached. The recent declaration by Sharon that he plans to dismantle most of the 21 Jewish settlements in the Gaza Strip is a step in the right direction. However, building yet more security walls and crippling the already impoverished Palestinian economy serves only to make it more difficult to achieve peace in the Middle East.
Madam President, I have great respect for the President-in-Office, but today he has been forced to demonstrate very dramatically to us just how incapable the European Union is of adopting a clear position on one of the most important issues of the day. We did not even have a subdued voice – we had no voice at all.
What did we do? We abstained on a highly important issue where legality is very much at stake. Because it is not – and I totally agree with Mr Cohn-Bendit on this – as if we are talking about a wall running along a clearly defined border. That is something you can either support or oppose. But you, Mr President-in-Office, have said yourself that the wall has been built deep into Palestinian territory, and the European Union has said the same. Just when it comes to such a step, to an annexation of this kind, and when consideration is being given to whether such border fortification can be the subject of a legal judgment, we simply say ‘sorry, we do not have a view, each state can do whatever it likes’. So what is the point of working towards a Common Foreign and Security Policy if when it comes to the most important questions we just say that we do not have a view? That is the slogan, the motto if you like, of the Common Foreign and Security Policy on this issue. I think it is shameful.
We are not talking about condemning Israel in a one-sided way. Once again, I totally agree with Mr Cohn-Bendit: anyone who condemns and criticises this wall should equally not only condemn any kind of terrorist activity, but also endeavour to combat it.
We will not, however, achieve anything by adopting a position like this. By taking the position of actually not saying anything at all on this important question, we alienate the Palestinians, but that does not mean that in return we will win over the Israelis, because although Israel has of course brought pressure to bear for us not to adopt a position on this, that does not mean that they will involve us more closely in the peace process. And I find it sad that Europe's foreign ministers and Heads of State have not recognised that and grasped the implications. You were left with no alternative today but to present the situation to us as you have, Mr Roche.
I have two further questions for you, for the presidency that is. The first question relates to Mr Sharon's plans to remove the majority – not all so far, but the majority – of settlements in the Gaza Strip. What does that really mean? Removing the settlements – excellent, well done Mr Sharon, I hear you say. But does it mean that other areas, particularly in the West Bank and in East Jerusalem, will be extended? My question to you, Mr President-in-Office, is this: has the European Union at least adopted a clear position on this? Support for clearing settlements from these areas is fine, but we should in no way be offering our support or agreement if it means that other areas in the West Bank are to be annexed.
My second question for you relates to the Americans' big talk about a new Middle East plan in the widest sense of the term. Joschka Fischer expressed his opinion on this at the NATO security conference in Munich. Does the European Union know anything about this plan? Does the European Union have anything to say about this plan, and does it also include concrete measures to tackle the heart of the problem – Israel and Palestine? It would be interesting if the European Union and the Council could say something about that.
– Madam President, Mr President-in-Office of the Council, fear is a bad counsellor. I can understand Israel’s desire to protect itself, but the wall is inappropriate in this case. A UN report last September condemned the wall as illegal and charged Israel with unlawful annexation. You, Mr President-in-Office of the Council, are of the opinion that the hearings and decisions of the International Court of Justice will disturb the peace process. I do not share this view. Like Mr Cohn-Bendit, I believe it would be useful to verify to what extent international law is being violated here, and that we should not make an exception for Israel, nor, in this context, for Palestine when it makes mistakes. At present, we are talking about approximately 21 000 people who live in the area between the wall and Israel and who are being cut off from social amenities, schools and jobs. This will lead to renewed hatred and a new generation of refugees. How do you explain – I am a member of the Palestine delegation – to a group of people in Qalqilya, which was once known as the West Bank’s fruit basket and which is located near a small loophole in the wall, that everything is being closed off on three sides? That they are being cut off from two major water sources and from all the farms that should provide for the area? The town, with 40 000 inhabitants, is accessible via one single Israeli checkpoint. As I see it, something of this nature should be brought before the court. I share the view of all those who have said that the conflict between Israel and Palestine should be solved, but tolerating a wall and waiting until the conflict is over is not the right way to go about it.
Madam President, it is a matter of great regret that the European Council has not supported the examination of the Israeli wall at the International Court of Justice. This is a hugely wasted opportunity. Opposition to a hearing at the ICJ, because it is a legal – not a political – forum, misses the point. The ICJ is probably the last available instrument of pressure on Tel Aviv, and we should be grasping it with both hands. Those people who say that instead we should be relying on European pressure on Israel should tell me when European pressure alone on Israel has ever yielded any results – it has not. Yet, when there is an international multilateral forum that exists to address this issue, we turn our backs upon it.
Palestinians rightly point to the inconsistency of our position of urging them to give up violence, while simultaneously denying them the chance to seek redress through international legal institutions. A Palestinian negotiator observed that the US, the UK and Germany asked the Palestinians not to have recourse to violence, but when the Palestinians have recourse to diplomacy the door is slammed on them.
Moreover, there are compelling humanitarian reasons to act. I visited the Occupied Territories last month and saw for myself how the wall is destroying thousands of acres of farmland and trees, demolishing homes and shops and leaving thousands of families landless, jobless, hungry and hopeless. As a result, according to studies by the World Bank and the UN, the Palestinian people have been reduced to the poverty and malnutrition levels of sub-Saharan Africa. The Israeli claim that this is something to do with security is completely undermined by the fact that the wall does not follow the 1967 'green line'. Instead, as people have said, it cuts deep into Palestinian land.
This wall is intolerable, illegal and immoral, and by failing to support the ICJ as a forum to consider it, the Council has been reckless and irresponsible. The Council has also not been transparent, and I would like a copy of the letter that contains the presidency's submission to the ICJ to be made widely available.
– Madam President, I should like to make one thing clear in this debate: without Palestine’s reign of terror, an Israeli security barrier would not be under construction. It is to the German Foreign Minister’s credit that he recently sanctioned this last-ditch measure. There is no doubt that opinions on the precise course of this division vary, even in Israel itself; hence the present hearings before the Israeli Supreme Court. I should also like to make it clear that the general interests of the Palestinian population on the West Bank should not suffer unnecessarily as a result of the extremely contentious security barrier. The UN General Assembly is not, however, serving their interests by asking the International Court of Justice to intervene in such a basic political issue as this dividing line between the Israelis and the Palestinians. This only prejudices the pressing need for the resumption of the political dialogue between the parties involved. In short, I endorse in this context the position adopted by my country, the Netherlands, and that of the European Union, which is one of rejection.
Moreover, with regard to the legal proceedings that have been brought before the International Court of Justice, Palestine’s special observer status – in other words, that of the Palestinian Authority – is extremely odd, and amounts to a clear case of discrimination against the Jewish State. These lopsided relations have the opposite effect politically speaking. This is just as much a failing of the European Parliament, as next week, the Palestine Prime Minister will be visiting the Committee on Foreign Affairs, Human Rights, Common Security and Defence Policy, whereas the Israeli Prime Minister will not. In the Israeli-Palestine conflict, we should adhere to the tried and tested principle that both sides should be heard.
– Madam President, in this hearing at the International Court of Justice about the Israeli security wall the question seems to us to be very badly put and therefore likely to be very badly resolved. This barrier is in fact only a subsection of a much wider plan called disengagement, which is only an adjunct to an even wider process, which is the roadmap for peace talks. All the interconnections between these different levels are very complex. It would therefore be inappropriate to want to judge a small subsection separately without attempting to consider the role it plays in the whole process. Especially if we are wanting to look at it from a strictly legal angle when it is a component of the whole of a peace process that is obviously political in nature.
That is why those European countries that were against taking the problem before the International Court of Justice on the grounds that it would hamper the peace efforts were perfectly right. We must not look at this problem through the small end of the telescope because that would risk calling into question a peace process that everyone would want to support.
Finally, we must make the distinction between the principle of the security barrier and the line it takes. I believe I have detected some confusion about that in this debate. Just as the line of the barrier can be a matter for negotiation and, like any matter for negotiation, subject to change, so its principle is a matter of the sovereign right of a state – and, moreover, a state whose survival is constantly threatened – to ensure the safety of its citizens.
Madam President, I wish to take a rather personal line in this debate, because I believe that, whatever we say in this House, it may be perceived as offensive on all sides. We can make speeches here in the European Parliament that are best suited to satisfying our own electorates at home in Great Britain or France or, as in my own case, in Sweden. As the European Union and as the European Parliament, what contribution are we prepared to make to the Middle East issue, to a peaceful future there and to coexistence between Israelis and Palestinians?
Two and a half years ago, I visited Nicosia and saw how that city was divided. As a 25 year-old, I travelled to Belfast and saw how that city too is divided, with, in more recent times, barricades and barriers now having been built to separate Unionists and Republicans, the two population groups. In Ceuta, which is situated in North Africa but belongs to Spain, there is barbed wire to separate this Spanish city of Ceuta from Morocco. The United States has built a barrier between itself and Mexico. An electric fence is almost complete between Zimbabwe and Botswana. Am I saying this in order in some way to excuse what is happening in the Middle East? No, not at all but, rather, to show that similar situations exist in many other places.
In the year 2000 and with UN approval, Israel constructed a security fence between itself and Lebanon, involving electronic and other surveillance using sensors. This was applauded by the European Union and Russia and seen as a clever way for Israel unilaterally to withdraw its troops from Lebanese land in the year 2000.
I would hope and believe that the wall and the barrier that have been built are interim solutions or measures. I would hope and believe that these are not permanent fixtures, and I would hope and believe that it will be possible for the peace talks to begin again. I wish to think well of both sides. The fact that the Israeli public pressed for the construction of this wall has to do, of course, with the large number of suicide attacks suffered by the Israeli public. One hundred and twenty suicide bombers have caused almost 900 deaths and getting on for 6 000 injured Israelis.
As good Europeans, and as good Swedes, let us try to see this issue from both sides. Let us hope that we achieve a peaceful solution in the Middle East.
Mr President-in-Office of the Council, listening to speeches by many Members, it is clear that the reaction is almost unanimous and that we all believe that the Council letter, in which the Council suggests to the Court of Justice that a decision on the case of the wall in Palestinian territory be considered inappropriate, is particularly serious and inopportune.
Well, in any parliamentary democracy, faced with such a vast and firm opinion of Parliament, a government resigns. Although the concept of resigning is not provided for in the European institutions, I would ask the Council to take into consideration the opinion given in this House, which is not denouncing the wall because it causes a hazard and slows down the peace process, but is denouncing the wall as such.
This wall, Mr President – as you well know and as many Members have stressed – is primarily a dividing wall because it does not follow the 1967 green line but it enters into Palestinian territory, dividing the Palestinian community, pupils from schools, children from parents, farmers from fields, ill people from doctors. This is a wall that takes territory away from the Palestinian community: it goes up to 25km within the West Bank; the first section, of 150km, has already been constructed and has shut out 50 000 Palestinians from their territory. When it is completed, that figure will be 130 000.
These figures, Mr President, were not made up by this Parliament but they were provided for us by the Israeli civil society and by Israeli non-governmental organisations, which remind us that 670 000 Palestinians risk being seriously affected by the construction of this wall and that 14% of Palestinian territory will be taken away from the Palestinian Authority.
Faced with this reality, we believe that it is the wall itself that provokes anger, desperation and hatred. It is our duty to recognise this, Mr President, and we should not be surprised if this anger, desperation and hatred – God forbid – turns into violence. The day when we find ourselves counting the victims and the figures of such violence, we should also remember how much we contributed to the desperation, hatred and anger of these people.
– Mr President, I believe we can only be pleased that the European Union is abstaining for once and being cautious in the kind of diplomatic jihad against Israel, positions having been so biased and often unjust in the past.
Mr President, I too would like to see the security barrier come down and, once some of these elements have been repainted, see it end up as souvenirs and trinkets, just like other barriers. Let it disappear then, yes, but when it has no more reason to be there – for it is not there on a whim. This barrier is a response, a response to kamikaze terrorism. Having said that, once again, even if it is justified from the point of view of defence, there are things about it that can be challenged, that is true. But nothing is final, it is not a border, it does not signify an annexation.
Mr Cohn-Bendit, you like talking about the 1967 borders, but may I remind you that they were only ever cease-fire lines and they only began to be recognised when they were no longer effective. Everything out there is really provisional. Do not forget that. Of course I want the barrier to disappear, but unlike some barriers which kill, it is a barrier that saves. You have to remember the attacks that have not taken place, if I can put it that way. Think of the innocent people who would have been killed by the kamikaze attacks that these controls have thwarted. The real question about this barrier, Mr President, is this: should we stop it preventing deaths? I think not.
– Mr President, ladies and gentlemen, the international protest against the anti-terrorist, or dividing, wall is starting to bear fruit. It appears that Israel will be shortening the wall, or partition, so that it does not cut as much into Palestinian territory. In that way, Mr Sharon is trying to turn the international tide that is opposed to his policy, but he will try to use the dismantling of the colonies in Gaza as compensation for the colonies within the wall on the West Bank. In that way, he can retain the largest settlements there after all and abandon the problematic Gaza Strip. He will thus once again foster goodwill in Washington and can quietly carry on with the annexation of the Palestinian territory, even though he thereby undermines the roadmap and makes his own plan the only viable one. He does not recognise the Green Line. This is unacceptable to the United Nations and, as Kofi Annan stated in November, this is very counterproductive for peace.
Europe, too, should find this unacceptable, and I regret the Council’s attitude. A viable Palestinian state needs the agricultural land and the water sources, which are now being closed off. We must therefore maintain our international protest against the wall. Besides, Israel has the right to look for protection against terrorism behind the Green Line, but a new iron curtain will provide no answers in the long run. Where I come from, anyone who builds a wall has to build it on their own land; if not, the neighbour will call in the justice of the peace. This will shortly also happen in The Hague, where the International Court of Justice will rule on this wall’s legitimacy. Mr Sharon is now trying to create a smoke screen to mislead the world and make people forget the Geneva peace initiative. The question is now whether the International Court of Justice can act as justice of the peace in this case. In any event, the problem has now attracted much attention worldwide, and international pressure is being brought to bear – even in Israel, where the Supreme Court is now looking into the case. I hope that they will take the right decision.
. Mr President, once again, it has been valuable for the Council to hear the views expressed in today's discussion concerning the wall, as well as the situation in the Middle East more widely.
Many of the points made correspond with the position of the Council, which I sought to summarise earlier. It must be clear from my previous statement that the Irish presidency will strongly hold to the view that the current situation is unacceptable. Members of this House know that I come from a small island where we know something about divides and walls and separation. We will continue actively to explore with all parties the possibility of resuming forward movement – even if through modest steps at the outset – in a process that has repeatedly stalled.
I want to refer to a number of the points made during the course of the debate. As for the wider approach to the Middle East region, the effort to promote peace, progress and prosperity should in the first place have strong local ownership on the part of those in the region. Also, it must have an appropriately strong focus on resolving the Israeli-Palestinian conflict. After all, the continuation of the conflict is a central security reality for many people who live in the region. The renewed EU focus on the wider region would not bypass or set aside the benefits of existing mechanisms, including the Barcelona process.
Mr Swoboda suggested that the European Union's voice was not being heard on the illegality of the wall. Let me reiterate where the Union stands in relation to the extension of the wall. It cannot accept that a fence or wall built on Palestinian land would best serve Israel's long-term security, nor did anything I have said suggest that this would be the case. The European Council has expressed its concern about the route envisaged for the security fence and the departure of the route from the green line in the West Bank. The appropriation of land in the West Bank or Gaza is illegal, it is contrary to international law and it fuels tension. Furthermore, the restrictions associated with the security fence have resulted in unnecessary suffering for the Palestinian people and the deterioration of the economy of the Occupied Territories.
The Union's voice on this has been absolutely clear in all international fora. The construction of the fence, or the wall, was also the subject of a United Nations General Assembly resolution on 21 October, which all EU Member States and the accession states co-sponsored.
Another speaker, Mrs Lucas, called on the presidency to publish the submission to the International Court of Justice. She may not be aware, but the rules of procedure of the ICJ specifically preclude our making the submission publicly available. Indeed, the Court of Justice itself will not be publishing statements received, for the very same reason.
Foreign Minister Brian Cowen, speaking recently in the Irish Senate, pointed out that the Israeli people need not live in a fortress, surrounded by hostile neighbours, where they are in danger when walking the streets or driving on the roads; where young soldiers – mere boys or girls – are placed at constant risk; and where a great part of their national resources are consumed by the burden of defence. Equally, the people of Palestine need not live in hopelessness and indignity; where young people are encouraged to blow themselves up; where homes are bulldozed and destroyed; where employment is scarce or non-existent; where people are not free to travel around their country; where immigration seems to offer the only escape route.
We must all help the people of Israel and of Palestine to find the courage and wisdom to build a new peace; the courage to face down those who would reject compromise; the wisdom to understand that putting an end to the insecurity and suffering of their neighbours is in their own long-term interest. We can achieve this, and if we do achieve this, the Holy Land may become a land of peace and prosperity.
Once again, I thank all Members for their constructive support and concern in this matter. I believe that the approach adopted by the Council is an appropriate approach. No Member of this House need have any concern or doubt as to the interest of this presidency in helping to resolve this issue. I come from a small island where we know something of the causes and costs of division.
– We are obliged to the Council.
The debate is closed.
– The next item on the agenda is the statement by the Commission on corporate governance and financial supervision in the Parmalat case.
Commissioner Bolkestein, speaking for the Commission, has the floor.
. The Commission welcomes this debate and broadly supports the content of various draft resolutions tabled by Parliament. Whilst the facts are not yet fully clear, the Parmalat case is deeply worrying. It is the latest in a growing list of major financial scandals of various types – in various places – over the last few years.
The apparent size of this fraud is staggering, and the apparent complicity of a number of people from distinguished, liberal professions together with the failures of regulatory control are equally staggering. Scandal upon scandal will cumulatively weaken financial markets like the corrosive drip of a leaking fuel tank. Many sensible investors will pull out. Economic growth will be affected because the cost of capital will rise – the Enron affair has already shown that. So this matters to all of us.
My first point is this: the financial services industry had better get its act together, and do so quickly. We need some real industry leadership to stand up and take charge, to clear out the crooks, expose their unscrupulous practices and curb excessive greed. If industry leaders are not prepared to do this, then regulators will have to do much more than perhaps they or we would like. If that is the result, then industry leaders cannot winge about regulation from Brussels. They will have brought it upon themselves. Industry leadership is lacking at the moment, quite frankly.
Secondly – we already have a range of policies in hand which will go some way to improving matters in the future: measures in the Financial Services Action Plan – such as the Market Abuse and Prospectus Directives – which should be rapidly implemented; measures such as the new Investment Services Directive, which will help deal with some of the major conflicts of interest in the investment services business; the new international accounting rules which will enhance disclosure, along with the Transparency Directive – which we want adopted before this Parliament breaks for its elections. All these directives also enhance the powers of competent authorities to act and also to cooperate much more across borders. In my view, that means cooperating as well, in the same way, with foreign regulators – non-European regulators – in particular the SEC in Washington and also the Public Company Accounting Oversight Board in the United States. Capital markets today – as we all know – are global and regulatory cooperation must be global too to match them.
Thirdly, in March I shall propose to my colleagues in the Commission a revised Company Law Directive on the statutory audit function. It will strengthen controls over the audit profession in the European Union with independent oversight; strengthened inspection; stronger ethical and educational principles and high quality audit standards. These four aspects will be contained in the revised Company Law Directive.
As a result of Parmalat, the revision of the eighth Company Law Directive is likely also to include the following four elements: first, full group auditor responsibility for consolidated accounts of a group of companies; second, obligatory independent audit committees for listed companies – all 7 000 of them in Europe; thirdly, stricter auditor rotation requirements; and fourthly, strengthened sanctions.
I am accelerating work in three other areas in the Corporate Governance or Company Law areas in order to have proposals ready, if possible, later this year. They are the following three areas: the role of non-executive directors; directors' responsibility for company accounts; full disclosure in the company accounts of offshore special purpose vehicles, including the reason why the company uses those offshore structures and a much stricter verification by the group auditor of their content. We are also working hard on the issues of conflicts of interest of financial analysts and looking again at credit rating agencies. The Katiforis report is of considerable help in that regard.
Finally, the role and regulatory control of offshore centres need to be tightened. We are considering the options, although that is not easy. We expect to table in June the third Money Laundering Directive and we expect it to play a significant role.
To conclude, this is a very important debate. We support the main lines of this resolution. We are working, resolutely, in that sense. We still wish for strong industry leadership and an appropriate dose of ethics.
Mr President, Commissioner Bolkestein, the Parmalataffair is a systemic crisis because it was made possible by a world network of complicity and omissions, the key players of which were banks, financial institutions and external and internal control bodies, both public and private. I believe that the Parmalat affair gives a good indication of the negative aspects of the globalisation of financial markets, the internationalisation of which allows fraudsters to easily conceal and manipulate information. This shows how a necessary combination of transparency, efficiency and stability is all too often theoretical and, above all, fragile when faced with perverse desires rooted in a lack of ethics.
I am sorry to say that the Parmalataffair is similar to far too many financial scandals that have been portrayed in the news recently: and for a start. It is unpleasant and difficult to have to admit it, but something in the world balance has gone wrong and has dragged everything into the abyss, including uninformed savers and operators, who were supposed to be on the alert and prevent this from happening. We do not want to deal with individual responsibilities, nor should we have to, because this is not our job; our job is instead to undertake to prevent similar cases from happening again. It is essential to combat infringements and fraud in such a way that financial analysts will not then find themselves in a situation where they have to advise their own clients to make criminal investments.
Amongst other things, we have also looked over the Commission communication of May 2003 to the Council and to Parliament on modernisation of company law. In the motion for a resolution that we are presenting there are guidelines, which take into account the impact that the Parmalataffair has had and could have on its workers, savers, banks and the good operation of the financial system. It is our task to try to reverse this course, to try to protect the savings of millions of people and to regain the full trust of financial market investors.
It is essential that we learn from this case and react in an appropriate way by objectively assessing what happened, by making projections in future and by not just hastily looking for scapegoats. This is about establishing what did not work, what the inefficiencies of the provisions are, about proposing solutions to them, and providing for new public control powers.
We can have different political ideas on the aims of the regulation, on the production and distribution of income, but we must all agree on the fact that there must be no defrauding. Perhaps the crisis of legality is not just an issue of people but also of institutions, which are, perhaps, unsatisfactory. Perhaps the rules need to be looked at, re-thought and reviewed, and to do this we need to cooperate. The competent authorities for financial control of the different jurisdictions within the Union must cooperate. Cooperation is also called for with third countries; not just Europe but also the United States are part of this plan which is of primary importance. I also urge the Commission to monitor any new measure which concerns the role of rating agencies.
I will take the liberty of again asking the Commission to incorporate into the action plan on corporate governance measures designed to prevent conflicts of interests, whether they be those concerning investments made by banks or other financial institutions in listed companies controlled by internal stakeholders or, rather, those concerning cases of financial analysts who work for investment banks and advise their clients to invest in companies which are provided with profitable services by their bank. Furthermore, we need to make shareholders more responsible and more involved. Guaranteeing optimum transparency before and after transactions is absolutely necessary for investors in the field of financial instruments. It is, therefore, desirable that a European authority is created to – impartially – examine European financial markets and to look into cases with cross-border implications, along the same lines as the recent modernisation of European competition policy.
Furthermore, I call on the Commission to adopt a decision, as soon as possible, on the compatibility of Italian Government provisions with European provisions as regards the dairy sector in relation to the Parmalatcase. Companies in this sector, the historic contributors to the Parmalatgroup have for some time been in a state of extremely serious financial liquidity, which could lead to a crisis for the whole company. If the request for help were to be deemed counter to the rules on free competition, it would be the beginning of the end for a sector that boasts tradition and is of undisputed quality at European level.
The Parmalatcase calls for a great sense of responsibility, above all at our level, at European level. There are three areas where we must act. I believe that we have drawn up a well-founded report and that the next Parliament will certainly be able to engage in better cooperation with the Commission.
Mr President, our group appreciates both the speed with which the Commission has intervened on this particularly regrettable issue – especially for the Italian economy – and the sense of responsibility with which the Commissioner illustrated his proposals, which are urgent if the figures that we have to examine are genuine. EUR 15 billion represents a financial hole equivalent to 15% of the entire European Union budget. This is also the result of economic deregulation and of financial cynicism which – as Mr Fiori mentioned – many are guilty of. For example, major banks that betrayed the trust of their investors; international advisors, who often knowingly certified false accounts; monitoring bodies, which failed to monitor; and – if I may mention this, Commissioner – those governments that tolerate tax havens are also guilty. Many of these tax havens are controlled by Member States of the European Union. I will quote a few Italian statistics: 25 Italian companies control 400 off-shore companies; of these, 171 are based in Delaware, a small State in the United States of America, and 127 in Luxembourg, the nerve centre of the European Union.
So then, what are we doing here in Europe? I would like to propose, on behalf of Mr Imbeni too, an initiative to restrict banking secrecy. Nobel Prize-winning economist Joseph Stieglitz mentions how the use of banking secrecy is often one of the factors of economic instability, and the European Union is always appropriately preaching transparency. I do not, however, want us to bow down to any such idols. We could propose that the international community finally bring a moral dimension to globalisation and, therefore, propose a global agreement on banking secrecy, to which we commit ourselves, by seeking to propose a ‘Kyoto for banks’ – if you will allow me to use the metaphor – in the interests of a ‘financial ecology’ and to finally bring some ethics into the global economy.
Commissioner Bolkestein, you have realised – and you stated this – that the national control instruments are not sufficient: we urgently need global and supranational rules. We need to govern the financial markets and avoid conflicts of interest and perverse plots between banks and businesses. The European Union must swiftly look again at Community regulations, strengthen sanctions against fraud, intervene against the impunity of tax havens and lay down rules for the absolute independence of auditors.
Such an urgent and sensitive issue perhaps warrants greater attention from us – from Parliament and the Community institutions – and not a simple communication. We are not proposing a Committee of Inquiry but perhaps an investigation promoted by the Conference of Presidents – and therefore with the authoritativeness of a Conference of Presidents’ initiative – an investigation that is entrusted, in an informal and voluntary way, to a group of MEPs and that can continue beyond the end of this parliamentary term. Its function would be to investigate and put forward a proposal in order to understand what happened, how it could have happened and what needs to be done so that it does not happen again, to avoid future events similar to that of Parmalat.
Finally, Mr President, Commissioner Bolkestein, there are references in the Commission communication to shareholders, to the management, to relations between shareholders and the management, whilst there is little or no talk of the workers, who are the first to pay personally for the repercussions of tragic events such as that of Parmalat.
We want a strong voice to come out of this Chamber to protect, guarantee and support the thousands of workers – from Parma to Sicily – direct employees and those in allied industries, who today risk losing their jobs and salary. I believe that an ethical dimension to the economy, which we were referring to a short while ago by recalling how much responsibility also lies with governments and the European Union, now implies continuing to consider protecting and guaranteeing the right to work as a key problem.
Mr President, firstly, I want to thank Commissioner Bolkestein very much for his very clear, and clearly worded, speech. He could not have put matters better, for what we want to see are industrial leadership and ethical conduct – quite simply, proper behaviour. I am therefore very pleased with what we have heard from the Commission.
I also wish to say thank you for the action plan for corporate governance and company law. This had already been presented last year, and it is of course splendid that the Commission was, in this way, ahead of its time. It is also encouraging to hear about all the initiatives discussed by Commissioner Bolkestein today.
There is a need for that action plan, and there is a need for the Commission to put more resources into implementing it. Not only the Commission, but also Parliament and the Council must contribute resources, however. The unfortunate fact is that, on average, six to eight years elapse between a proposal’s being put forward by the Commission and its being implemented in all the Member States. A great many financial scandals can arise during that period of time, but, in its action plan, the Commission is repeatedly alert to issues of timing.
Good corporate governance is open, transparent corporate governance. Part of this is, of course, good accounting. Another important factor is that of board members’ collective responsibility for financial, and important non-financial, decisions. Moreover, there must be better rules for scrutinising the various group structures we find among companies. Certain companies are constructed in such a way as to cause observers to feel that they have been placed in the middle of a labyrinth, with no red thread to facilitate movement backwards or forwards. Such arrangements are untenable.
One thing we must not forget about is having a correct balance. It is no use repeatedly heaping rule upon rule and assuming that rules solve everything. The culture surrounding corporate governance is important. If the managing director is a scoundrel with criminal intent, rules do not help. It is no use putting unnecessary obstacles in the way of all the many honest companies. It is therefore important that what we agree upon is balanced and of help to everyone. Furthermore, investors must insist upon good corporate governance. The best means of implementing everything we are now discussing is, in spite of everything, the market. Pressure from investors is often the best incentive for sticking to the straight and narrow. All in all, then, we are on the right road. We just need to move up a gear and travel a little more quickly towards our destination.
Mr President, the Parmalat financial scandal is a direct result of the monetarisation of the economy. This monetarisation is clearly excessive because the production and trade that meet the people’s material needs are drowned in the speculative waters of international high finance. Meanwhile the informal economy flourishes, along with the criminalisation of the economy, in which shady dealing becomes increasingly prominent, to the detriment of social and economic development.
This scandal is a further example of the pernicious effects of market deregulation and the unbridled movement of capital. Parmalat made use of every trick in the book: front organisations in tax havens, the benefits of special offshore regulations, hedge funds and forged documents and bills. This is how financial holes were concealed and tracks were covered, using complex structures and involving many subsidiaries, in order to carry out operations in the area of bonds and financial derivatives, with the assistance of international banks, cover-ups on the part of international auditing firms and rating agencies giving positive assessments. Thousands of jobs were put at risk, in the thirty-plus countries in which Parmalat operated, creating enormous difficulties for the thousands of milk producers who depended on the company.
This is no isolated case, however. In the past few years alone, a number of financial scandals have taken place – Enron, WorldCom and Merck, in the United States; Crédit Lyonnais, Vivendi, Ahold, Kirch, Marconi and Equitable Life in EU Member States – which have had a devastating social and economic impact.
Since this is a question of economic models, what is needed is greater stringency and tighter controls on financial derivatives, replacing mechanisms that are a product of, and whose raison d’être is, speculation. International efforts need to be stepped up to put an end to tax havens and to limit offshore operations. Financial instruments are needed to monitor the movement of capital, such as introducing effective taxation of stock market profits. What is most urgently required, however, is a return to the core values of production and labour. However considerable the problems of shareholders are – and they undoubtedly are serious – priority must be given to protecting jobs and to safeguarding workers’ rights and to ensuring their right to information, consultation and participation. In the case of Parmalat, compensation should be immediately considered for those milk producers affected.
I should like to highlight the negative contribution of the EU in terms of monetarisation, and, specifically, the Financial Services Action Plan, which encourages the deregulation, liberalisation and integration of capital markets together with the dismantling of prudential rules and control mechanisms. It worries me, Commissioner, that you say that hasty and poorly thought through legislation may exacerbate, rather than solve, problems of regulation illustrated by large-scale cases, such as Enron and Parmalat. In spite of your ideological concerns and your reluctance to take risks, we cannot ignore the evidence staring us in the face, or the urgent need to address these problems effectively.
– Mr President, Commissioner, I do not wish to dwell at length upon the drama of Parmalat – Italy’s eighth largest company – which, according to the latest estimates, is in danger of costing thousands of workers their jobs and the Italian exchequer some ten billion euros.
Echoing your statement, you have yourself observed that we had a joint resolution from Parliament on this subject. In the context of the various initiatives that you are announcing or that are under way, I should like to hear you say more about the responsibility you are going to have to assume as Commissioner and would ask you to tell us whether the proposals for directives you are preparing appear to you to be sufficient and commensurate with what is at stake, particularly on two points. First of all, I am keen, in response to my Liberal fellow-MEP, Mrs Riis-Jørgensen, to emphasise that rules are necessary because there are fraudsters. If everyone were honest, there would be no need for rules. Rules are needed, therefore, because of fraudsters, and rules that apply to everyone.
If we are to use directives as our instrument, we need extremely short transposition periods, and we need to make sure that all the Member States transpose these directives properly. At repeated yearly and half-yearly intervals, your own services prepare evaluation reports on the strategy for the internal market and do not fail to note that a good many directives are not transposed. I would therefore ask you if, in the case of subjects such as those we are discussing, legal instruments directly applicable to the Member States and without unduly long transposition periods might not be necessary. Otherwise, we shall be in danger of finding ourselves in the same type of situation in a year’s, indeed in two years’, time. On this matter, I consider that you and the College have direct responsibility when it comes to the choice of tool.
I now come to my second point, and I have to say that I again deplore the fact that the Council is not present – I do not understand why the Council is present on some occasions and not on others – for I have already questioned the Irish Presidency about what it intended to do in this area. In the Committee on Economic and Monetary Affairs, the Finance Minister was very evasive in his reply, saying that if people wanted to commit fraud, it was difficult to stop them, an opinion that I obviously cannot share.
Where off shore centres are concerned, Commissioner, why not raise the issue of effective international regulation within the context of the WTO negotiations? Indeed, the question has as much to do with world trade as with capital transactions. A number of countries are requesting new WTO rules where financial services are concerned. Do you not think that the European Union – the Council and the Commission – could take this debate to the WTO, where we have constraints in place? Within the FATF, the OECD and United Nations committees, we have for years been discussing the problem of regulating off shore centres and, not to beat around the bush, of abolishing tax havens. Do you not think that it is time to move up a gear, or do we still have to wait for another ten financial scandals?
Let me conclude, Mr President, by saying that, in my view, we have here a unique opportunity to show Europeans how useful the European Union is. The Parmalat case is genuinely scandalous, as is the fact that the political authorities are not doing more and doing it more quickly, a course of action in which I would therefore encourage you.
Mr President, Commissioner, the Parmalatcase, like the case in Italy, the case in the United States, or similar cases in Great Britain and France, is a sign of the crisis that has, for some time, been affecting multinational financial organisations. At the root of this is the huge and terrible gap between the real economy and the speculative bubble: a virtual wealth in paper form that hugely exceeds real wealth, based on production and on investments.
There is another common thread to the cases referred to: that is to say the lack of, or insufficient, control by the qualified institutions: central banks, stock exchange monitoring commissions, credit institutes, professional inspection bodies. It is not a coincidence that when savers and consumer associations place a question mark over these bodies, they always repeat the same refrain. They say that they were not aware of the true situation, that they were in the dark about such illegal rigging. Alternatively, these institutions lie or the monitoring rules are so flexible – and, therefore, not very precise – that it is possible to interpret them in such a way that they enable major fraud. In the first instance, this is done by savers/investors, maybe with the compliance of the banks themselves, a matter to which we have, moreover, already referred in several questions on the problem of the speculative bubble. Although we spoke about this long before it burst, the European institutions also paid insufficient attention to it on this occasion.
I am talking about compliance because a further fact that emerges from these cases is the conflict of interest suffered by credit institutes, always to the detriment of investors. In the preceding weeks, we had already presented a resolution to the Commission to get around the inadequate rules, in which we called for the initiative to be taken, at European level and for the purpose of protecting savers’ interests, to link all bodies charged with monitoring and controlling relations between businesses and banks and for an assessment to be made of the possibility of harmonising the current regulation in order to guarantee that ethical principles are applied, which means that inspectors must not be paid by those being monitored.
The notorious cases of illegality that are disastrously affecting the investments of hundreds of thousands of savers give us the opportunity to intervene on behalf of independent professional consultants – whom we have already spoken about in this Parliament – and to urge the Commission to look into the possibility of creating a European register of such professionals. On the one hand, to try to resolve the serious issue of the conflict of interest by reducing the banks’ monopoly on advice and, on the other hand, to aim for a high quality professional qualification based on ethics and on proven experience in the sector in question.
What we call for measures to support all Parmalatworkers and to compensate savers that were defrauded, in some cases, twice – not only by Parmalatbut also by those who advised them to make certain investments. We believe, however, that the Union must seriously face up to other potentially disastrous new consequences of the enormous gap between the real economy and the financial economy. Until measures are taken to reduce this gap, the risks will continue to loom.
Mr President, setting up a Committee of Inquiry, which the European Parliament is calling for, could provide those useful elements that we did not find were sufficiently expressed in the motion for resolution, and give some specific and precise guidelines as to the instruments needed to prevent the reoccurrence of cases such as that of Parmalat.
We believe that five billion bonds were issued by ParmalatFinance,based in Rotterdam in the Netherlands, by a company with a modest capital of just a few thousand euro. In actual fact, they were not real bonds, but promissory notes, that some banks – including some very well-known ones – recommended from their counters to their clients – keeping quiet about their true nature which they could not, however, have not known about.
As regards better informing the signatories, specific rules need to be provided for: the forms should contain a concise description of the product, and our request is that they also contain a report on the risk factor, specifying the characteristics of the bonds, something that is not currently planned for.
There is still the issue of compensation. There is no point crying over spilt milk, we must think about recuperating the misappropriated sums and giving specific guarantees to savers in the case of collapse. Why do banks not have to respond directly and straight away when they have advised people, even shortly before a collapse, to buy ‘junk bonds’? In corporate meetings, shareholders can also have a role to play in terms of monitoring but, because this is effective, there must be provision for it to be obligatory to publish the minutes in an information pamphlet on the measure that is the subject of the meeting.
In the case in question, officials are already reporting huge difficulties in recuperating the sums, for example in US banks, because today US regulations allow US creditors to get preferential treatment. Genuine reciprocity therefore needs to be established between Europe and the United States in processes to confiscate assets and capital earned from activities involving financial crime.
In an economic democracy, which is achieved through worker participation, why not provide for an obligation to have a representation, with a monitoring function too, of workers/shareholders on company boards of listed companies?
Mr President, as we have heard, the Parmalat case was a catastrophe for its employees, for investors, for savers, for its creditors, for its customers and indeed for the financial markets. It is our duty as legislators and policy-makers to see how we should respond to that and to see what we can do to try and prevent that kind of catastrophe from occurring again.
How can we ensure that the whistle is blown on this type of criminal conduct before it reaches the catastrophic and disastrous proportions that it reached at Parmalat, before it goes on for years, as it apparently did at Parmalat? I appeal to the House to ensure that our response is proportionate, is measured, and looks at the facts of what happened in a dispassionate way, that we have a thorough analysis of what happened, of what went wrong – if anything – with the regulatory system, and of how we can improve the legal and regulatory framework to try to prevent a Parmalat from happening again.
We can be proud of the fact that this process started before Parmalat happened because, as people have said, there have been scandals throughout the world. Enron is the biggest, but there are others throughout the European Union. Few people were foolish enough to say 'well, Enron happened in the USA and we do not have any problems in the European Union'. If they said that they are obviously feeling rather foolish about it now, but that was not the general response here and in the Member States to the Enron crisis. We looked at what happened and responded to it. That will help us because we have prepared the ground to try to tackle a similarly disastrous event within the European Union itself.
As many people have mentioned, we need to look at the role played by the professionals – the bankers, the auditors, the ratings agencies – that were involved with Parmalat, to see if in the future there is some way of ensuring that they are not taken in, that they are able to assist savers and investors in detecting this kind of fraud, and that they are properly regulated; and to examine whether further regulation would ensure that they are better able to detect this kind of fraud. But we should not make the mistake of trying to turn auditors and lawyers and ratings agencies into policemen, because that simply would not work.
We need also to accept that the kind of obvious criminal and fraudulent conduct that we saw in the Parmalat case is something that can never be eliminated completely. No matter how effective and wide-ranging our system of regulation, you are always going to get fraudsters and criminals who will break the rules. We must focus on better enforcement of the rules and regulations that we have.
In many ways, that is a question for Member States. They need to devote many more resources to their police forces, particularly those specifically dealing with financial crime. That is one of the biggest lessons we can learn from Parmalat. We do not necessarily need to introduce a whole range of new regulation, which may in the end just prove to be a burden on those many market participants who are completely honest. We need more cooperation between our national regulators, not a single European Union regulator. The Member States should devote more resources to fighting financial crime and having a large, effective police force to fulfil that task in the future.
– Mr President, Commissioner, ladies and gentlemen, following the Enron affair – and this is one of the points on which I agree with Mrs Villiers – a number of people in Europe thought that this sort of thing was a feature of American, but not of European, capitalism. Well, the Parmalat affair demonstrates that wayward developments of a similar kind are not alien to twenty-first century European capitalism. We are, in fact, confronting something with implications far beyond those of the Parmalat case and concerning the adjustment of tools that, in reality, we have not basically altered since the nineteenth century, whereas the nature of capitalism has, for its part, changed so much. In the nineteenth century, capital and labour were the opposing forces in companies. Since then, capital has dispersed and, with great ingenuity, has discovered a thousand and one ways of making its presence felt. Meanwhile, there is no European or world market for labour, which continues to rely on its strength alone.
We are concerned with four major problems: the issue of tax havens, that of the way in which capital is organised, that of the separation between financing and production and, finally, that of the fate of salaried and other employees. Nothing less. In this regard, I would thank you, Commissioner, for the proposals you are putting forward, for they are a small seed planted on the long road towards regulating world capitalism. That being said, I should like to emphasise two or three difficulties arising, in my view, from the proposals you have made. I take it that you do not share the view of Mrs Villiers, for whom the regulation of capitalism would require nothing more than having a policeman looking over the shoulders of every banker. As for myself, I agree with her on one point: there will always be scoundrels. There are, and always will be, scoundrels in the field of marine transport, and so too are there scoundrels in the financial sphere, which will never be rid of them. The thing is, not to give them a helping hand. At present, modern capitalism operates in such a way as to offer lifelines to the bad boys of the financial world. They take the form of tax havens, tax fraud and indecipherable capital structures. What we have the task of combating is this indecipherability, which prevents us from arresting those who are guilty. That is why we have to conduct a determined struggle against these tax havens by stepping up the pressure through every means at our disposal, whether it be embargoes or boycotts. If one country is boycotted because it does not respect human rights, why not boycott another for drawing a veil over fraudulent capitalist wheeler-dealing? It seems to me that this is worth thinking about.
Moreover, if there is a real desire to achieve transparency, a say must be given to those able to act as a counterbalance. Indeed, you cannot have ambitions to improve the way in which the operation of companies is regulated without granting more say to salaried and other employees. That applies to the debate we have had on Mr Katiforis’ report on rating agencies, and it also applies to the issue of the takeovers on which our Parliament has deliberated, not forgetting the issue of company boards of directors. On the latter point, it seems to me, Commissioner, that the document you have submitted to us, concerned with corporate governance, still falls far short of what we need.
In conclusion, I wish to point out that the life of companies is too important a matter to be left to financiers alone.
Mr President, the Parmalatcase is difficult to solve because we have not got to the bottom of the responsibilities and complex and ambiguous mechanisms that allowed it to happen. To consider it to be just an Italian scandal is a limited outlook. It is, in fact, an international affair of vast proportions, in which internationally important banks are involved.
The losses that savers have had to endure are, however, very clear to everyone. It is them that we must think about and we must look into, and encourage, the application of adequate measures, such as specific types of insurance, able to indemnify small-time savers involved in the collapse. Moreover, what has been described as the largest financial and accounting fraud ever registered in Europe dramatically highlighted the serious lack of rigorous and effective rules that are capable of preventing cases of the falsification of company accounts which, in accordance with a recent Italian law, have been decriminalised. It is essential that, in a common market such as the European one where the Treaties state that the constitutional principles of free circulation of people, goods, capital and services apply, the Commission intervene in order to give greater protection to citizens against this type of fraud, and that it does so through Community measures that are capable of stepping up the monitoring of accounts audits for Union companies.
This, however, is not enough. , chaired by Mr Di Pietro and part of the Group of the European Liberal, Democrat and Reform Party, calls for strict rules to be established at European level to prevent any type of unfair economic or financial assistance at a company or individual level among companies active in the 25 Member States and structures operating tax havens in ‘rogue states’. In particular, a strict economic embargo, binding in this sense, would force the whole of the international community, including the USA, to act in an honest manner, so as to be able to prevent the reoccurrence of unfortunate episodes such as those that we have been talking about.
– Mr President, for years, the boss of Parmalat had to use the same language to his 36 000 employees, scattered among thirty countries, as all bosses use to their workers. They had to be told that it was impossible to increase their salaries, that staff numbers had to be reduced and that this was required in the interests of the competitiveness needed. Well, the workers of this company have seen how crude these lies were. They see they have been duped. How many salaries could have been increased with the EUR 14 billion that their boss embezzled? How many supposedly necessary redundancies could have been avoided?
The last straw is that all those who have been complicit in these instances of embezzlement – the banks and administrations – will continue as before, while the company’s 36 000 workers are in danger of losing their livelihoods, and thousands of small dairy farmers are affected. Among the companies you claim are in the majority in behaving ethically and honestly, how many other Parmalats are there, however, that have still not been unmasked? How, moreover, is it possible to find out? How might people distinguish bosses on the make from those who claim not to be and, alongside the open gangster-style practices of the Parmalat bosses and of very many others, is it not, in reality, all large companies that engage in the hoodlum-like practice – legal in this case – of closing a factory by throwing the workers out on their ear, simply in order to make additional capital gains on the stock exchange? Your laws give bosses and boards of directors dictatorial power over their companies.
We are in favour of workers, consumers and the population being able to control companies, their accounts, the ways in which they realise their profits and the ways in which they use them. The community needs to be able to monitor companies on an ongoing basis and prohibit decisions that are clearly contrary to its interests. Tax havens do not exist only in the Bahamas. To abolish them here in Europe, banking and commercial secrecy needs to be abolished.
Mr President, there are some cases where Europe is really needed, when swiftness of action is especially important and crucial in order to establish whether our institutions are really in a position to interpret the needs of citizens. This must be done in a visible and decisive manner. Of course, we are not the United States, Commissioner Bolkestein; our capacity for action is more limited, since it is restricted by national rivalries and various rights of veto, especially in those sectors that we are currently dealing with.
We believe, however, that there is room for manoeuvre in the case of Parmalatand the Commission must use this. Basically, we need to move in three directions, which have, moreover, already been mentioned. Firstly, the Commission must put forward proposals on the behaviour of companies when they operate in tax havens to hide their dirty money. We believe that EU legislation can be put in place to attempt to curb and prevent this, because this was indeed one of the fundamental causes of the events at Parmalat. This, Commissioner Bolkestein, goes far beyond a proposal on money laundering. I am afraid that, in order to genuinely be on the side of consumers and savers, especially in such a politically sensitive period, the Commission should formulate a proposal that visibly supports them and that – I repeat – goes far beyond the proposals that have been presented today.
Secondly, I would be pleased if Commissioner Bolkestein put forward a proposal to ensure that EU countries controlling these tax havens, that have access to them or that have particularly lax legislation in place on this issue, can be persuaded in some way to change course.
Thirdly – as my colleague, Mr Jonckheer, has already said – what does Commissioner Bolkestein think of presenting the position of the European Union on these issues to the World Trade Organisation?
Mr President, as fellow Members have already said, the financialcollapse of the multinational Parmalat has constituted a very serious episode for Italy and has involved thousands of small Italian savers; it is likely to damage financial credibility and, in future, to create widespread distrust of our country amongst international investors too.
One of the causes of this financial collapse was, primarily the approval of the false financial statements of the Parmalat Group by one of the major auditing companies, which is alleged to have hidden the real asset situation of the company. What is more, it is obvious that the other bodies employed for financial auditing – and – also failed to conduct the necessary inspections adequately and at the right time. Several of the most well-known credit institutes in global financial markets – both Italian and European – also appear to be involved in the affair; they issued an uncontrolled amount ofbonds that are no longer redeemable.
For all these reasons, the Parmalat case has been described as the European , although, in fact, it is more serious than the US scandal, since US GDP is much higher than that of Italy.
As we all know, the Parmalat collapse is, unfortunately, merely the latest in a long series of similar affairs that have occurred across Europe. So what can Italian citizens and European citizens, who are often the victims of this financial adventurism, expect? I think that they expect urgent and tangible measures, both to protect the workers in the Parmalat Group, which is the specific case in point, and – more generally – to safeguard and compensate the savers involved in this collapse. Furthermore, they expect instruments to be put in place to prevent operations of this sort occurring in the future and to restrict the maximum exposure of small savers.
Finally, I would like to draw the attention of the Commissioner to two final points: I think that the time has come to create an establishment for monitoring and control at European level – a sort of European Securities and Exchange Commission (SEC) – with the right to inspect and impose sanctions, under the direct control of the ECB, and designed to verify the efficiency and transparency of the equity market in order to protect investors as far as possible. Lastly, a black list should be established to ensure that tax havens are outlawed.
Commissioner Bolkestein, I welcome the initiatives that you announced beforehand and those that have been taken recently. Credit is due to you for declaring, right in the middle of the affair, that Europe was not immune to that type of scandal. I would like to make it clear to everybody that the Parmalat scandal is not about a sound company destroyed by financial wrongdoing; unfortunately for Italy, the Parmalat scandal is a case of a fraudulent and inefficient business that someone tried to save through financial wrongdoing.
Today, quite rightly, we have been talking at length about controls. I think that the issue that needs to be faced is that of the role of central banks in individual States. Italy has given its central bank certain powers as regards competition, and therefore antitrust lawsand plays a fundamental role in the running of banking activities and, as a result of those banking activities, in the industrial system as a whole. I think that this is an anomaly that needs to be eliminated and that Europe, the European Central Bank, the Commission and the Council must take measures to that effect.
I also think that we have to act extremely cautiously, in response to the Parmalat scandal, when it comes to balancing controls and sanctions. It is all very well to increase controls, but we should not attempt to impose impossible restrictions on the financial market, which is crucial to Europe’s economic development. We are also looking at sanctions that, in the same way as controls, will serve to discourage fraudulent behaviour. In particular, we need to give consumers an important tool, class action, on the basis of Article 153 of the Treaty, which would be useful in discouraging fraudulent behaviour in any quarter.
Mr President, ladies and gentlemen, first we had Enron and WorldCom. Now, with Parmalat, Europe has caught a cold. The simple fact is that there are criminals everywhere. There are not only good people, there are also bad people, and we have made laws against bad people. Unfortunately, bad people sometimes break laws. That is why I do not see any point in reinventing the wheel now and considering yet again if we should perhaps forbid such things yet again. They were already forbidden.
What we need is a rational analysis to establish where there may have been shortcomings in the supervisory system and what scope there is for fine-tuning legislation. I am very grateful, especially in the light of the statements made by the Commissioner and the Commission's proposals, which we are already aware of, that unlike America we in Europe do not intend to overreact but that we are instead trying, by means of individual measures, to improve the existing legal position. Our objective is not to totally prevent such things happening in future – that would be impossible – but to make them less likely. I believe that the proposals made by the Winter Committee in the Winter II Report aim very much in this direction. The Commission's Action Plan on company law has taken on board the essence of the proposals made in the Winter II Report. I do not wish to go into detail, for the simple reason that the Commission's Action Plan on company law is being dealt with by means of a special consultation involving a separate report to Parliament.
I would just like to refer to two points, by way of example. I particularly welcome the fact that the Commission is now to bring forward the Eight Directive in the foreseeable future, but I believe that regardless of the many good ideas it contains, we should perhaps consider if certain aspects could not be made a little more consistent. I think it is outrageous that it will still be possible for audit companies to both provide consultancy and carry out audits for large quoted companies, in Europe at least. I stand by the principle that if you audit you cannot advise, and if you advise you cannot audit. It would not in any case affect the market at all, because the cake would remain just as big, it would simply be sliced up differently. Against that background I very much welcome the fact that legislative proposals drawn up in America will also have an impact on international audit companies operating over here in Europe.
In other areas I sometimes doubt whether the Commission's proposals make sense, for example the requirement in the transparency directive for mandatory quarterly reporting by companies throughout Europe. On that point I would just like to comment that companies like Enron, WorldCom and others all submitted such quarterly reports. Unfortunately, they were all false. That is why I do not believe that this instrument is really helpful. It is not a question of providing information overload, but one of obtaining the correct information that investors require for decision making.
I shall conclude on that note and thank you for your attention.
– Mr President, Commissioner, ladies and gentlemen, in his ‘A Short History of Financial Euphoria’, John Kenneth Galbraith denounced the belief according to which, and I quote, ‘economic success and intelligence go hand in hand’.
The Parmalat affair is the perfect illustration of this because the founder of Parmalat appeared to have economic success. The financial world, the media and political circles were satisfied with the appearance of success, and neither the auditors, nor the bankers, nor the rating agencies, nor even the Italian regulators questioned the accounts published by Parmalat. The list of companies that have deployed, above all, their criminal intelligence to deceive euphoric financial markets has become extremely long in recent years.
From Enron to Parmalat, there is no end of apparently respectable companies that have ended up by massaging their accounts so as not to suffer setbacks on the stock exchange. All these financial scandals are the product of the belief, spread by the markets, according to which it is possible, at no risk, to become very rich in a very short space of time. Now, large profits are generally the result of taking large risks and, when the risks produce not profits but losses, there is a great temptation temporarily to hide those losses in order quickly to offset them by a profit based on still greater risk-taking.
By mobilising all the resources of financial engineering, losses are allocated to special vehicles, turnover inflated through phoney operations, such as Parmalat’s phantom sale of milk powder to the Cuban regime, and non-existent profits shown thanks to creative accounting. Faced with these scandals, the business world is still affected by the same short-sightedness.
I was Parliament’s rapporteur for the Directive on market abuse and insider dealing. In that role, I asked around in financial circles and received an impressive number of lobbyists. Often – in fact, too often – I heard, at that time, that Enron was only an isolated case and a product of the irrational exuberance of the American market, but that Europe was quite different. We now know that criminal energy is divided equally between the two sides of the Atlantic.
There is only one way of preventing financial scandals. Europe, the United States, Japan and all the important financial centres must cooperate. Transparency is needed, together with a constraining regulatory framework imposed also upon tax havens, offshore centres and other black holes of international finance. It is not a question of banning the Caribbean or Pacific islands from playing with the big boys and offering facilities to the business world, but of prohibiting the big American, European and Japanese banks from financing anything through bogus companies situated in unsupervised and unregulated islands, if these banks are unable to guarantee that these operations are lawful.
The tool for achieving this should consist of new rules governing thecapital adequacy for banks, that is to say what is known in our jargon as the Basel II agreement. Conflicts of interest between the various supervisory and auditing functions etc. should also be avoided, but it is not a question of punishing the banks and other financial operators. Especially if we want it to have a social dimension, the market economy needs enterprising entrepreneurs and innovative financial circuits to fund them, but everything must be done to manage these markets in such a way as to ensure that employees, subcontractors, suppliers and shareholders do not become the victims of financial crime operating under the cloak of respectability.
Mr President, Commissioner Bolkestein, ladies and gentlemen, the Parmalat collapse and other worrying financial crises before and after it have revealed the limitations of the rules governing our financial markets.
As happened in the United States, on the crest of the affair, and in the United Kingdom, with its 34 defaulting scandals, in Italy too we immediately realised the need to introduce strict legislation in order to protect savers more effectively and – in a broader sense – to attempt to limit the discredit that would inevitably affect the financial market involved.
In these cases, though, we have to put aside emotional reactions and, in particular, we should not allow ourselves to be swayed by the appearance, however serious, of what has occurred and by the incentives that may result from it. Similarly, I do not support exceptional measures, such as the possibility of a monitoring super-authority, because we would run the risk of creating a new body that would have difficulty in making any additional contribution to an environment that must be restructured.
The measures in force have to be well implemented and certainly need to be redesigned. The bankruptcy law could also play a key role: the principle and the ‘suspect period’ should also play a role in both extraordinary administration and controlled administration. This would reinforce the protection of creditors. Furthermore, the credit system, which is certainly not entirely blameless in the case of Parmalat, would not be the sole arbiter of events. These would, however, be subject to the assessment of a designated judge.
So, to continue on the subject of far-reaching proposals, we would need to increase the information available on all financial products available to the public, both in prospectuses and in communications and to eliminate the problem of the patchiness of the information on the different financial products available to the public. Transparency monitoring must be extended to everything, including banking and insurance products offered to savers, which contain a management input. The introduction of stricter areas of incompatibility to protect the independence of inspection bodies will be inevitable. In the case of bond-issuing firms, however, more needs to be done: documents binding on the company will need to be issued, stating what the company will do, when it will do it and what investment products will be used. Above all, though, in addition to accounts auditors, we will need to put in place a figure that has already existed in the United States for ten years: the ethics officer. This figure, who acts as a form of listener, or identifier of signals, must be able to pick up on even weak danger signals that escape the attention of analysts, who focus on evidence. When reading the work of the ethics officer, it is possible to identify not only management results, but on the outside the extent of the firm’s reliability.
Thank you, Mr President. Europe’s Parmalat affair is no less devastating than the WorldCom case, the biggest US financial scandal to date. Naturally, I am especially concerned because the Parmalat scandal also involved an Austrian company. We have been discussing European audit mechanisms and financial legislation ever since the major scandals started in the US some three years ago. Unfortunately, it is still the case that some people want more controls, and others want less. On this issue – this objective issue – there is very little middle ground; instead, what we have is, in my view, a farcical political polarisation.
Only yesterday, we were debating the issue of the ratings agencies. As usual in such situations, the conservatives voted against better and more stringent control mechanisms and thus accepted the audit and evaluation oligopoly as it stands, without particular comment. How should we view this situation from our perspective? That is a matter of taste.
We will soon have the opportunity to vote on the directive on cross-border mergers of companies with share capital. It is already becoming apparent that there is an intention to steer this directive away from workers’ interests and better control mechanisms. Yet the current financial regulations in the EU enable financial systems that lack transparency to pursue fraudulent policies. Tax havens continue to be maintained, even though there have for years been calls for us to regulate them. It is quite unacceptable for Europe’s regulatory and control mechanisms to have as many holes as a Swiss cheese, opening the door to fraud. If we fail to take action now, we will forfeit the confidence of the workers who are now losing their jobs, as well as the investors in the capital markets – confidence that we want to secure.
Mr President, the Parmalat scandal comprises a series of quite distinct crises. Firstly, there has been fraud of gargantuan proportions; secondly, there is a systemic crisis in the market place, and, thirdly, there is a very considerable social disaster in Italy, where most of those affected are living.
I do not want to make any more remarks about either the fraud or the problems there may be in Italy. I would prefer to talk about its effect on the markets. We sometimes forget that one of the lessons of the twentieth century was the clear emergence of the evidence to support the view that markets are the best driver of prosperity and the best creator of jobs that we have seen in the world. It is therefore clear that the proper working of markets is essential to our collective future wellbeing. Those markets must be arranged so that criminality is difficult. However, just as it is impossible to organise the City of Strasbourg to make it impossible to be mugged, equally, it is impossible to organise the financial markets to ensure that there is no outside possibility of criminal fraud taking place. We should recognise that.
Secondly, it is important that investors have confidence in the market. The claims and evidence that companies produce about themselves should be transparent, and the rules about the way in which that information is put together should be unimpugnable. I welcome Commissioner Bolkestein's remarks on his review of auditing and auditing standards.
Equally, the governance of companies in the marketplace should be beyond reproach in terms of the way in which decisions are made. Again, I welcome the Commissioner's remarks in his statement. Furthermore, the claims that are made in the market and the advice that is given to possible participants in it must be such that there is no suggestion of impropriety. I must ask – and perhaps I say this as someone who is not standing in the forthcoming elections – can the same be said about the claims that the political parties are going to make in the forthcoming contest?
We must not forget either that even in the case of apparent large-scale losses by banks, it may well be that in a world where private provision of pensions is going to become increasingly the norm, it is the small people who get hurt by these disasters. It is the confidence of the small investor – either directly or through pension funds – which is so important for the workings of twenty-first century capitalism.
Many speakers have mentioned regulation. Regulation is the answer, but not over-regulation. That must be the lesson that we draw from this crisis.
. I should like to begin by thanking Members of Parliament for their comments on what I said at the start of this debate, as well as for all other remarks made about this important issue. I would like to pick up on a few points at the closure of this debate in view of the importance of the subject.
Firstly, I should like to say something on a truly important aspect of this case: offshore tax havens and special purpose vehicles. The full complexity of the situation in the case of Parmalat, as regards the use of offshore financial centres and special purpose vehicles, still has to be clarified. It is clear that the time has come to introduce some real order here. All these types of special operations ought to be subject to three requirements: firstly, they ought to be listed in company accounts; secondly, the company concerned should explain its purpose – why does that company have these special purpose vehicles? – and thirdly, the group auditor ought to be made responsible for checking that what is supposed to be there really is there. There must be greater control over these highly complex corporate structures.
Along the same lines, the Commission will consider increased disclosure requirements in the context of the amendments to the fourth and seventh company law directives. These amendments are due to be adopted by September 2004. The question of the transparency of corporate vehicles and other legal arrangements is under consideration by the Commission, both internally within the European Union and also in the wider international context.
Secondly, I would like to say something on auditing. It might well be asked whether there is a systemic failure of the audit function; although I believe that the auditor has an important role to play in ensuring proper financial reporting, it is not the only factor under scrutiny. It is important to take a broader picture of the responsibilities for financial reporting and the functioning of capital markets. Apart from auditors, we should also question the role of management, of non-executive directors, of corporate governance arrangements, of credit rating agencies – as mentioned this afternoon- and of investment banks.
With regard to auditors, I believe there is a need for a stronger backbone to resist improper accounting and undue commercial pressure by the audited entities. Several measures that the Commission will propose in its forthcoming directive should help auditors keep their backs straight; for example, independence requirements, strong public oversight, communication with audit committees and serious external quality reviews.
We may also ask whether there is an accounting issue. Apparently, the existing legislation in Italy on annual accounts requires neither a cashflow statement, nor much information about financial derivatives and their impact on the financial position. The fair value accounting directive, adopted in 2001, has been in force since 1 January 2004. That directive requires detailed disclosure about financial instruments such as the fair value of financial instruments, information about their extent and nature, and a table showing the movements in fair value. Annual accounts, prepared on the basis of international accounting standards, which require a cashflow statement and also fair values, would have better reflected Parmalat's true financial position and might have prevented fraud, at least on the scale which occurred.
Then there is the question of corporate governance. Paragraph 7 of the resolution states that the political guidelines of the action plan on corporate governance are based mainly on transparency and disclosure. That is perfectly true, there are important transparency and disclosure initiatives, but the action plan also contains significant initiatives that are introduced via directives: it suggests appropriate and proportionate binding rules, for example on shareholders' rights and also on directors' liability.
Regarding independent directors, the action plan announces a recommendation aimed at fostering their role, at least on a comply-or-explain basis. It is therefore true that disclosure is key. But consultations on the action plan have shown that it is doubtful whether an approach based on binding rules on the composition and role of board committees would make much sense.
Lastly, to wind up this important debate, I should like to quote Mr Fava, who said that we need 'global rules'. I agree. It is not so easy to achieve global rules. Mention was made of the WTO: that is a possibility. The OECD does a lot of work in this area and we should be careful not to get ahead of ourselves. I should therefore like to support the OECD as much as possible in its work.
Mr Jonckheer said that this is a golden opportunity to show citizens what we are here for. He is right because, as many participants in this debate have said, it is the small people who get hurt first and who lose their pension rights or their jobs. We must make clear that the European Union is taking the necessary steps in order to put a halt to this kind of practice and the forthcoming parliamentary elections perhaps offer a good opportunity to do so.
Mr Jonckheer also asked whether directors will be up to the task. That is a very relevant question. Are the measures taken by the Commission, the Council of Ministers and Parliament sufficient? As Mr Lehne and Lord Inglewood have said, one cannot give any guarantees. It is impossible to give guarantees that something of this nature will not occur – guarantees only exist for vacuum cleaners! That is something we cannot do, but we can make it very difficult for people with ill intentions seeking to continue their work. We are a little bit between the devil and the deep blue sea, on the one hand between Mr Jonckheer, who says we should make sure this sort of thing does not happen any more and, on the other hand, Mr Della Vedova, Mr Lehne and Lord Inglewood, who say it is impossible to completely avoid criminal fraud. However, we can make it harder.
The actions undertaken by the Commission and by the European Union do indeed make it much harder for this sort of thing to happen again. I hope that all Members of this Parliament will join the Commission in making clear to the electorate that the Commission is doing its job and that Members of the European Parliament are also doing their jobs in order to prevent this sort of thing from happening again.
Mr President, it is just a question of clarification. Commissioner, at the beginning of your speech, you spoke about offshore banking and you listed some criteria. Does this mean that you are going to present legislation on that?
. Mr President, as I said the key sentence is: 'It is clear that the time has come to put some real order here.' I mentioned three demands to be formulated: the special operations should be listed in company accounts; their purpose should be explained – why the company has them at all; and the group auditor must be responsible for checking. We are considering stronger disclosure requirements in amendments to the fourth and seventh Company Law Directives to be adopted in September, but I do not know whether those amendments are sufficient to control the whole business of offshore tax havens and special purpose vehicles. However, these three requirements which I have just formulated certainly must be met and we must find a way of doing this.
To conclude this debate, I have received six motions for resolutions from six political groups.(1)
The debate is closed.
The vote will take place on Thursday.
The next item is Question Time (B5-0007/2004).
The following questions are addressed to the Council.
The Commission's proposals concerning the olive oil, cotton and tobacco crops produced in the Mediterranean will, as they stand at present, lead to a drastic shrinkage in production and to the collapse of the associated social and economic fabric in the most disadvantaged Objective 1 regions. The problem is made all the more acute by the fact that there are no economic alternatives to those crops which have the same ability to generate employment and prosperity in the production areas. Furthermore, the Commission has not put forward any serious proposals with a view to retraining agricultural workers who lose their jobs and it is trying to modify certain COMs which have operated satisfactorily.
Ever since the EU's structural policies were introduced, copious sums of money have been invested in nurturing this agriculture-based socio-economic fabric, only now for a substantial amount of that painstaking investment simply to be swept away.
Will the Irish Presidency ensure that approval of the Commission's proposals is made conditional upon the submission of programmes and projects incorporating viable alternatives which will protect jobs and safeguard the existing social fabric?
. In November 2003 the Council started its examination of the legislative proposals that the Commission had forwarded to it on 18 November 2003, aimed, , at integrating the support schemes for cotton, olive oil and table olives, tobacco and hops into the regulation on general reform of the CAP, which the Council adopted in September 2003. An initial general debate was held on these two proposals for regulations at the Agricultural and Fisheries Council on 17 December 2003. At that meeting the producer Member States' delegations voiced their misgivings about the impact which the proposed measures would have on the sectors concerned, in the knowledge that it involved crops located, for the most part, in Objective 1 areas with conversion difficulties.
These discussions are ongoing and it would be premature to prejudge the outcome of the proceedings and discussions to be held in the Council. Nonetheless, the Council will pay special attention to the impact of the reform on regions whose agricultural economy relies heavily on crops covered by the reform. The Council and the Commission have taken due account of the European Parliament's opinion in the framework of the reconciliation procedure and will endeavour to find a balanced solution, taking into account the various interests at stake.
– I would like to thank the Council very much for that reply, even though I feel it was not very full.
I would like to ask the Council whether it would be willing to consider these measures due to be approved in the COMs as provisional, until we have the relevant information relating to the impact on employment in agriculture.
I conclude from this response that there may be a negative effect on employment in agriculture and that the Council does not want this to come about. I would like to ask whether it would be possible for the Council to class these measures as provisional until their impact is evident.
. I take the point made by the Member. I am not sure whether one could attach the term 'provisional'. The presidency is aware that these proposals could have an impact on the social fabric, particularly in regions such as Andalusia. We are very concerned about that. The presidency is aware of the concerns of producer Member States that, if alternative enterprises are not available for farmers who are in receipt of decoupled or partly-decoupled payments, they could opt out of production altogether and that would leave the area with resulting damage to the rural fabric. I believe that is the point of the Member's question.
The Commission has taken this into consideration in formulating its proposals. It proposes that a percentage of the producers' support expenditure be retained as national envelopes to address such problems. So there is an element of contingency built into the proposals. The Council will look closely at those elements of the Commission's proposals and will try to find a compromise solution that will be acceptable to producer Member States. As I have said, the Irish presidency is particularly aware of this type of potentially negative regional impact. We are very concerned that it should be minimised.
Given the fact that much of the funding for the development of the third sector and improving social inclusion in Ireland and other Member States came from the European Union, what priority is the Irish Presidency giving to tackling social exclusion and poverty, and how does the Council intend to promote social inclusion in disadvantaged areas of the Union?
. It is actually a very interesting and comprehensive question, as I would have expected from Mary Banotti. As Mrs Banotti is undoubtedly aware, the Lisbon European Council in March 2000 asked the Member States and the Commission in particular to take steps to make a decisive impact on the eradication of poverty; the whole Lisbon Agenda was not just focused on enterprise. It also agreed that Member States should coordinate their policies to combat poverty and social exclusion on the basis of the open method of coordination, combining common objectives, national action plans and commonly-agreed indicators with the aim of promoting more ambitious and effective policy strategies for social inclusion, together with a Community action programme to run from 2002 to 2006 and designed to encourage cooperation and the sharing of experience and best practice between the Member States. That was a rather long-winded sentence, but the proposition was focused in a way that makes sense.
Following the submission of the second round national action programmes on social inclusion for the period 2003-2005, the Commission adopted its second report on social inclusion in December 2003. This report identifies key trends and challenges across the Union. It is also interesting in that it identifies group practice and innovative approaches of common interest. That will form the basis of the joint Council and Commission report on social inclusion which will be presented in March at the spring European Council.
An important feature of the report is the increased attention given to regional and local variations in the levels of poverty and social exclusion, and how the underlying causes of poverty and social exclusion can vary from region to region. I suspect that this was an issue that was very much in Mrs Banotti's mind when she framed her question.
On a regional basis, in particular, declining regions with negative migration, high unemployment and increasing dependency contrast with problems of congested and growing regions where issues of accommodation feature more highly. There are differences and regional disparities which feed into the overall picture.
The issue of marginal rural areas with ageing populations, poor services and higher dependency levels is also highlighted in the study. In addition, specific emphasis is being given to the particular concentrations of poverty and multiple deprivation in communities, particularly urban communities, for example amongst migrant populations.
The point I am making about poverty is that there are regional differences and disparities, as we are all aware. This is the background and against this background the report stresses the importance for Member States to develop integrated and coordinated strategies at local and regional level. This is particularly important in communities facing multiple disadvantages. Such strategies should adapt policies to the local situation, facilitate the mobilisation and involvement of all actors – including the third sector – and ensure more accessible and quality services for the poor and for socially-excluded citizens.
As far as the Irish presidency is concerned, the presidency will take all necessary steps to ensure that the Union's social inclusion goals are fully reflected during the course of the preparation and in the follow-up to the spring European Council. For the first time, for example, in March 2004, the meeting of the Employment and Social Policy, Health and Consumer Affairs Council will forward to the spring Council a key messages paper which will include its views on the issue. It will also report on the Lisbon goals relating to social protection and employment policy, including the goals of combating poverty and fostering social inclusion in Member States.
Finally, the Irish presidency will take a number of initiatives to assist Member States to develop further policies and programmes to combat poverty and foster social inclusion. There will be three specific conferences during the course of the Irish presidency. The first of these is to be held on 1 and 2 April in Bundoran in County Donegal, a particularly appropriate location given its regional position. It will address reconciling mobility and social inclusion and the role of social and economic policy.
The second will be held on 13 and 14 May in Dublin: the Families, Change and Social Policy in Europe Conference. This will include a discussion on the family as a focus of social inclusion and social cohesion.
The third will be on 28 and 29 May in Brussels. It will be a follow-up to a previous conference. It will be a special meeting of people from European Union countries who have experienced poverty. The aim of this conference will be to develop further ways to promote the participation, at all levels, of people experienced in poverty and to promote the creation of structural networks to facilitate this.
I am sure the Member will agree with me that in framing policy, no matter how good policy-makers are, it is only by listening to people who have had the experience on the ground that you really make policies which are focused efficiently and effectively on the needs of families and communities in poverty.
Mr President, I hardly dared to think that I would get such a long and comprehensive answer to what was in fact a three-line question. It was really a trap for the Minister because naturally I am interested in what is happening throughout Europe, but I am particularly interested in what is happening within my own constituency, where there is considerable concern that the Irish government is in fact not fulfilling previous promises to various groups that have put considerable effort into devising programmes and projects under this heading.
I refer particularly to Dun Laoghaire, Rathdown, which in many cases is recognised as being an affluent area but does, of course, have serious pockets of disadvantage, which local organisations have made a significant effort to address. I am very glad to hear that the Irish Government and presidency are as committed as the Minister has said. Minister, what are you going to do closer to home to ensure that many of these projects that are extremely well thought-out are actually going to survive?
. I am sure the honourable Member would not want me to dwell on the excellent policies – in particular the social inclusion policies – that the government of Ireland has recently introduced, but would perhaps want me to make sure that I address this appropriately in a Council dimension.
In my reply I made the particular point that even in affluent areas – indeed the Member mentioned an area which is generally perceived as very affluent, and quite rightly so – there is poverty and deprivation.
One of the issues we face in Ireland is that, in many ways – particularly when people produce statistics to support the kind of contention which has just been made – we are the victims of our own success; that is one of the charges which is made. I am aware that some of the studies focused on in the honourable Member's question have suggested, for example, that in Ireland a lower proportion of GDP is devoted to social protection than in the rest of the EU. The figures often used are 14% or 14.7%, compared with an EU average of 27.5%. That is where some of these basic comparisons are made. That is, however, a statistical aberration if you look in detail at the statistical base on which the comparisons are made. Ireland's GDP, for example, is up to 15% more than its gross national income. That is very unusual in a Member State. It arises largely because of the nature of our economic development, as the honourable Member will know, and arises predominantly because of repatriation of capital funds. Social protection, as a percentage of GDP, would be over 70%, which is a more realistic indicator.
Rather than get involved in a big statistical debate, the point can, and should, be made that poverty and pockets of poverty will be found in any society, irrespective of how affluent it is. That is why anti-poverty programmes must be more strategically focused and based on listening experiences, and we in the Irish presidency are trying to achieve this.
Poverty is very much a relative issue. Any objective observer would say that most Member States – including my own Member State – have done extremely well recently. However, one always has to be focused on the specific type of poverty which was addressed in the supplementary question and which I sought to address in my original response. Individual pockets will inevitably occur. However, to get back to reality, the situation in the place we both hail from is rather better than the prognosis sometimes suggests.
In September 2001, the Eritrean Government banned independent newspapers. Ten journalists, including Dawit Isaac, were imprisoned. Dawit Isaac is both a Swedish and an Eritrean citizen and was one of the founders of Setit, Eritrea's first private newspaper.
The government in Eritrea refuses to say where Dawit and the others are. According to the Eritrean Government, he is being held in custody for reasons of national security. Dawit Isaac has not yet been allowed to meet representatives of the Swedish authorities and there is growing concern that he is not alive.
In what way is the Council prepared to exert pressure on the Eritrean Government to ensure that the fate of Dawit Isaac, an EU citizen, is clarified and his family and Swedish authorities are allowed to meet him?
. I am aware of this case. The Council remains deeply concerned about the human rights situation in Eritrea in general, not just this specific case. The European Union's relations with the Eritrean Government have progressed over the last two years, after the difficult situation in late 2001, and a dialogue on the internal situation and on the peace process has been re-established. That is very welcome.
In meetings at local level the heads of mission have expressed, on several occasions, the Union's concern at the imprisonment of a number of people – among them many journalists – and the suppression of the independent press. Requests that those arrested be either charged or released have been reiterated. In October 2003 the Council welcomed the recent steps taken by the government of Eritrea to restore a climate of general communication and to develop a meaningful political dialogue with the Union. The EU also called upon the government to operationalise the dialogue, which is based on democracy, the rule of law and other essential elements of the Cotonou Agreement. In this context the Council will continue to raise individual cases, such as the case mentioned, with the government of Eritrea.
I reiterate that the issue of detainees has been formally raised within the framework of political dialogue. The Italian presidency specifically raised cases such as that of Mr Dawit Isaac – who is of dual nationality – directly with the Eritrean authorities. The Irish presidency will do everything that it can to support the hard work of the Swedish authorities who have been attempting to secure information on – and, more importantly, access to – Mr Isaac.
Mr President, I also wish to thank the Irish Presidency for its answer and also sincerely welcome Ireland as the new country holding the Presidency of the European Union.
Specifically within the area of human rights, the EU can do significantly more than can be done by the governments of the individual Member States, for example those of Ireland or Sweden. I am therefore pleased about your commitment to human rights in Eritrea.
From the Irish Presidency’s answer, I understand that no new information has appeared. I would appeal to you, before your Presidency ends at the beginning of the summer, not to spare any effort whatsoever when it comes to obtaining more details concerning the Swedish-Eritrean journalist, Dawit Isaacs. We have warranted, and increasingly deep, concern regarding his fate and fear that he may no longer be alive. I would appeal to you to do everything you can to ensure that Dawit Isaacs returns to Sweden alive.
. I can well understand the concerns here. It has been some time since we have had news of Mr Isaac. All I can do is reiterate the point I made: the Council reaffirms very much the European Union's commitment to and respect for human rights. In fact, as the Member mentioned, human rights are not determined geographically; they are a universal fact of life, and every state with which this Union has any contact must be aware of our concerns in this regard, particularly where a person holds dual nationality which involves them being a citizen of an EU Member State.
I can well appreciate and support the Member's comments.
Will the President-in-Office of the Council make a statement on how the Council sees EU relations with South Africa developing during 2004? Does the Council consider that the EU and South Africa can constructively work together to mobilise and coordinate EU and international support for the Great Lakes Conference on Peace, Security, Democracy and Development, the convening of which the UN Security Council first supported as long ago as October 1994?
. I would like to thank Mr Collins, who has a long-held and active interest in all matters relating to Africa, and indeed a very distinguished record in this particular regard.
The European Union sees South Africa as a major partner in its relations with Africa, not only in bilateral terms but also because of its role in SADC, in the African Union and in general in conflict resolution in Africa. South Africa has successfully organised and chaired conferences to solve the conflicts in the Democratic Republic of Congo and in Burundi, and this month the EU paid tribute to South Africa's decisive contribution in the conclusion of the political agreement with the Comoros.
South Africa has also contributed peace-keeping troops within UNAC-mandated missions to such an extent that the country has become the largest contributor to peace-keeping operations in Africa, and that by any standards is an extraordinarily distinguished record. The European Union has recognised these activities through public statements and has helped South Africa to finance its deployment with the African mission in Burundi, since it is a considerable financial drain on a country like South Africa, which still faces significant internal challenges – poverty, unemployment and of course the HIV/AIDS pandemic.
South Africa has played a very helpful and positive role in getting the EU-Africa dialogue back on track after the planned summit in Lisbon was postponed. South Africa is also a key supporter of the NEPAD initiative.
In the coming months under the Irish presidency of the Council, we will provide a number of occasions to deepen the dialogue with South Africa. Following the political dialogue meeting in the margins of the fourth meeting of the EU-South Africa Cooperation Council in Pretoria in December 2003, the presidency is organising a senior officials' meeting in South Africa early in its term, as well as a ministerial troika, a meeting which will be held in Dublin.
The meetings will allow an opportunity to deepen our dialogue and to discuss issues of mutual concern. 2004 is a particularly important year for South Africa as it celebrates ten years of democracy on 27 April. It is expected that EU Member States will be represented on this important occasion. Such an occasion is a cause of pride in South Africa, and we should share fully in that country's pride and in its achievements.
A planned conference on the Great Lakes is a UNAU initiative, building very much on African ownership. Ibrahima Fall, the Special Representative of the United Nations Secretary-General, is responsible for the organisation of this conference and prepares it together with national preparatory committees in the seven core countries. The EU Special Representative for the Great Lakes Region has offered his assistance and participated in some of the preparatory meetings. We will remain focused on this important conference which will seek to bring peace fully to this troubled region.
Let me again assure the honourable Member and you, Mr President, that the Irish presidency will engage with South Africa and other key African partners on this very significant and important issue.
I would like offer my thanks and appreciation to Minister Roche for his comprehensive reply, which I welcome. It is something that we will be able to refer to time and again in future.
I would like to say to the Minister that we must take into account, when dealing with South Africa, the fact that Zimbabwe is a country neighbouring South Africa and the political situation there is certainly a cause of very grave international concern and is an issue which has been raised on many occasions.
Could the presidency explain how it views the future relationship between South Africa and Zimbabwe, how it views the relationship between the EU and Zimbabwe, and could it say what effort the EU can make to bring about attitudinal change by the authorities in South Africa, to try and come to terms, in a pragmatic way, with the dreadful situation existing in Zimbabwe, which they have not yet faced up to?
. Mr President, that is a very interesting question. It is, as the Member has suggested, critically important that the European Union engage with South Africa on the sensitive issue of Zimbabwe. Issues in Africa cannot be resolved by people externally wagging fingers. The European Union acknowledges the leading role of South Africa, not just on the Zimbabwe issue but generally on the continent. It has a particularly significant role to play in its own southern African region. Therefore, we will engage bilaterally with South Africa on the issue of Zimbabwe, as we do with the Southern Africa Development Community of which South Africa is the leading member.
It has been agreed with both SADC and the African Union that Zimbabwe should be discussed as an issue of mutual concern. To take the point made by Mr Collins, the crisis in Zimbabwe directly affects its neighbouring countries and affects South Africa too. The impact of the situation in that troubled land on its surrounding countries has been the subject of discussion in the EU-Africa Ministerial Troika as recently as November 2003. The recent European Union-SADC joint committee of senior officials also discussed the issue. In our political dialogue with South Africa last December, there was a constructive exchange of views in relation to Zimbabwe and the South African side acknowledged EU humanitarian assistance to that troubled state.
To return to the point made by Mr Collins, I absolutely agree with him. A part of the key to resolving the problems in Zimbabwe will be found in South Africa. South Africa is a key player and the Union, as Mr Collins suggests, must engage with South Africa in that regard.
– We know that business relations can also be a basis for improvements in political relations, and so my question is this: are there any plans to enhance the overall framework for business relations between small- and medium-sized enterprises or family companies between Europe and South Africa, because that could form a basis on which to create, in the poorer regions, prosperity – which is ultimately also the basis for building peace?
. 'Yes' is the obvious answer. Better business relations very frequently come after peace processes, rather than before them, but clearly anything that could contribute to the economic wellbeing of the particular area would be significant and important. There is no particular initiative in mind at the moment with regard to SME involvement in that part of the continent.
There are a number of areas that would be of significance during the course of the Irish presidency. We do not have formal agendas but we are looking, for example, at a review of South African developments in the context of the tenth anniversary of freedom and at a review of EU developments, particularly enlargement. We will also be looking in terms of developments in the African Union and in the New Partnership for African Development. The formation of the African Union and NEPAD is another important initiative. There is no substitute for African states taking ownership. Africa will have to take ownership but we in Europe have to support Africa in that. There is no substitute for African states taking ownership of the continent on the basis of a united approach.
Initiatives such as the African Union and NEPAD are of great importance. One of the ambitions of the Irish presidency is to raise issues relating to Africa higher up the agenda of the European Union. It would not only be positive in itself for Europe to take a more active role and interest in Africa, but Europe also has some moral responsibilities in the matter.
Question No 5 has been withdrawn.
As the Council is aware, the EU's Youth Programme provides for mobility and non-formal education for thousands of young people aged between 15 and 25 years and is open to youth in 30 European countries. It offers possibilities to young people in the form of both group exchanges and individual voluntary work as well as support activities.
In the context of ensuring that the European Union takes the lead in protecting young people participating in such programmes from the risk of child abuse, and aware of the Irish 'Code of Good Practice: Child Protection for the Youth Work Sector' (September 2002), will the Council take immediate action to ensure that a child protection policy or strategy is incorporated in the Youth Programme, and will it propose the adoption of a resolution on the issue at the next Council of Youth Ministers, and will it also take the necessary action to ensure that a high level task force on the issue of child protection in the context of the review of the EU's Youth Programme is established?
. That is a very interesting question – as I would expect from one of the more youthful Members of this House.
The Council will begin its discussion of the Commission's proposal for the post-2006 Youth programme once it has been formally adopted by the Commission and forwarded to Parliament and the Council. In the meantime, it would not be appropriate for the Council to prejudge in any way the content of the proposal, which is entirely within the Commission's initiative.
In parallel, the presidency will take forward work on the new generation of European education, training and youth programmes. The presidency programme in the youth field includes a draft resolution on social inclusion with regard to young people which will, , invite Member States, in pursuance of the social integration issues contained in the White Paper on Youth, to develop strategies and proposals to ensure that meaningful social inclusion measures are developed in the context of youth policy.
I should also like to underline that the Council is conscious of the need to protect children against exploitation in all forms. This is an area in which the Council has adopted a number of measures, in particular, on 22 December 2003, a framework decision on combating the sexual exploitation of children and child pornography. The framework decision obliges Member States to punish specific conduct linked to the sexual exploitation of children and child pornography as criminal offences under their individual national laws.
Thank you for that answer, President-in-Office. You touched on some of the issues that I wanted to ask in my supplementary. As new communications technologies – the Internet, mobile telephones and so on – become available, we see cases such as those reported recently in Ireland, France, Italy and Germany whereby pornographic images of teenagers in schools were being distributed via mobile phones amongst fellow pupils. Can you lay down any specific proposals to be brought forward during the presidency, not only to tackle this in the legislative sense, but also with the aim of building partnerships between those involved in the industry on the technical as well as the distribution side and to put some of the responsibility and emphasis on those players to manage the way these networks operate?
. Mr Crowley is correct: modern technology and the evolution of modern technology bring a particular challenge. The cases which have been highlighted, for example in the Irish national media and the media in other countries, illustrate just how difficult it is for Member States to keep abreast of technologies and the abuse of technologies.
The protection of children – particularly in terms of the Internet and other evolving technologies – is clearly something to be concerned about.
With regard to pornography, and the actual peddling of pornographic images – whether on the Internet or via the new mobile phone networks – the framework decision of 22 December 2003 on combating sexual exploitation of children and child pornography is relevant. According to the framework decision, each Member State should take the necessary measures to ensure that all forms of child abuse are punishable.
What the framework decision had in mind – and this again illustrates how correct Mr Crowley is – was the exploitation by commercial interests of technologies. What it did not have in mind, clearly, was the type of abuse that has been highlighted in the press commentary to which Mr Crowley has drawn attention. The focus is obviously on prohibiting commercial exploitation and commercial abuse of new technologies as a form of child pornography and exploitation.
The proposals provide that in respect of offences concerning child pornography, each Member State should take the necessary measures to ensure that the production, distribution, supply and acquisition of child pornography are punishable. This will touch on the specific point that Mr Crowley was making about the new technology of mobile phones with photographic or video capacity. The framework directive is able to address the type of problem that he highlights.
It makes the primarily responsibility in this regard for dealing with issues as they arise a matter for each individual Member State.
One problem which of course affects young people in particular is unemployment. Unemployment gives rise to certain activities that are undesirable. The President of Eurochambers, Dr Leitl, recently said that unemployment is quite unacceptable as a matter of principle among young adults in the 15-25 age group, and that they should have a choice – either work or study – so that they can integrate into society. Do you think this type of initiative could also be launched within the Youth programme?
. The honourable Member is correct because unemployment, youth unemployment in particular, is a particularly difficult area. Part of the overall, general Lisbon process is to address unemployment at all levels. A famous political leader in my own country once said that a rising tide lifts all boats, in other words, that the best answer to poverty and the best answer to unemployment is to create jobs and to create the appropriate economic environment.
Within the Council's working party on promoting good practice in child protection and youth work across Europe you will find a reference to creating more coherence across policies, creating more coordination and cooperation in the formulation of policies of a social nature to address difficulties that appear in this sector. That call includes policies in relation to housing, education, training, social welfare, employment, health issues, crime prevention measures and many others.
Poverty produces many ugly results and when poverty affects young people, particularly in a modern society, it poses specific challenges for policy-makers, as the honourable Member has suggested. I take note of his comment and his suggestions.
Question No 7 has been withdrawn.
A recent consumer survey organised by the Department of Agriculture and Food in Ireland reveals that most consumers want specific country of origin information in relation to all meat sales.
What is the Council's position on extending beef labelling regulations to the food service sector?
. I am sure we would all join in sending good wishes and a speedy recovery to Mr Fitzsimons: a colourful man.
Mr Hyland asked a very important question, given some of the scares about foods, in general, and health risks. The Council is aware of the concerns that have been expressed by Mr Hyland. However, a proposal from the Commission, which would provide the basis for a detailed examination by the Council, is still awaited. The question anticipates something that will happen. I understand that shortly the Commission will submit to the European Parliament and to the Council a report on the application of current rules on beef labelling that will examine, in particular, the issue raised. The Council will then have the opportunity to discuss it in depth and will wish to ensure the greatest possible protection of consumers' interests.
I should like to make a further remark to my good friend Liam Hyland on this matter. The whole issue of labelling and of how labelling and consumer protection are interrelated has been something that Mr Hyland has been very active in for years. His question anticipates something that the Commission is about to do. His thinking has been in advance in this area for such a long time. In his question he identified an area that will require attention from the Commission, the Council and Parliament.
With such very kind comments from the President-in-Office I am almost sorry that I have announced my retirement from the European Parliament.
As we have seen with the recent outbreak of avian flu in Thailand, the question of country of origin is one of genuine concern to European consumers. If proper traceability exists, then every food outlet should know the country of origin of the meat and other food products it serves. I know, and I am sure the minister knows, that producers and consumers in my own country, Ireland, are concerned that many restaurants are not able to provide this information. Apart from the safety and quality issues, this denies the consumers the right to support home or European production as opposed to third-country production.
My supplementary question is: does the Council accept that consumers had valid concerns in this area? I know now that it does and I am grateful to the President-in-Office for acknowledging this fact. What further action can the presidency take to ensure that this issue is addressed in future proposals on labelling? I know the Council will have a very positive input into the eventual outcome of this vital area of consumer concern.
. As one of Liam Hyland's many satisfied constituents all I would like to say to the House is that I too am sad that he has decided to hang up his spurs in this House. I have no doubt whatsoever that he will take his extraordinary energies and talents and employ them very well elsewhere. Ireland's gain in getting Liam back full-time will be this House's loss.
The Member is absolutely correct, because there are valid concerns about food safety and about the issue of labelling and the issue of traceability. For example, the BSE and foot-and-mouth scares shook consumer confidence right across Europe. The recent issues relating to avian flu mentioned by Mr Hyland have certainly shaken consumer confidence. In fact, it is not just an important issue: consumers have a right to be informed on an ongoing basis on any issue that is significant in terms of food safety.
The Irish presidency intends to facilitate the discussion of the labelling issue – which is the core of My Hyland's question – when the Commission presents its report, which we hope to see in the near future. We are particularly concerned to get this matter on the Council's table as soon as possible. In fact, in Ireland a detailed study on the issue was carried out by a specially-established food labelling group. Arising from the report of this group my colleague, Minister Walsh, Minister for Agriculture and Food, wrote to Commissioner Byrne in the autumn of 2003 and suggested that labelling regulations, specifically beef labelling regulations, should be extended to the catering sector. This is the very point that Mr Hyland has been making. Consumers have an absolute right to know where beef comes from and they have an absolute right to know what has gone into it because the adulteration of food products is a very serious matter.
My colleague, Minister Walsh, has asked that concerns in this matter be taken into account when the Commission is drawing up its report, and we look forward to the Commission communication in this regard sooner rather than later.
Does the Council agree that fishermen and their representative organisations must be allowed greater participation and involvement in the decision-making process of the common fisheries policy? Does the Council agree that in order for fishermen to have confidence in the scientific advice which is used to take fisheries management decisions, there must be closer links developed between fishermen and scientists to improve the transparency of scientific advice? Does it also agree that regional advisory councils, which will include fishermen and their organisations in the decision-making process, are the way forward?
. This is a question from Mr Ó Neachtain: a good west-of-Ireland name.
The Council shares the view of the honourable Member that fishermen and their representative organisations not only should but must be allowed to have greater participation and involvement in the decision-making processes of the common fisheries policy. This is one of the principles agreed in the reform of the CFP adopted by the Council in December 2002. Closer links between fishermen and scientists would improve the transparency of scientific advice and that type of link is also to be encouraged.
The Council believes that regional advisory councils – RACs – are the way forward. As the President of the Council said to the Fisheries Committee in January, these regional advisory councils will provide a forum where all stakeholders can come together and discuss issues of concern. This process of dialogue should gradually lead to greater mutual understanding and trust. A few years back, as a Member of the Irish Parliament, I chaired a parliamentary committee which looked at the difficulties which the fishery industry had relating to officials in various regulatory agencies in Ireland. One of the suggestions we made at that time was that the very type of dialogue which Mr Ó Neachtain has actually been promoting in the fishing industry is centrally important if both actors are to understand their respective roles.
The Council aims to adopt the decision on establishing the RACs as soon as possible once it has heard the views of this Parliament on the matter. The Council looks forward to receiving these; again, sooner rather than later. I know that Mr Ó Neachtain will make a distinguished and very vigorous contribution to that debate.
I want to thank the President-in-Office for his comprehensive reply and also for his support for the principle of regional advisory committees. I believe strongly that this new measure, which is included in the common fisheries policy for the first time, will be to the overall advantage of the fisheries sector in the years to come.
Does Minister Roche foresee, if it is successful, that this would become a more involved part of the common fisheries policy and would lead to fishermen and stakeholders having a statutory role in the development of the CFP in the future?
. I should like to thank Mr Ó Neachtain for that. The response to his supplementary question was implicit in my response to the original question. The presidency indicated clearly last month that the regional advisory councils would provide an important forum for all stakeholders. There are issues to be resolved but I would agree with the general tenet that consulting stakeholders in the fishing sector is critically important,
The Irish presidency will be pushing forward the issue of how we communicate with citizens at all levels – corporate groups of citizens and private citizens at all levels. The type of development which Mr Ó Neachtain has actually been pushing for some time is very consistent with the central policy plank of the Irish presidency, and that is to improve, across the board, the relationship between the Community and the citizens of Europe, whether those citizens are involved in fishing or farming or any other enterprise.
As they deal with the same subject, the following questions No 10 and 11 will be taken together.
Many analysts believe that the elections in the self-styled 'Turkish Republic of Northern Cyprus' may provide a new impetus in reaching a solution to the Cyprus problem.
In the light of the results of the elections, does the Council consider that favourable conditions for a solution are developing? Are the positions adopted by Turkey bolstering initiatives to solve the Cyprus problem?
During his recent visit to the USA, the Turkish Prime Minister, Tayip Erdogan, stated unequivocally before the Council on Foreign Relations that the Annan plan did not constitute a basis for negotiations but a point of reference for conducting them. He also stressed that an independent, impartial and politically influential country should take part in the negotiations as well as a new representative of Kofi Annan.
In the light of this information and the fact that Rauf Denktash continues to be the official Turkish Cypriot negotiator, does the Council believe that there is a possibility of swiftly finding a permanent solution to the political problem of the island?
Does it see any possibility of Cyprus becoming a member of the EU as a single entity on 1 May 2004 and implementing the acquis communautaire across the whole of its territory?
Does it intend to take practical measures to pursue such a policy?
. These are very timely questions. The European Council has repeatedly expressed its preference for the accession of a united Cyprus to the Union on 1 May 2004. The December 2003 European Council urged all parties – in particular Turkey and the Turkish Cypriot leadership – to give their strong support to UN Secretary-General Annan's efforts and, in this context, called for an immediate resumption of the talks on the basis of his proposals. The UN reiterated its willingness to accommodate the terms of a settlement in line with the principles on which the EU is founded.
In the weeks since the European Council there have been a number of developments – in fact there have been developments within the last 24 hours – which have a bearing on the prospects for a comprehensive settlement. In northern Cyprus, following the December elections, for example, a coalition administration has been formed under Mr Mehmet Ali Talat, leader of the CTP Party, which has been in favour of the settlement of the Cyprus problem and the accession of a united Cyprus to the European Union. Mr Denktash – the leader of the Democratic Party – is the other party to that coalition.
In Turkey, following an intensive consultation process, the National Security Council stated on 23 January 2004 that it had reached a consensus position in favour of negotiations, taking the Annan plan as a reference, on the basis of the realities on the island.
Prime Minister Erdogan himself discussed the situation with Secretary-General Annan in Davos on 24 January and subsequently stated publicly that Turkey supported the resumption of negotiations on the basis of the Annan plan with a view to approval of a settlement by referendum before 1 May.
Prime Minister Erdogan met with the political leaders of northern Cyprus, including Rauf Denktash, on his return from Davos. President Papadopoulos has reiterated the readiness of the government of the Republic of Cyprus to participate in resumed negotiations without preconditions.
Last week Secretary-General Annan invited the parties to resume talks on a comprehensive settlement of the Cyprus problem on the basis of his proposals. He stated in his letters of invitation that he would take acceptance of the invitation as a commitment to finalising the plan with United Nations assistance by 31 March 2004, and to put a finalised plan to a separate, simultaneous referendum on 21 April 2004. The Secretary-General appealed to the leaders to summon the political will needed to bring about this result in the short time available.
Under the timetable set out in his letter, the parties would agree to conclude negotiations by 26 March. If a completed text has not emerged by then, Secretary-General Annan will make whatever indispensable suggestions are necessary to complete the text by 31 March. That is a very ambitious timetable.
The talks involving the Greek Cypriot and the Turkish Cypriot leaders opened in New York yesterday, 10 February. This resumption offers a real opportunity to achieve the historic objective of the accession of a united Cyprus to the European Union on 1 May 2004.
We all accept that there are still issues to be resolved. But this Union strongly supports the central role of the United Nations in the search for a comprehensive settlement. We fully support this latest initiative by Secretary-General Annan, and the Council is ready to assist in any way he considers useful to encourage agreement.
The Commission will play an integral role in resumed negotiations in order to assist a speedy solution within the framework of the . Following a settlement, the Union is ready to provide financial assistance for the development of the northern part of Cyprus.
The Council continues to hope that it will be possible to welcome a reunited Cyprus to the Union on 1 May 2004. I should say to the House that I have a personal reason for hoping that will happen on 1 May, in that the town in which I live will be host to Cyprus for the Day of Welcomes on 1 May 2004. The time remaining, however, is short and if negotiations are to be successfully concluded, difficult compromises – and, of course, political will – will be required on all sides.
The accession of a united Cyprus is in the clear interests of the people of the island; it is also clearly in the interests of the people of Greece and Turkey and this Union.
My question is simply this: can the Council assure us, in the context of the Cyprus negotiations, which I greatly welcome and support, that no deals on the opening of accession negotiations or accession itself are being made with Turkey behind the scenes?
. I understand the question, but this is a very delicate period. The Member will be aware that talks involving the Greek Cypriot and Turkish Cypriot leaders are continuing as we speak at the United Nations headquarters in New York under the auspices of the Secretary-General. Therefore we all have a responsibility to exercise great care in commenting publicly on the prospects for progress at this time. There is no question that side issues, nudges or winks are going to be made in order to produce a resolution.
In accordance with the clear commitment given to Turkey at the Copenhagen European Council in December 2002, the European Council will decide in December this year, on the basis of the report and recommendations from the Commission, whether Turkey has fulfilled the Copenhagen political criteria. When very detailed and delicate negotiations are ongoing in New York, this is not the moment to get into speculations about other deals. The reality of it is that the offer has been made, it is on the table, it is there for discussion and will be decided on in December next year. It relates to the objective Copenhagen criteria, which Members of this House and the Turkish Government understand.
The European Parliament has previously expressed the view that it sees the Turkish presence in Northern Cyprus as an occupation. The European Community was born as a peace project, and our desire is to safeguard the heritage received from De Gasperi, Schuman, Monet and Adenauer. Against that background, is it in line with the EU’s ideas of peace and the heritage from our founding fathers to give Turkey a starting date for negotiations concerning membership of the European Union at the same time as Turkey continues to be an occupying power in Northern Cyprus? In other words, can a country occupy another Member State of the European Union and, at the same time, be offered talks on membership?
. I have already indicated the objective basis on which an adjudication will be made on the issue of Turkish membership.
The Union has been the strongest and most consistent supporter of Secretary-General Kofi Annan's mission of good offices in Cyprus. Quite clearly, we are all very conscious of the role that the Turkish Government can play to bring about a resolution there.
I go back to the earlier point that I made. The objective basis on which any application for European Union membership will be decided is full and thorough compliance with the Copenhagen criteria. That is the basis; there is no other kind of bargaining to be done.
Over a hundred lecturers and professors of criminal law at public universities from all over Spain have published a manifesto in which they harshly criticise the 'lamentable and continuing spectacle' of the criminal law reforms promoted by the Aznar Government in 2003.
The publication condemns the latest amendment to the Criminal Code, which is intended to prevent the President of the Basque Government holding a referendum of the Basque people, and to cast him into prison if he does so. Similarly, it warns that the Spanish Government's policy of 'exacerbating the repression' in legal matters could result in the 'collapse of the rule of law, leaving nothing but barbarism'.
Is the Council fully aware of this situation? Article 7(1) of the EU Treaty states that 'the Council … may determine that there is a clear risk of a serious breach by a Member State of principles mentioned in Article 6(1), and address appropriate recommendations to that State.' Does the Council not feel that it has a moral, political and legal duty to check whether the points which have been raised are valid and, if needs be, to adopt the appropriate recommendations and measures?
. The Council refers the honourable Member to the reply it gave to his oral question H-0806/03 on the same subject during question time at the January 2004 part-session.
In this context, the Council would highlight the fact that the Union is founded on the principles of liberty, democracy, respect for human rights and fundamental freedoms, and the rule of law – principles that are common to all Member States.
– I wish those Irish citizens still alive who remember being ruled from London were listening to this debate.
Ever since the European Union was created, peace has been one of its key objectives. Over a hundred lecturers and professors of criminal law from all over Spain have felt bound to publicly expose the collapse of the rule of law instigated by the present Spanish Government. I believe this cannot be ignored if the common objective is to maintain peace and integration. Peace and integration in Europe have to involve respect for democratic principles.
Are you satisfied that the Spanish Government is upholding democratic principles and the rule of law?
. I understand the passion in the question but I would make the point that I really cannot add anything further to the responses to this question which have already been supplied to the Member, both on this occasion and on the previous occasion.
Does the Irish Council Presidency have any thoughts on how to tackle the question of the status of Kosovo?
. The Western Balkans will of course remain an important European Union foreign policy priority during the Irish presidency, as it has been during the preceding presidencies. We will seek in particular to build on the progress and good work by the Greek and Italian presidencies last year. The institutional framework for the Irish presidency is provided by the agenda agreed by the EU-Western Balkans summit in Thessaloniki last June, which I attended. That summit confirmed that the future of the countries of the Western Balkans lies in their integration into the European Union structures.
Real progress has been made in Kosovo in recent times, on the basis of UN Security Council Resolution 1244. The Council fully supports Harri Holkeri, the UN Special Representative for Kosovo, as he works to operationalise the policy of 'standards before status' and to ensure progress on the direct dialogue on practical issues between Belgrade and Pristina. Indeed, there could be no better special representative in this regard than Mr Holkeri; we in Ireland have reason to be grateful for his skills and particularly his negotiating skills. These are essential elements for further progress towards an eventual settlement to the status question.
In December the Council underlined the importance of structural economic reforms in Kosovo. Progress in the privatisation process is a key element in implementing economic reforms. The Council called on the Provisional Institutions of Self-Government to exercise their responsibilities constructively so as to enable the privatisation process to resume as soon as possible.
The Irish presidency will work to ensure the closest possible cooperation between the European Union and the wider international community in support of Special Representative Mr Holkeri.
In November, the Council reaffirmed the Union's readiness to assist in the realisation of a multi-ethnic and democratic Kosovo, within its place in Europe, in the context of the full implementation of UN Security Council resolution 1244 and the 'standards before status' policy.
We look forward to an early discussion of the report which the November Council requested High Representative Javier Solana to prepare, in close cooperation with the Commission and also in cooperation with Mr Holkeri. This will explore ways and means of further enhancing the European Union's contribution to the implementation of resolution 1244, taking full account of the stabilisation and association process tracking mechanism and the importance of the effective implementation of the 'standards before status' benchmarks.
Mr President, I would like to thank the Council President for his very full and detailed reply. I simply wish to add two critical comments or questions.
Firstly, we are constantly hearing the phrase 'standards before status'. I am told, however, by all the major investors in Kosovo that they will not be investing in Kosovo in the long term unless they have some idea of how status is likely to develop. In other words, the 'standards before status' concept only functions to a limited extent because there is simply no certainty about Kosovo’s future. That is a problem for economic progress.
The second point I would like to raise in this context is that the Americans have announced that discussions on Kosovo's final status could open in 2005. Should the EU not be preparing for these negotiations this year, in 2004, at the latest so that it is not presented with a ?
. Yes, the first point I have to make is that the Member is obviously correct: economic progress very much depends on circumstances. As a lecturer for many years in one of our universities in Ireland, I said that economic progress is the most delicate of all flowers and has to be nurtured by a very specific eco-environment which is especially friendly to its own needs. Private investment in any troubled region is very obviously determined by the general climate.
The EU is, however, anxious to support the economic development in Kosovo. In UNMIK Pillar 4 – I hate acronyms, by the way – the EU is assisting the revitalisation of economic activity in Kosovo towards the creation of conditions of a modern, open-market economy. This is the point which is at the heart of the supplementary question. The aim must be to establish a sustainable private sector which can create employment because that is the only hope for the region. The aim is to provide a long-term perspective. The requirement would be to bring Kosovo's legislative and administrative framework closer to European standards. If European companies are going to invest, that is what they will require.
The European Agency for Reconstruction continues to finance and manage sustainable reconstruction and development programmes in Kosovo. Ultimately, the solution will have to be found on the ground in that state by creating the kind of conditions that the Member has in mind. The presidency urges the provisional institutions to engage constructively in that process.
The Standards for Kosovo document – agreed on 10 December 2003 – and the ongoing development of the implementation work can provide a clear framework with which the provisional institutions must comply, but they can also provide a framework in which the necessary confidence can be built up. The review mechanism announced on 5 November 2003 envisages that progress made by the provisional institutions towards meeting the benchmarks will be assessed during quarterly period reviews.
If there is compliance with all of this it will build the type of confidence that is necessary if a sustainable economic development is to take place. Sustainable economic development will only take place if and when the conditions for investment are adjudicated to be appropriate by private enterprise and by private investors.
––  I would like to congratulate the Irish Presidency and the Council on all the efforts they are making to resolve the Kosovo conflict and other conflicts around the world.
The Council and the Institutions are very concerned about what is happening in the world. They try to offer solutions and contributions to promote peace in the world and resolve conflicts. The European Union is also involved in helping to resolve the conflict in Northern Ireland. This even includes providing financial support for the peace process.
Mr President-in-Office of the Council, would it be too much to ask that some small efforts might be made too to help resolve the political conflict in the Basque Country, which is also part of the European Union?
– Although the question is valid, it is not relevant, as it does not relate to the Kosovo problem.
As they deal with the same subject, questions No 14, 15, 16, and 17 will be taken together:
The conditions in which five Cuban nationals are being imprisoned in the United States, in particular the obstacles to their relations with their families, constitute a blatant infringement of international law and a violation of human rights on the part of the US Administration. The European Union should intervene in order to protect human rights wherever they are violated and it is unacceptable for us to evade our responsibilities on the grounds that these violations are an issue of concern only to the United States and Cuba.
Will the Council take any steps to urge the US authorities to respect human rights and international law as regards these prisoners and their relations with their families?
The prison conditions under which five Cuban citizens are being held in the United States and the lack of direct contact with members of their families represent a flagrant breach of international law and a human rights violation by the United States Administration.
Does the Council not believe that the European Union should act to protect human rights, rather than evading responsibility by maintaining that such violations are a bilateral issue between Cuba and the United States? Will the Council take any action on this matter? Is the Irish Presidency aware of the failure of its Italian predecessor to respond to the questions tabled by the many Members concerned by this issue?
The situation in which five Cuban citizens unjustly convicted and imprisoned in Miami find themselves, and the complete lack of contact between two of them and their close families amount to a serious violation of human rights by the U.S. Administration.
Is the Council aware of the situation these people are in? Will it take a stand on this issue to ensure genuine protection of human rights for all and not just for a few?
The inhuman prison conditions under which five Cuban citizens are being detained in the United States for crimes of which they are innocent, and the ban on any direct contact with their families, represent a flagrant violation of international law and basic human rights by the United States Government.
Will the Council take steps to ensure that the United States respect the human rights of the five prisoners, abandoning the essentially complicit approach it has so far adopted? Will the Irish Presidency address this serious problem, or will it avoid the issue like its Italian predecessor, which did not even deign to reply to similar questions by numerous Members?
. The Council has nothing to add to the answers which were given at the September 2003 part-session, nor to those given to similar questions – Numbers H-0629/03 and H-0743/03 – at the November and December part-sessions.
– Although in principle there is no scope for supplementary questions following the reply by the President-in-Office of the Council, I will allow further questions to be tabled.
– Thank you Mr President. I should make it clear to the House that we will go on asking questions until the underlying problem and suffering cease to be an issue. We shall certainly continue to press for answers until we receive something better than mere bureaucratic responses. I would go so far as to say that the latter are unworthy of the person providing them.
The five prisoners in question received extraordinarily heavy sentences following trials deemed by US witnesses and legal experts to lack all legal validity. These trials were condemned as show trials. Further, human rights are being violated twice over. Not only are the prisoners being denied their rights, their families are too. The latter are being denied the fundamental right to visit their relatives.
I would like to ask whether the Council is concerned about the human rights of these particular Cubans or whether it is only concerned about the human rights of those other Cubans who have been so much in the limelight over the last few months.
Can a selective approach to human rights in Cuba really be justified? Should the approach really vary, depending on the identity of the violator of human rights and the identity of the victim of violation? Is the President-in-Office of the Council aware that the credibility and the authority of the European Union depend on it acting consistently? In this case, the Union’s approach has been entirely inconsistent. Nonetheless, all this could appear to be of minor importance in the broader context of the whole outrageous situation in Guantanamo Bay.
. I would hate to give Mr Martínez Martínez a bureaucratic answer, because I have a great deal of respect for him, knowing him, as I have done, for many years. He is a good friend.
The Council again emphasises that it deplores any situation where human rights are not upheld. They are a universal concern. As would be the case for citizens in any other country, if the Cuban Government is concerned about the welfare of any of its citizens in the United States, it is free to raise the matter with the US authorities, as provided for in the Vienna Convention on Consular Relations.
I must support the answers given during previous presidencies. The reality is that the Vienna Convention on Consular Relations provides the framework on which issues of this nature are dealt with and the means by which the Cuban Government is entitled to make representations on behalf of any of its citizens.
There is one other issue on which I anticipate a supplementary question: access. I know access to prisoners by their relatives is one of Mr Martínez Martínez's concerns. The position is that all states have an exclusive and unqualified right to decide on entry into their territory by non-nationals. I cannot add a great deal more than has already been said. However, I emphasise that the Council deplores any situation where human rights are not upheld. As Mr Martínez Martínez may be aware, I am a past human rights fellow of the United Nations. I take all human rights issues very seriously indeed – irrespective of where they arise and irrespective of which states are involved.
– I would first like to thank the President-in-Office of the Council for his helpful reply. I do not find it fully satisfactory, however, because he has cited the Vienna Convention as the legal basis in this case.
The European Union certainly has taken action in similar cases in other parts of the world. It is therefore my understanding that the reply given is not correct. When difficulties concerning human rights have arisen elsewhere between two countries covered by this Convention, the European Union has in fact expressed its concern for human rights. It has interceded and asked for human rights to be respected.
I therefore call on you to revise your argument and develop it further. Failure to do so would be construed as prejudice.
. Again, I stand by the answers that I have already given on this issue. I would hate to think that anything I have said could be interpreted as indicating any partial approach to any human rights issue anywhere. Human rights is a universal concern and I would not like it to be thought that the Irish presidency, or indeed any other presidency of the European Union, would adopt a partial approach to issues relating to human rights. We have to be consistent, and, as I have already said, the Vienna Convention on Consular Relations provides the framework in the light of which any issues arising should first be addressed.
Mr President, Mr President-in-Office of the Council, I too am dissatisfied with your answer, as I have heard accounts from relatives of Cuban citizens unjustly held in US prisons, who have been denied any visiting rights. In one case, a mother was denied any access whatsoever to her son, and in another, the wife of one of these detainees also told me that she had been prevented from visiting her husband in US prisons. This is, obviously, a flagrant violation of human rights. Consequently, I ask you once again what measures the Council must take to intervene in order to uphold the rights of this mother and this wife, so that they may be able to visit their relatives held totally unjustly in US prisons.
. At the risk of repeating myself, as regards access by relatives to prisoners, the honourable Member well knows that the position is that all states have an exclusive and unqualified right to decide on entry to their territory by non-nationals. That is well recognised in international law.
The second point is that if the Cuban Government, which is clearly responsible for its own citizens, feels that issues arise that constitute an infringement of the Vienna Convention, it has an opportunity to address those issues. There is really nothing further the presidency can add to this.
Mr President-in-Office, I really appreciate the difficult position you are in, having to give a reply on this acute problem, a reply on which we insist and which we demand from the European Union, from the Council, when it takes initiatives on other matters. On this particular issue, we are fully aware of the inhumane treatment of these people, which violates international law and human rights.
What have these people done, Mr President-in-Office? They were sentenced as criminals because they tried to prevent criminal terrorist organisations paid by the USA to work against Cuba and the murder of its leaders, including Fidel Castro himself.
This incident clearly proves how hypocritical and selective everything said by the USA and the European Union about combating terrorism is. As long as the European Union does not say a word about the release of these patriotic fighters for democracy, it is aligning itself fully and participating in the strategy against Cuba, which is a beacon for the peoples in the area.
I ask you, Mr President-in-Office, how does the European Union feel when, on the one hand, it talks about combating terrorism and, on the other hand, it is basically becoming the accomplice of the USA in the measures which they are taking against anti-terrorist fighters?
. I certainly reject the suggestion that the European Union, and certainly this presidency, is in any way equivocal on matters relating to human rights. As I have already said, the Council and the European Union deplore any situation where human rights are not upheld, but again, as I have already said, if the Cuban Government is concerned about the welfare of any of its citizens in the US, it is free to raise the matter directly with the US authorities, as provided for by the Vienna Convention on consular relations.
That is the issue. That is where this matter lies. There is a right to raise the matter there. Whether Members are satisfied or not with that answer, it happens to be the position in international law. It is established by the Convention and I can go no further.
I am afraid that I am going to add to the President-in-Office's misery and woe with regard to these questions.
I should like to make a suggestion, rather than ask a supplementary question. Could you, Mr President-in-Office, give us in this House an indication that, to achieve the result we all wish to see, you might, at some stage in the course of the presidency, bring up this issue – on a quiet basis – with your counterparts from other Member States, as well as from the US and perhaps Cuba?
. If I answered Mr Crowley's question in the affirmative it would not be very quiet. However, he knows me well enough to know that I am bold enough to raise issues where they need to be discussed, even though they may sometimes cause discomfort. I do not want to create any false hopes, but I make the point that there are facilities, particularly within the context of the Vienna Convention, for the government of Cuba – which is primarily responsible for the wellbeing of its citizens – to raise this issue if it so wishes.
As the time allotted to questions to the Council has elapsed, Questions Nos 18 to 33 will be replied to in writing (1).
That concludes Question Time to the Council
see Minutes.
– The next item is the report (A5-0041/2004) by Mr G. Gargani, on behalf of the Committee on Legal Affairs and the Internal Market, on the prospects for approximating civil procedural law in the European Union (COM(2002) 746 – COM(2002) 654 – C5-0201/2003 –2003/2087(INI)).
. Mr President, Commissioner de Palacio, ladies and gentlemen, the very high and ever-expanding volume of trade within the Union, and movements of persons on a similar scale, are constantly increasing the likelihood that individual citizens or firms might become involved in cross-border litigation. The cases concerned in this instance are those in which the parties are domiciled in different Member States and which, for that reason, pose certain difficulties. The risk in such situations is that the persons involved might refrain from asserting their rights because of the obstacles that they would encounter in going to law in a foreign country, with unfamiliar legislation and procedures, and the costs that they would have to bear. In many cases, moreover, including for example small claims litigation, legal expenses can even exceed the sum at issue. In other words, a genuine internal market is created by the existence of a common legal area, to which private individuals and firms can have access, without being penalised, regardless of the judicial systems of the different Member States.
This is the background which has given rise to the two Green Papers covered by the Commission’s initiative. The first Green Paper deals with the issues of the conversion of the 1980 Rome Convention into a Community instrument and its modernisation. Conversion of the Rome Convention into a Community instrument, as is now being considered, is an additional measure following on from the procedure previously employed for the Brussels Convention and it is certainly useful in that it ensures direct application and uniform interpretation by the Court of Justice. The body of rules should be completed in the future by the Community instrument called Rome II, contained in the recent proposal for a regulation on the law applicable to non-contractual obligations, for which Mrs Wallis is the rapporteur.
The need to form the three instruments into a single whole is plain to see and implies not only that the Rome Convention should rapidly be converted into a Community instrument by adopting the necessary regulation, thus making the body of private international law rules homogeneous in terms of source, but also that the goal at a later stage should be codification in the true sense so as to enable the ‘Communitarised’ provisions of Brussels I, Rome I, and Rome II to be grouped together systematically.
As for the innovations to be incorporated into the Convention of Rome, first of all we could introduce the principle to ensure that, when the law of a third country was chosen, the primacy of mandatory Community law rules, for instance to protect the weaker party (employees, consumers), would at all events be guaranteed.
Furthermore, the scope of the Convention rules should be extended to include insurance contracts, and the provisions on consumer and employment contracts and electronic commerce transactions need to be clarified in some respects to enable them to be coordinated with Community legislation in force.
The second Green Paper presented by the Commission, on establishing a European order for payment procedure and on measures to simplify and speed up small claims litigation, is also of the utmost significance. It is a matter of no little importance for many European citizens and firms, in particular SMEs, to be sure that they can recover claims, and do so rapidly, especially when litigation has cross-border implications because the debtor is domiciled in a foreign country or the judgment has to be enforced abroad.
The added value of procedures to achieve that end, which would have to be laid down under a Community regulation for the reasons already set out regarding the Rome Convention, would lie in the fact that judgments would be enforceable throughout the Union without resorting to exequatur, thus making it possible to recover huge quantities of uncontested claims or settle cases in which creditors would otherwise be fundamentally disinclined to proceed.
The regulation will also need to define the entire order for payment procedure, specifying the requirements applicable to creditors’ claims so as to establish a common measure affording certainty as to procedure and, where possible, costs. Some further comments should be made about the European order for payment. The first question to answer is whether the procedure should be confined to cross-border cases or could also be applied to litigation between parties domiciled in the same country. Bearing in mind that not all Member States have a special procedure of this type in their procedural law and those procedures that do exist differ substantially, it would be desirable, in order to avoid unequal treatment of creditors in different categories, for parties to have the option of using the order in domestic litigation as well.
. Mr President, ladies and gentlemen, I would firstly like to say that the Commission is very pleased with the European Parliament’s support for the creation of a European order for payment procedure. Parliament’s suggestions on the special characteristics of this process – which we are truly very grateful for – will be taken into account in the preparatory work prior to the adoption of a regulation creating a European enforcement order in the very near future.
I am pleased to see that we also agree on the idea that the order for payment procedure should not replace or harmonise national procedural law, but that it should be an alternative and optional instrument, and that, furthermore, it should be exclusively applied to pecuniary claims regardless of whether they relate to contractual obligations or non-contractual obligations, and regardless of their value.
I would also like to point out that we agree with the opinion that there is no justification for establishing separate rules on jurisdictional competence which differ from those laid down in Regulation (EC) No 44/2001 (‘Brussels I’) and we agree with the emphasis placed on the appropriate protection of rights to defence.
The Commission also agrees that the direct enforceability of the judgments issued in this procedure should be achieved by means of the future regulation creating a European enforcement order for uncontested debts.
These shared convictions will be fully satisfied in the coming proposal for a regulation although there are other issues on which Parliament does not appear to have made a definite proposal, but rather maintains a more open approach: as in the case of the choice of a model of a single stage based on evidence or a model of two stages without evidence.
In any event, with a view to creating a truly uniform European procedure, the Commission will have to take a decision and I expect that it will opt for a procedure which does not require the presentation of written evidence.
The Commission would find it unfortunate if, unlike in other cases – such as the Directive on free legal aid for example – Parliament did not support a broad scope, which also addressed national situations, and simply advocated a more restrictive approach.
We would like to thank the Committee on Legal Affairs and the Internal Market and its rapporteur for their comments on the Green Paper on the future Community instrument for small-claims litigation.
We must also say that we intend to present – around October of this year – a proposal for a Community instrument with a broad scope, a proposal which will be preceded by extensive consultation, both of the Member States and of all the parties involved. Its objective will be to simplify and speed up small-claims litigation, and in this regard we expect that it will consist of two elements: the first of them will create a European small-claims procedure, which will be an optional instrument to supplement the existing possibilities in the various States; and the second will replace the intermediate measures – the ‘exequatur’ – in order to allow for the recognition and implementation in other States of the judgments issued in a European small-claims procedure.
I would like to thank the Committee on Legal Affairs and its rapporteur for their support for the Commission’s initiative on the conversion of the 1980 Rome Convention on the law applicable to contractual obligations into a Community instrument in order to guarantee that it is interpreted coherently and to speed up its entry into force in the new States.
When we draw up the proposal relating to this instrument, we will certainly consider carefully the extremely valuable comments which appear in the report on various issues of a more technical nature and, as I have said, following the broad consultation process we have launched by means of the Green Paper, it should be possible to adopt a proposal for a Regulation in 2005.
Mr President, this is not a legislative procedure but a consultation procedure, a preliminary phase, and I would point out that Parliament is not acting as a legislative body, but as a representative of European civil society and there is probably no other institution which represents European civil society as faithfully as we do, since we are elected by the citizens.
The Commission’s proposals are good ideas. We are at the Green Paper phase, we hope that the Commission will present its proposals soon and, above all, I would like to welcome the fact that the Commission is now taking up one of the main proposals contained in Parliament’s recommendations: recourse to the Regulation, which is the most appropriate procedure for adopting these rules. We cannot leave them in the hands of a Directive, because that would give the national authorities too much leeway and could lead to confusion when it comes to applying the rules.
Secondly, I believe there is a very important idea in the Gargani report: the idea of the importance of codification. This idea is reflected in the recent interinstitutional agreement, concluded between the European Parliament, the Council and the Commission: as far as possible, as we go on adopting legal rules, we must codify them, so that we do not find later that we have a series of regulations, directives, decisions etc., which bear no relation to each other. We are now beginning to acquire a substantial set of rules on cooperation in the field of private law and the ideal thing would be to be able to bring them together in a codified text, and we could also consider a type of permanent codification, that is, that each new rule should be integrated with others with a view to achieving the greatest possible coherence in the legislative text.
This is not of course the time to make recommendations to the Commission on this issue, but there is an opportunity to do so and, therefore, we should try to achieve it and try to have it adopted.
In conclusion, I believe that Parliament and the Commission are cooperating well in the initial phase; I believe that the proposals the Commission will make to this Parliament from October will be well received and we will be able to work to the benefit of the citizens so that Community law is as harmonised and coherent as possible, to the benefit, as Mr Bartolozzi said earlier, of small companies and ordinary citizens, who expect more from the European Union than a mere mechanism for international diplomatic cooperation.
Mr President, it is a pleasure to address you tonight on this important theme. This afternoon I had the fortune to chair a meeting in which we were discussing the proposed directive on the enforcement of intellectual property rights. In that discussion, what came out most clearly was that the biggest difference among the legal systems of the European Union is actually the difference concerning procedure, rather than the substance of law. Proposals for the approximation of procedural law are amongst the most difficult to achieve effectively. That is something that we need to bear in mind.
As you well know, I represent an area of Scotland in this House. We, in Scotland, have the unique good fortune of having a legal system that is more or less half and half, i.e. an amalgam of the civilian systems of mainland Europe and the common law system of England, Ireland and Northern Ireland. Perhaps the Commissioner should devote her time to studying Scots procedural law as a potential bridge between the two great different systems of this continent. However that may be, in my Group we certainly support the idea of moving from conventions to regulation. Mr Medina Ortega is entirely right to say that the regulation is the right instrument to deal with these problems of harmonisation.
Finally, in relation to small claims, all that is in the Gargani report is admirable. However, I should particularly like to underline, in regard to the service of documents, paragraph 6(i) that states: 'service should effected by specialised personnel with legal training capable of explaining every aspect of the procedure to the debtor'. Much of what we have done in the way of harmonisation is defeated at the moment by bad translation, lack of interpretation and lack of clarity. I beg to support that point.
The debate is closed.
The vote will take place tomorrow at 12 noon.
– The next item is the report (A5-0021/2004) by Mr E. Mastorakis, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council regulation amending Regulation (EC) No 1406/2002 establishing a European Maritime Safety Agency (COM(2003) 440 – C5-0393/2003 – 2003/0159(COD)).
. Mr President, ladies and gentlemen, the European Maritime Safety Agency has not been operating for very long. Nevertheless, the Commission has proposed extending its functions in three very specific and very topical areas: the fight against pollution caused by ships, the training of crews and marine protection.
I would like to point out that the recent maritime disasters have made it patently obvious that we need to adopt new measures at European level, not only involving the prevention of pollution, but also in relation to the provision and management of resources for combating pollution when it occurs.
The Agency’s actions in terms of combating pollution will supplement the provisions in force in the States of the Union and will give added value to the actions taken at Community level in the field of civil protection. It will supplement the Member States’ intervention systems and in no event will it replace them – nor is it intended to do so. To this end, the Agency will be able to charter specialised and multi-purpose ships. As well as the provision of adequate resources, the Agency will provide technical and scientific support in this area to the Member States and the Commission.
With regard to the minimum level of training for seamen, our proposal involves a simple comparison with the existing provision in the Regulation establishing the Agency, with a more important role for the Community, in accordance with Directive 2001/25/EC. It is therefore urged to contribute actively to the new procedures for the recognition of the qualifications of seamen issued in third countries.
Also in the field of the protection of citizens, our proposal is intended to take account of the new Community competence relating to improving the safety of ships and port installations. The Regulation introducing this new competence will enter into force soon, thanks to the agreement reached by Parliament and the Council at first reading. According to this agreement, the Commission will have to verify the effectiveness of the control procedures introduced by the States. The Agency's attendance at these inspections is entirely appropriate. An amendment proposed by Parliament to the text of the regulation relating to the Agency specifies the framework for this attendance and effectively restricts it to inspections in the private sector. Although this approach is more restrictive than the one we have advocated, the Commission could accept it.
By way of conclusion, Mr President, ladies and gentlemen, I note that the positions of the Council and Parliament in this regard are very close and I would like to take this opportunity to thank Mr Mastorakis for the work he has done. I believe that the amendments are constructive and I believe that in this way we will be able to reach an agreement with Parliament quickly and, therefore, provide the Agency with these new competences, particularly for managing resources for combating marine pollution. This, together with the modification of the contribution of resources in this year's budget and future budgets, will mean that we have, at European level, ships for combating marine pollution at sea, in order to deal with something which we unfortunately cannot prevent, which is the possibility of new disasters occurring, such as the ones we have seen already, since there is no such thing as zero risk. We must try as far as possible to minimise the effects of these disasters, if any more take place.
. Mr President, the European Commission has proposed extending the remit of the Agency so that it can support the existing Community framework and mechanism in the areas of involuntary or voluntary pollution of the sea and the policy of protection.
We had a long debate on the breadth of this extension in our committee and with senior Commission officials and we arrived almost unanimously at the base line which the Council too can accept. The basic element of the proposed amendment is that the Agency generally operates in an auxiliary capacity, without contesting the jurisdiction of the Member States, and provides assistance to the European Commission. I will not hide from you that there was acute concern about transferring tasks, not just safety but also security, and we finally decided to accept the possible. Perhaps it helped that, in the rapporteur's language, the Greek language, safety and security are translated by the same word.
We believe that, when we talk about a protection mechanism, it is obviously preferable to have a perhaps less equipped mechanism but as quickly as possible. At the moment, what is paramount for us, what must be paramount, is the organisation as quickly as possible of the combating of incidents such as that involving the , for which the European Parliament set up a temporary committee, so that we learn exactly what happened and we have proposals about what to do in future. In addition, provision is made for an evaluation of the amended regulation so that, if necessary, the procedure to improve it can progress. I should like to take this opportunity to call once again for a stop to the unacceptable treatment of the master of the , Apostolos Magouras, who is being treated as a criminal. Such conduct is not humanely acceptable and discourages qualified young people from entering seafaring professions, with obvious dangers for world shipping and our seas.
To close, I should like to thank all the political and departmental factors involved and to point out that our committee disagreed with the amendments proposed by the Committee on Budgets, considering that it was not right for them to be included in a regulation such as the amended regulation, for both substantive and formal reasons.
Mr President, the fact that the report by Mr Mastorakis was accepted in our committee by 45 votes for and 1 vote against clearly proves, I think, the fact that almost the entire House assents to its content.
For our part, we made it clear from the outset that we agree with the proposal by the European Commission to extend the remit of the Maritime Safety Agency. This needs to be done and I think that the shipwreck of the demonstrated that clearly. That is why we supported Mr Mastorakis's report from the outset. The stand which our party and the European Parliament in general took on the Sterckx report is also indicative in this direction. It was there that ideas which the European Commission is now proposing were first proposed.
I am glad that here today, before this House, I am repeating on behalf of the Group of the European People's Party (Christian Democrats) and European Democrats our support for the report by Mr Mastorakis, who has made an effort to reach an agreement with the Council, so that we can finish with this issue quickly at first reading without delays. The rapporteur's efforts to reach an agreement were difficult in numerous cases, because points of convergence had to be found with certain Member States which had certain matters to put forward concerning the principle of subsidiarity. Finally, these problems were overcome and I should therefore like to congratulate the rapporteur on his report.
Apart from all that, no longer as representative of the Group of the European People's Party, but as a Greek MEP, I should like, given that he himself referred to this specific issue, to say that obviously I agree with him on the reference which he made to the Greek master and I hope that the Spanish authorities will do what they can so that he is dealt with fairly.
Mr President, Commissioner, it is a rare sitting in which maritime safety is not raised. This one is no exception, but has produced a consensus. Indeed, we are, I believe, largely in agreement with our fellow MEP’s report.
Two or three words on two or three subjects. Firstly, places of refuge. I think, Commissioner, that, once the work is complete, it will be good to have a European register of places and ports of refuge and of refuge procedures so that people might be aware of these and have full access to the details.
A few words, now, about the agency itself. It is located in Lisbon. I wish it good luck in the port of Lisbon, but it must not be forgotten that it must also be equipped with regional technical agencies and that we must proceed quickly. We must act in such a way that the operational side of the agency, its range of tools in effect, is put in place as quickly as possible. Regional technical agencies are planned, I believe, on the Atlantic coast, in the Mediterranean, on the Baltic and on the Adriatic.
Finally, I read yesterday, in the Commission report on the financial perspectives for 2007-2012, that you were proposing a European border protection agency with a European Corps of Border Guards. I think that, in this context, we must also turn our attention to maritime borders. What you proposed concerning land borders is worth examining with a view to its being applied to the maritime sphere, not in an identical, but in an adapted, form.
To conclude, Commissioner, I think that the work is far from being finished. There is one area in which it would be as well to maintain our efforts: that of flags of convenience because, in my view, as long as it is possible, through a lawyer covering for an anonymous and ultra-rich owner, to register a ship in Panama for USD 1 500, and to do so with complete discretion, threats will continue to hang over sailors and the environment.
– Mr President, Commissioner, ladies and gentlemen, a prompt start to the EMSA would be very much in the general interest of current European maritime safety policy. I welcome the way in which Mr Mastorakis has pulled out all the stops in order to ensure that we can work efficiently in a short space of time. Perhaps not everyone will share my view, but I do not regret the restrictions surrounding safety, and I think that everything is clearly pegged out now. Trying to bring physical safety measures within the remit of the Agency would only make it controversial and could therefore have hindered its prompt coming into being. In my opinion, this means that the added value lies in the improved coordination of the knowledge and resources that are already available in the various Member States.
It is important that we should be able to say ‘yes’ tomorrow, especially since we can then put this into law at the beginning of March, thus enabling the EMSA to table proposals for the budget in 2005, which should happen before 1 April. In this way, we are creating room in which the Agency’s power in the field of oil removal can be translated into practice, and making possible necessary investments in new equipment. I think it is very positive that the Agency should also be authorised to assess training courses from third countries, for, after all, the greatest danger at sea is human failure, and so this will reduce lack of knowledge. It is unfortunate that the tracing powers in the event of shipping disasters have turned out rather disappointing. Indeed, they merely involve the exchange of methodology and data, which I see as insufficiently pro-active.
I should like to ask the Commissioner whether, if agreements were to be concluded with third countries, it would not be wise to ensure that Russia is one of the first countries with which this is done so that we can make the European coast safer.
Mr President, Commissioner, owing to the bitter experience of the sinking of the , the Executive Commission is presenting us with a proposal for a modification of the Regulation establishing the European Maritime Safety Agency. We are in favour of increasing its competences, so that it can provide support in the field of marine pollution – accidental or deliberate – and in the field of civil protection, and so that systematic inspections can be carried out of the safety systems of ships and in port installations.
We are also in favour of the Agency participating in the procedures for recognising qualifications in the maritime professions issued by third countries, to which I would add the power to approve devices which verify compliance with the Marpol rules and others, in order to prevent the waste from oil tanks or bilge oil from being dumped in the sea.
Specifically, we believe that the European Agency must be provided with all the economic, human and material resources necessary to be able to carry out these functions properly. Firstly, it must have an emergency plan for cases of marine disaster which covers all coasts, from Gibraltar to Russia, and which can be deployed as required in the Atlantic Ocean, the Mediterranean, the Baltic, the North Sea, etc., including plans for dealing with the waste resulting from collection operations and the cleaning of fuel oils.
It should also have a sufficient fleet of rapid intervention ships and specialised rescue ships, also with the capacity for pumping and transfer of fuel from any ship which finds itself in difficulties. And naturally it should have qualified personnel to verify the efficiency of control procedures and the application of safety rules and the prevention of pollution in European ports and ships which sail through Community waters, not just those which land on our coasts.
I would like to thank Mr Mastorakis for his report and express our support for the Commission’s proposal, although we would have liked to have gone a little further.
Mr President, it is appropriate to reiterate that Parliament, the Commission and the Council reacted quickly and efficiently to the tragic accidents involving the and oil tankers off the European coastline. Important legislation was also adopted, within the framework of which I should like to highlight the establishment of the European Maritime Safety Agency, which is to have its headquarters in Lisbon, and this is something that I naturally welcome. I should also like to point out that Parliament has set up a Temporary Committee on Improving Safety at Sea (MARE), whose report we await with interest. The fact that we are once again debating this subject here today, with the specific aim of extending the competences of the Agency, is ample proof that, contrary to what often happens in such circumstances, the passage of time and the effects of media pressure following these events have not exhausted our capacity for political action and to keep pace with this issue.
Let us take a look, then, at the fields in which the Commission proposes to extend the Agency’s power to act. Firstly, marine pollution response. We have always said that the Member States must coordinate their efforts when accidents happen. Experience has shown that no State is capable of dealing with large-scale oil spills on its own. There are thus obvious benefits of coordinated Community action in this area and the agency can play an important role. Its new function, accident response, is, moreover, the major plus point of the proposal for us in Portugal, a coastal country, which has a long coastline and where numerous shipping routes converge. It is, however, necessary to be totally precise in defining the agency’s methods of intervention, with particular regard to the availability of specialised ships that will be at the disposal of Member States affected by pollution, and to the system for chartering these ships.
Secondly, the training of seafarers does not cause any problem, especially with regard to how the agency will participate in the procedures of recognising the certificates of competency of seafarers issued by countries outside the EU.
Thirdly the most contentious issue concerns the agency’s activities in the area of security, since the Commission’s original proposal appeared to impinge on the Member States’ competences in matters of national security and the fight against terrorism. Nonetheless, the amendments proposed by the rapporteur and approved by the Committee on Regional Policy, Transport and Tourism have succeeded not only in confining the Agency’s scope to clearly defined areas which tally with the new Community competences resulting from the Directive on Ship and Port Facility Security, but also in ensuring that their activities complement the prerogatives of coastal States and do not impinge on them. In conclusion, we endorse the balanced approach taken by the rapporteur, whom we should like to congratulate for his excellent contribution to improving safety at sea and to preventing maritime pollution. What we must never forget is that, when accidents do happen, damage does not respect national borders.
Mr President, it is essential that, in order to prevent abuses and to avoid temptation, the tasks devolved to the Community agencies be defined very precisely, even though the number of such agencies is tending to multiply at an alarming rate. That is the reason why we are giving particular attention to examining the proposal made to us to increase the competences of the Maritime Safety Agency, particularly in two sensitive areas.
Although, with regard to anti-pollution vessels, we have, on the face of it, nothing against a mutualisation of the cost of providing these, it must be clearly reaffirmed, in regard to the management of these vessels, that the responsibility and the initiative when it comes to preventing and combating marine pollution lies primarily with the coastal Member States and that the Commission must only intervene on a complementary basis by scrupulously and sensibly applying the principle of subsidiarity. It is crucial to avoid a situation in which Community intervention is in danger of compromising the efficiency of systems of command that have proved their worth, as happened, for example, with the coordination of national, Community and extra-Community resources by the Atlantic police port authority at the time when the went down.
As for extending the agency’s competences into the area of the fight against terrorist threats, any such extension must be clearly defined. Thus, the European agency obviously does not have authority to intervene regarding the actual principle of inspections, nor to propose possible sanctions. The agency’s only possible role is that of simply carrying out inspections of ships and port facilities. We shall have to be particularly vigilant about this issue, which is extremely sensitive in terms of the security of the Member States, in order to prevent confusion from arising and subcontractors from claiming responsibilities that are not theirs.
Mr President, we are all aware that it was following the sinking of the tanker, and the subsequent lack of coordination between the actions of the Member States, that the Commission decided to table the amendments to the regulation that established the European Maritime Safety Agency. The wreck – and the human, environmental and economic tragedy that it caused in the areas affected, particularly in Galicia – demonstrated the need for intervention to be more effective and for actions between the Member States to be better coordinated. There is, however, no justification whatsoever for extending the jurisdiction of the agency to areas that are clearly the responsibility of the Member States, as this would entail doubling costs and removing responsibility from Member States. This would, in turn, raise questions of sovereignty, leading to conflicts of competences.
The crucial question is to ascertain how far the jurisdiction of this agency can and should be extended. I must say that I am delighted the agency is to be set up in Portugal; I hope that this takes place as soon as possible and it would be nice if the Commissioner could shed some light on the timescale for us. The competences I have referred to must not be allowed to undermine the subsidiarity principle. The rapporteur suggests that the agency’s work in pollution response should be restricted to technical and scientific support and should not replace the Member States’ own response mechanisms; it should provide additional resources when these have been requested by the government under the authority of which cleaning up operations will be conducted.
I share this opinion, in view of the fact that no State is capable of dealing with large-scale oil spills on its own. In such circumstances, the agency may provide support, but should not replace Member States. The agency cannot and must not intervene to combat terrorist attacks; the agency will be entrusted with the competence of monitoring the efficiency of Member States’ ships and port facility security. Its establishment may contribute towards strengthening maritime safety, in conjunction with national authorities and the support of the various Member States, acting as an additional technical and scientific resource and not as a supranational body that monitors security or even fisheries activities.
– Mr President, Madam Vice-President, I really cannot endorse most of the previous speaker’s comments, especially her concerns about the Agency’s competences. You know, if we look back at the past – the , the – the Member States really have shown that they are incapable of resolving the problems promptly on their own. We need the European Maritime Safety Agency, and we also need an expansion of its competences.
This House has always thrown its weight behind the Agency. Let me recall just one particular instance: in autumn, when the Council was about to cut the posts for the Agency, which was being set up at that time, we promptly reversed this measure at the first reading of the budget.
Madam Vice-President, I too believe that the rapporteur’s proposals – namely to provide the Agency with the requisite, which means genuinely adequate, financial resources to charter ships, equipment, and so on, and deliver a specialised pollution response service swiftly in the event that this is requested by a coastal state – mean that the Agency must indeed be provided with sufficient resources.
Of course, I am slightly sceptical as well. We should not be overloading the Agency with general threat prevention tasks. The European Maritime Safety Agency’s primary objective is to ensure a high, uniform and effective level of maritime safety and prevention of pollution by ships within the Community, not to undertake general prevention of terrorism. We must be very careful to ensure that we do not raise expectations which the Agency cannot fulfil.
Madam Vice-President, now that we have embarked on new territory – or waters – by establishing the Agency, we have called for it to draw up a detailed work programme swiftly. This is because we want to discuss the work programme with you, Madam Vice-President, since responsibility for the Agency lies with you as the Commissioner. The Agency does not have a separate structure or identity; instead, the Commission is responsible for ensuring that it operates efficiently. I have no doubt that you will do the right thing, Madam Vice-President, but we must discuss the matter in detail, for we cannot overload the Agency with tasks and then fail to provide it with the requisite personnel and resources. This would create difficulties for the Agency. We therefore need to discuss precisely which tasks it must perform, which tasks it can perform, and which resources we will need for this process.
I wish to endorse the comments of one of the previous speakers. Madam Vice-President, I would be pleased if you could tell us this evening how quickly the Agency will be able to relocate. We were always gratified that the Agency started work in Brussels because the work was urgent and necessary. However, given that the Heads of State or Government have already tinkered around for a long time and trawled around various locations in Europe, and have now decided in favour of Lisbon, we do not want the next two years to be taken up with renting space and getting the premises ready before the real work can begin. Perhaps you can give us some indication of a possible timetable, because we want the move to Lisbon to take place swiftly so that an effective Agency is up and running very soon.
I would like to make one final comment. In my previous life, I was a judge, and I think we must be cautious in what we say about the captain of the . I too have the impression that he should have the opportunity to leave Spain in order to live elsewhere in the internal market, namely in his home country, Greece. However, in a democracy, in a state under the rule of law, there is a separation of powers, and it is not the Spanish authorities but the Spanish court which is preventing him from leaving the country. We in this House should be very careful and should not interfere with judicial independence.
Mr President, the sinking of the oil tanker off the Galician coast demonstrated, amongst many other shortcomings, the lack of coordination of the Member States in terms of combating pollution. The Commission now proposes a modification of the recently approved Regulation establishing the European Maritime Safety Agency, created following the accident, not only to provide support in the field of marine pollution, but also in the protection against illegal actions.
When it comes to pollution, the proposal seems to me to be rather confused. The Agency must have the resources necessary to intervene when a Member State requests it and under the authority of a State, with specialised ships which will operate under a chartering system and which will be made available, if requested, to that Member State. It is not specified whether they must be acquired, rented or hired on a permanent or occasional basis. I personally would like this issue to be clarified, because in Galicia, at the time of the visit of the Agency’s Director, right in the middle of the crisis, I read that one of the ships would be permanently based in Finisterre.
The rapporteur’s amendments specify that the main responsibility in the field of pollution lies with the coastal States, which must have their own resources – which some of us find logical – and that the actions of the Agency will only come into play following a request from the Member State, in accordance with the principle of subsidiarity. But this principle is not a justification for the Community to remain passive. On the pretext that it is a competence of the Member States and not of the Union, we witnessed during the disaster how one of them, a country with a considerable coastline, did not possess, and still does not possess today, the minimum resources needed to deal with an emergency.
The Commission cannot continue to ignore the need to establish Community response mechanisms or European coordination of the resources of the different States in order to cover emergency situations and respond to disasters.
Amongst the new responsibilities, despite the reservations expressed previously, we believe, like the rapporteur, that the Commission’s proposal must be supported, since it contributes to increasing safety in maritime transport.
Mr President, ladies and gentlemen, as is, unfortunately, too often the case in national politics, European politics is also suffering from the syndrome that in the case of environmental disasters, reactive action, instead of pro-active action, is taken all too often when working out adequate measures. Accordingly, the disaster involving the oil tanker was needed in order to set up a European Maritime Safety Agency. Not even a year after this Regulation was adopted, France was faced with the disaster involving the oil tanker . That is why a proposal is now being tabled in order to change this Regulation and to remove its loopholes.
Although we can only applaud a well-functioning Agency of this kind, I should like to raise a few objections. First of all, I welcome the fact that the Agency will have the wherewithal to fight pollution, at the request of a Member State, by means of special ships. This environmental aspect receives my group’s unconditional support.
Secondly, we also back the proposal to give the Agency a role involving certificates of competency of seafarers, provided that the high quality of current training courses remains guaranteed.
I should like to make a comment with regard to the third point. It should not be this Agency, but it should remain the competent port authorities themselves, who are responsible for taking safety measures against terrorist threats. In this connection, I, as an inhabitant of Antwerp, can state that the port of Antwerp has, in this area among others, made huge efforts in order to bring the safety of its infrastructure into line with the regulations of the relevant American customs authorities. As we did a few months ago with self-handling, we must oppose the Commission’s urge to introduce one centralistic model for all ports in Europe, and we remain in favour of the age-old Hanseatic model that has guaranteed prosperity, expansion, employment and the safety of our northern European ports.
Mr President, Commissioner, ladies and gentlemen, as a result of the most recent maritime accidents on European shores, all those concerned have finally woken up to the realisation that the time has come to act, in order that we can prevent such accidents and respond to them effectively and without delay. The most welcome development is the establishment of a coordinating structure for such actions, namely the European Maritime Safety Agency, with clear and comprehensible aims that will result in greater responsibility and efficiency.
The primary aim is to prevent and to combat sea pollution accidents and is, accordingly, the one that everyone is aware of. The sea covers most of our planet and is the source of future life, and as such we must protect its resources. Those who cross the seas as a matter of course must be held responsible at all times for the state of the ships, for the people who work on them and for those employed in the sector on land. There is, consequently, an urgent need to monitor routes and make them safe, and to strengthen the existing model, both in terms of inspections and of how frequently these are carried out.
Although it is not a priority for the agency at this stage, growing concern about the threat of terrorist attacks on ships and port facilities has already resulted in the adoption of special measures and international instruments. This concern might be answered, clearly and unequivocally, in the agency regulation, which would constitute a further aim and would help to raise the confidence of all those involved in all Member States. In all honesty, nobody can guarantee total effectiveness, but permanent vigilance and care, supported by the necessary detection, correction and information equipment will certainly result in a reduction in activity of this kind.
I also wish to highlight the importance of systematic and stringent evaluation of intervention in the area of preventing and combating maritime pollution. It is only by understanding the means and the motives of actions, and by holding those involved responsible that we will, in my view, be able to ensure that each step taken will be safer and more confident than the one before. A system of evaluating responsibilities must be applied consistently, regardless of the subject of the evaluation. The ‘polluter pays’ principle is crucial and will certainly iron out any negligence, which cannot and must not be excused.
I feel that the training of seafarers is of the utmost importance – both technical and scientific training in maritime safety and obtaining the appropriate qualification. In addition to complementing the response capabilities of Member States, the agency’s cooperation is intended to ensure that each Member State is properly equipped to respond to any accident close to their coastline. I agree that the European Maritime Safety Agency should have staff who are highly qualified and experienced in the field of maritime safety, to ensure that these objectives are properly and professionally addressed.
Coming from Portugal, and having strong links to the sea, I believe that the European Maritime Safety Agency will always be a challenge for ...
Mr President, Commissioner, ladies and gentlemen, I, too, wish to say that I welcome the report and that I join in the congratulations accorded to the rapporteur, Mr Mastorakis. I should also like to say to the Commissioner, loudly and clearly, ‘do not be afraid to show ambition’. The evidence is there for all to see that this is a problem of European dimensions. We are not only talking about the or the ; we are talking about the thousands of ships that year after year pollute European waters in appalling environmental attacks, to which the Member States have proved incapable of responding. A European dimension is required; a European coastguard is required. I do not envisage any extra work here, because such work will only be done effectively if it is done across the board.
If there is a problem here it is certainly not that the proposals are too bold; it is that they are too tentative. Commissioner, please show ambition! Europeans need ambition, they need a response to these problems and they need the European Maritime Safety Agency to say when we will be able to put an end to the scandal of endless marine pollution, when we will see new rules on maritime transport. This is what we need! In view of this responsibility, this House must be provided with all that it needs and must offer all the help that it can. We must not yield to the kind of conservative mindset of those who spend their lives thinking in terms of the relative power of the Member States and who overlook what is really important to the citizens.
. Mr President, I would like to thank Mr Mastorakis and all the honourable Members for the wonderful work you have done, participating in something which for almost five years has undoubtedly been one of the key elements of the mandate of this Parliament and this Commission. One of the great steps forward we have taken thanks to our joint work over these years has been to completely revolutionise the issue of maritime safety at European level, and we have shown great ambition, Mr Casaca, because we have gone from practically zero, I would not say to infinity, but certainly we have achieved a huge amount.
We still have to make more progress, but the steps we have taken have been spectacular. I would like to say to the honourable Members, firstly, that in the field of security, in the anti-terrorist sense as well, somebody has to carry out the tasks of control, supervision and support, which are often closely related to security in the other sense, and we therefore believe it would be better for the Agency to deal with the two aspects.
Secondly, with regard to giving the Agency management powers – and I understand that Mrs Miguélez Ramos would like more definitions – it is the case that we have chosen to leave several options open. At a given moment it will be possible to simply commission ships; in other circumstances, charter them; and in others, to operate them directly. There are various possibilities: contracting, management, ownership. We are not ruling out any option. We will have to see what budgetary resources are available to us and what the circumstances are. Let us hope that this Agency goes ahead and does so successfully and for a long time. It must be given a margin. We will have to seek the most appropriate formula and, undoubtedly, this Parliament, although only by means of budgets, will have plenty to say about which formula is ultimately decided on.
Thirdly, with regard to the coastguard, ladies and gentlemen, I know what this Parliament wants and I would be delighted with it. But I believe we must begin by taking certain preliminary steps, until we achieve genuine integration of national coastguards and true coordination in all areas.
Fourthly, you talk about greater competences and there have been several speeches expressing the concern that the Agency’s activities are going to replace the responsibilities of the States. No, ladies and gentlemen. We are talking about a supplementary and complimentary activity, which is in no way a replacement. It is not a question of taking powers away from the States, but rather we are talking about possibilities which did not exist before and which, by means of this Agency, at European level, will be available to us so that we can fight for safer and cleaner seas.
Fifthly: when is the Agency going to move? As soon as possible, ladies and gentlemen. But you must be aware that we are negotiating the issue of headquarters with the Portuguese authorities. If it were up to us, it would be before the summer. The problem is that the Portuguese authorities are facing certain problems with regard to installations and we will have to see whether they are resolved before the end of the year. But it will not depend on us, but rather on the Portuguese authorities. In any event I would like to say that 40 people have already been contracted, including temporary and auxiliary staff and eminent national experts. We have placed great emphasis on this aspect because we believe that this is where the accumulated experience and knowledge is to be found, and furthermore this will allow us to cooperate better with the States of Union, from which, I would insist, there is no intention to take away any powers, but rather to give them more support. In terms of the issue of management and responding to pollution problems, ten people are going to be allocated, for training, seven, for security, and with regard to terrorist aspects, some eight people.
I would like to point out to the honourable Members – and thereby reply to Mrs Miguélez Ramos – that it is obvious that the north-western coast of the Iberian Peninsula is one of the points of greatest risk in terms of ship pollution. We only have to look at where most accidents have occurred over recent years: on the Galician coasts. Other points of risk are the area of the Channel, Brittany, etc. The idea is that anti-pollution ships should be concentrated and permanently based, essentially as an operational base, in areas where there is most risk and they will clearly also be needed in the Mediterranean.
Finally, I will say that the Agency must also have tentacles in the Mediterranean. These are issues we are dealing with.
Mr President, today we are going to approve – I hope – and also discuss in a moment, the issue of responsibility and the International Oil Pollution Compensation Funds (IOPCF). Once again – and these are our final plenary sessions – we are continuing to make progress and agreeing on extremely important issues so that, amongst all of us, we can provide the European Union with a legal system and a system of resources which truly allows us to combat marine pollution and improve security. We are aware that we will very probably in the future have to deal with issues such as flags of convenience and certain aspects of maritime law – and I am referring to what Mr Casaca said. We will have left the route prepared and I hope that the person who takes over from me – because this is a relay race – can finish the work which amongst all of us we have been promoting over all these years.
With regard to the responsibilities of captains – and I believe there have been responses from different elements – we all want to see people enjoying every possible freedom, but there is a clear issue, and that is respect for judicial decisions in any country of the Union.
– Thank you, Commissioner de Palacio.
The debate is closed.
The vote will take place tomorrow at 12 noon.
– The next item is the report (A5-0016/2004) by Mr U. Stockmann, on behalf of the Committee on Regional Policy, Transport and Tourism, on the proposal for a European Parliament and Council directive on intermodal loading units (COM(2003) 155 – C5-0167/2003 – 2003/0056(COD)).
. Mr President, ladies and gentlemen, first of all I would like to thank Mr Stockmann for the work he has done and say to him that this proposal is clearly intended to facilitate and promote intermodal transport.
We believe it is an essential element if we are to maintain sustainable development in the European Union, combine economic growth with quality of life, with competitiveness and with transport which is competitive and respectful of the environment.
We need to improve and clarify the way we use the possibilities we have, combining modes of transport, which will allow us to optimise the infrastructures we have at our disposal.
When we talk about the intermodality sector, we need a more coherent and rigorous approach to the maintenance and control of units, because it is the units which are going to allow the container – the principle of the container, as we have seen, is the carrier for the future – to be transported by ship, by train or by lorry through our territory.
Hence the need for a more coherent and rigorous approach to maintaining the control of the units with a view to increasing safety, the harmonisation of certain characteristics of swap bodies in order to improve the efficiency of transfer and of the maintenance and implementation of a European intermodal loading unit which combines the advantages of current sea containers and those swap bodies, that is to say, stacking capacity, resistance, together with an optimum size for European pallets in accordance with the provisions of European road transport legislation. I would insist that it must also be possible to transport them by road.
The Commission’s intention is to create a more harmonised and efficient system of loading units for intermodal transport. Although rail transport will undoubtedly benefit from the proposal, one key objective is to give greater opportunities to inland waterways and short-sea shipping within the European intermodal market. Therefore, only by means of greater harmonisation of loading units can we achieve the performance necessary to slow down the rise in transport costs, of transfers, and make sea transport more competitive when it has to take over from road or rail.
In presenting this measure, the Commission has not proposed anything revolutionary – we are not trying to re-invent the wheel – we have faith in the approach, already proven and satisfactory, according to which we created the internal market: a Framework Directive which establishes the essential requirements and which leaves the technical details to the European standards bodies, which call on experts and also sector chiefs. It is they who know what the sector needs in order to achieve the political objectives.
I must say once again that we have held a very useful and in-depth debate on the issue with the Committee on Regional Policy, Transport and Tourism and I would like to thank them for having dedicated the time and effort to this measure necessary to allow this first reading to already be an entirely mature decision.
In the Council, however, things are not going so quickly. I trust that the Council will carefully study the results of this first reading in Parliament and that it can agree a Common Position quickly and, if possible, a Common Position which supports the proposal which is going to be issued by this Parliament.
. – Mr President, Commissioner, ladies and gentlemen, the Commissioner is right: intermodal transport is competitive only to a limited extent, and the existing units – whether they are containers or swap bodies –cannot be easily used in all four modes of transport. The complicated and lengthy process of trans-shipment not only wastes a great deal of time; it also costs a great deal of money. By its very nature, intermodal transport is therefore at a disadvantage. Firstly, it is far more complex and therefore more complicated to organise, and secondly, there are very few actors who have a clear overview of the whole intermodal chain. That is why we must promote intermodal transport, and that is what we are doing with this directive.
The purpose of the directive is three-fold: firstly, to create a new loading unit, theEuropean intermodal loading unit; secondly, to establish specific intermodality requirements for all new loading units, and we hope that at least in the medium term, we will therefore be able to halve the trans-shipment time at terminals; and thirdly, to improve safety in line withthe International Convention for Safe Containers (CSC). Perhaps it was slightly misleading for the Commission to present the directive as part of the programme for the Promotion of Short Sea Shipping. Yes, of course it will benefit short sea shipping, but what we are talking about here is the entire transport chain and intermodal standardisation the like of which has not been seen before. As a rule, it is the individual modes of transport which are standardised, or standardisations are introduced for specific aspects of an individual mode of transport. This directive is therefore a first.
The purpose of standardisation, however, is not only to identify an ideal technical solution. Through standardisation, we will achieve planning and investment security, reduce barriers to market entry as well as product costs, and open up new markets. I am convinced that Europe needs the best possible intermodal loading unit combining the advantages of containers with the advantages of swap units. It would be a kind of European supercontainer, capable of being used on all modes of transport and trans-shipped easily. It would be stackable and lifted from its top corners; it would be suitable for use on ships, offer maximum space for transporting ISO palettes, and enable loading and unloading to take place quickly.
The Commission estimates that the number of road vehicles required to transport the same amount of goods would be reduced by 25% if the new supercontainer were used. I think that is slightly optimistic, but at least it points in the direction of change. Fears that the use of existing loading units would no longer be permissible are unjustified. The use of the new supercontainer is not made mandatory by the directive; instead, the market must regulate it. This means that different units will continue to be in circulation, but the European loading unit will become the market leader because of its stated benefits. I too believe that it will be a great success in the export market. China and Russia are two massive markets to be conquered, and the expected increase in the transportation of goods to Eastern Europe speaks for itself.
Nor does the directive affect the ISO norm. We have managed to assuage concerns about this issue through amendments to the Commission’s text. Cellular container ships, for example, are currently configured according to applicable ISO standards. We have stipulated that safe stowage inside and on deck of existing cellular container ships must be possible without adaptation of currently existing cell guides. We have also stipulated an external height of 2 900 mm, which corresponds to the height laid down by the European Organisation for Standardisation (CEN). We have thus created the best possible loading unit for road and rail.
It must, though, be the European standardisation bodies, in conjunction with industry, that have the task of developing the detail of the standardisation. We have simply set a framework for this process. We wanted, or want, to create a standardisation procedure based on a mandate, so that standardisation can proceed more quickly. Efforts to achieve this have been under way for a long time, but they have not been concluded.
This directive is merely the start of the process. Apart from the loading units, there are many other possible areas of intermodal transport where standardisation would be possible, for example at the interfaces between infrastructure and services, that is, terminals, trans-shipment facilities and, of course, information systems, liability and contractual regulations.
Standardisation will therefore continue. I am pleased that we have made a start here, sending out a clear signal in favour of intermodal transport.
– Mr President, Commissioner, ladies and gentlemen, I would like to begin by congratulating the rapporteur on behalf of the Group of the European People’s Party (Christian Democrats) and European Democrats and thanking him for his work. Through his positive cooperation, he helped us understand the topic, which was not always an easy task, especially in a technical sense. He managed to immerse us in the subject without burying us. From our perspective, this was a very interesting experience of collaboration. The report, and indeed the Commission’s proposal, contained a number of challenges, and in my view, we dealt with these challenges very positively in committee. A new product must be attractive, in other words, it must be suitable for the market as well as being efficient and complying with modern requirements. I believe this outcome has been achieved.
The product is designed to make the process quicker and easier while being suitable for new and existing lifting and stowage techniques. Existing systems will not simply be jettisoned overnight, as this would confront the people working in this sector with the need to undertake new or expensive investment overnight. Their security must be guaranteed. Very good solutions have been found to all these issues, in our view, and the Commission’s proposal and your committee report therefore have our support. Of course, it was the particular example of short sea shipping that was specified here, where intermodal transport already stands at 40%, but intermodal transport has not yet reached these figures in other modes of transport. In my view, the current initiative is designed to be an incentive for business and the transport sector to invest more in intermodal transport. I believe that we will persuade them to do so not only by offering subsidies, but by proposing efficient instruments, such as the all-round container, the supercontainer, as you call it, which allows for optimum loading while also taking account of what is happening on the international market and opening up new opportunities such as those you have described.
Overall, we are very satisfied with your proposal. The only difference is that we still take the view that if the product is that good, the market will regulate it, so we do not need to invest any public money, although we are all convinced that it will be good for the overall development of the transport system if many actors become more multimodal. I would therefore like to make one final comment: I see our work today as a technical contribution to this concept, which we all endorse. However, if the loading units that we are proposing demonstrate their efficiency on water, in the air and on road and rail, then whatever form of transport is rolling along beneath them must demonstrate its efficiency as well. I say this to the railways in particular – we can improve the entire multimodal concept as much as we like in technical terms, but if one of the actors in the chain is weak or claims to be weak, the whole concept will be of no benefit whatsoever. So we see this as a positive step in the right direction, but it is also yet another clear wake-up call, especially to the railways, to adopt a multimodal way of thinking, to invest in this concept, and to review their structures and efficiency.
– Mr President, Commissioner, ladies and gentlemen, I too wish to thank Mr Stockmann for drawing up an excellent report. At first there were various opinions on the matter and even misunderstandings, but the rapporteur managed, through a determined effort, to make headway on this issue and the committee in the end was very much of one mind on the development of the new European loading unit. The topic of discussion is the very challenging idea of making the various means of freight transportation in Europe compatible with one another. Standardised containers would bring benefits for congested Central Europe and, even more especially, to regions overseas. For example, 80% of the flow of foreign trade from my country, Finland, goes by sea, and the flexible operation of multimodal transport is absolutely crucial.
The rapporteur has chosen the right way to proceed. The amendments are an attempt at ensuring there is compatibility with European standardisation offices and the prevention of problems with ISO standards. Operators in the sector will be given the responsibility for designing the new container in detail. There is a potential problem with Amendment No 17. If the height of the containers is to be 2.9 metres they will not, when stacked, fit the space currently available on present Roll-on Roll-off (RORO) ships. For that reason, the Commission’s proposal for the height of a container to be 2.67 metres would perhaps be better. Our group supports the proposal and we hope that the matter will also make speedy progress in practice.
– Mr President, this Parliament has always believed in promoting a sustainable system for the transport of goods in which all modalities are accorded a role. In theory, these roles can be readily indicated, but practice has proved different, and so we have noticed that a number of modalities have been disadvantaged. One problem in this respect is the vast range of loading units, resulting in many cases from day-to-day practice. Some are used on a large scale, others to a lesser extent. All of this depends on the market situation. This latter is a dominant factor in the transport of goods. Changes are only meaningful when these are supported and encouraged by the market. This will only happen if actual benefits can be reaped.
In this respect, the Commission proposal still contains a number of shortcomings. The introduction of a new loading unit is an excellent idea, provided it can actually be used in all modalities without any adjustments. It should be used in practice though. All commotion and comments with regard to this proposal seem to suggest otherwise. We are therefore delighted that the proposal is more market-oriented in the present report. The European Intermodal Loading unit (EILU) loading unit is no longer the panacea for all existing problems, but an option to be used in future, embedded in current operational activities.
There is another area that will require attention during tomorrow’s vote, namely Amendment No 16. If the measurements included in this amendment are laid down, this is, to all intents and purposes, an elimination of the draft. In order to retain the positive aspects of the EILU – more pallets in one unit – it appears useful to leave the specific measurements to the market too, thus enabling the companies that do want to use the unit to achieve this technically. All things considered, Mr Stockmann has done an excellent job.
Mr President, Madam Vice-President, let me remind you that the proposal prepared by you – following careful preparation by your officials – initially caused some confusion. The port authorities and shipping companies shot your proposal down in flames. In my view, we must also be grateful to the rapporteur, Mr Stockmann and the entire Committee on Regional Policy, Transport and Tourism. Mr Grosch also worked very hard in the discussions with the industry, and as a result, we have largely assuaged the sector’s concerns. I think they were simply misunderstandings.
I am very pleased that, especially with the amendments proposed by the rapporteur – which we on the Committee on Transport jointly support – we can establish and ensure here today that we are not proposing a European type of standardised container – I prefer not to use the term ‘supercontainers’ – which could obstruct our global transportation business. In the export and import industries, we are reliant on the effective, efficient and swift transportation of these loading units on ships without adaptation of currently existing cell guides etc. In my view, as stipulated in our amendments in committee, we must leave the task of working out the detail to the standardisation committees. As a lawyer, I would be reluctant to embark on the task of developing the fine detail in my role as a Member of this House. It is, however, my belief that the principles we have set out in the proposed amendments will ensure that the new European loading unit does not conflict with existing international norms. This new loading unit is important, for it enables us to align the industry’s interests in greater stowability of palettes with the interest of the shipping companies and port authorities not to have to change all the loading gear and the entire structure of the container ships. In this respect, I think we can be quite happy with what we have achieved.
I hope that the industry will adopt what we are hoping for, namely more widespread use of intermodal units. We are reliant on the industry here. We simply make proposals and will have to wait and see whether the new standardised container is accepted by the industry. The industry’s task is to protect its own interests.
Finally, I would like to point out that this proposal contains not only a definition of this new loading unit, but also a requirement for more stringent controls and inspections of all loading units, regardless of type. If loading units are not properly maintained and repaired, they can pose a danger in goods transportation, in port during trans-shipment etc. We must ensure that serious accidents do not occur, especially in ports and on ships. In this respect, the Commission is right to propose more frequent and thorough inspections of all loading units.
– Mr President, Madam Vice-President of the Commission, we welcome an integrated approach to transport in which adequate use is made of all the types of transport available. If the problems of increasing traffic on the roads are to be solved, the European Union has to be pro-active in promoting intermodality. Pro-active, above all, means that the authorities should use the market to deal with the questions raised, not that the authorities should saddle the market with difficult regulations and added costs. In this proposal, this line of approach has not been followed completely, and that is why, initially, I had my reservations about a number of sections of the Commission’s proposal and the rapporteur’s proposal. However, now that the proposals have been adapted by means of amendments in the Committee on Regional Policy, Transport and Tourism, my greatest concerns have been lifted.
In their choice of loading units, the participants in the market have to be free to find the best possible solution for each type of goods and mode of transport. At the same time, we should at all costs avoid a situation in which owners of intermodal loading units are faced with unnecessary obligations and high administrative and implementing costs. I do not think it necessary to use tax benefits or subsidies upon purchase to support the introduction of the European intermodal loading unit. The Commission has itself stated in its proposal that it does not want to make its use compulsory, but wants to leave its commissioning to the market. The introduction of subsidies and tax benefits runs counter to this idea.
Technical specifications in which the characteristics of the intermodal loading units are described must be examined critically. Accordingly, it is important for the essential requirements that are prescribed not to contravene the international ISO standards. This on account of the fact that considerable use is made of units which are manufactured in accordance with international standards and which are also used outside of the Union. I am pleased that the rapporteur shares my concern in this matter, and that this is also being expressed in the text by means of an amendment. This also applies to adjusting the inspection period of the European intermodal loading units by equating them to those of the ISO container, which is frequently used in international traffic.
The introduction of new intermodal loading units, though, does not yet guarantee intermodality. In addition to the current diversity, the poor quality of the rail services on offer constitutes an important barrier to the growth of intermodal transport. Internal shipping should also be included more in the discussion. As already stated, the improvement of transport requires quality legislation in which consideration is given to the scope of the market and which, by correct timing, can be introduced on time in an adequate and harmonised manner. That is, in fact, why I am of the opinion that the introduction of the digital tachograph should be shelved for one year so that legislation can meet the requirements to which I have referred, but lack of time has made it impossible to discuss this urgent matter with the Commission this week. This House still finds it difficult to actually get something done about it.
. Mr President, ladies and gentlemen, I would like to thank Mr Stockmann for the work he has done and I believe that Parliament’s support for this initiative in general – though with some modifications – demonstrates its importance.
I would like to point out firstly that I completely agree with several Members who have said that this alone is not sufficient: much more is needed.
This initiative forms part of the strategy we have been developing over recent years, aimed at achieving more competitive, dynamic and operative transport, particularly in the rail sector; to update infrastructures so that we can genuinely put an end to the fragmentations and obstacles existing not just in the rail sector, but also – as we are doing now – amongst other modes of transport. This type of measure will enable us to promote intermodality.
As the rapporteur has said quite rightly, following this attempt at convergence by means of certain common standardisation measures, other measures will have to be adopted, such as, for example, those relating to dock terminals. The Commission is already working on this issue in order to ascertain how we can achieve standardised dock systems, which facilitate loading and unloading and the docking of ships and which reduce times and costs. All of this is also associated with our proposal – which, unfortunately, has not moved forward – on the liberalisation of port services, in relation to which we also have to provide impetus and greater dynamism.
This is all part of a whole. A single measure does not get us very far. We must make progress on all of them in order to achieve the best we can.
I would like to say to the honourable Members that we accept the majority of the amendments. Some of them – Nos 2, 5, 14, 16 and 17 – must be reworded, because their current wording is perhaps not ideal. In any event, all of them are intended to clarify that the standardisation of intermodal loading units will not necessarily cause conflict with the existing global rules – in no way is that our intention. We believe that European standardisation bodies must not be, nor have any reason to be, slaves to the standards laid down by the International Standards Organisation, but that those bodies must decide which are the best possible standards for European intermodal transport, while taking due account, however, of the existing ISO standards and the needs of commerce.
Furthermore, this proposal ultimately depends on whether the market accepts it. What we are proposing are common standards which can facilitate – if the market considers it appropriate – operation within the intermodal network with these new bodies, which, as I said before, would prevent interruptions and would allow the quick transfer from river to sea, to rail or to road.
I would like to point out that we must reject Amendment No 6, since it states that harmonised rules will be developed by the European Standards Committee (CEN) and leaves out certain important standards bodies in this sector, such as the European Committee for Electrotechnical Standardization (Cenelec) and the European Telecommunications Standards Institute (ETSI).
Mr President, I trust that, following approval by Parliament, with the exclusion – I hope – of this Amendment No 6, we can make rapid progress in the Council and thereby launch a proposal for the sector which eases progress towards intermodality, which is absolutely essential.
The debate is closed.
The vote will take place tomorrow at 12 noon.
– The next item is the recommendation (A5-0042/2004), on behalf of the Committee on Legal Affairs and the Internal Market, on the proposal for a Council decision authorising the Member States to sign, ratify or accede to, in the interest of the European Community, the Protocol of 2003 to the International Convention on the Establishment of an International Fund for Compensation of Oil Pollution Damage, 1992, and authorising Austria and Luxembourg, in the interest of the European Community, to accede to the underlying instruments (14389/2003 – C5-0002/2004 – 2003/0209(AVC)) (Rapporteur: Mr J.M. Gil-Robles Gil-Delgado). U.J
. Mr President, the truth is that I tend to have plenty of work. If I count up all the issues, directives and regulations over the years, I think I am right in saying that I win hands down. In any case, I think that we all agree on the importance of what we are discussing today, the entry into force of the 2003 Protocol to the International Convention on the Establishment of an International Fund for Compensation of Oil Pollution Damage (IOPC). The funds for compensating victims of oil slicks are going to be increased to more than five times their current level, which is absolutely essential as it was clear from accidents such as the sinking of the and the that the funds available through IOPC were not sufficient.
The Protocol still needs to come into force and we therefore need to encourage the Member States of the Union to ratify it quickly. We are convinced that it urgently needs to be applied, but unfortunately, the Member States are not taking the step forward.
In the proposal that it put forward in September, the Commission urged the Member States to ratify the Protocol before the end of 2003 and it is now 2004. The common position adopted on 15 December set the deadline at June 2004 and the Commission made a declaration in this respect, indicating that we would have preferred it to have been ratified before the end of last year.
Ladies and gentlemen, I would like to take this opportunity to thank Parliament for its hard work on this issue, given that the Council only sent the Common Position to Parliament a few weeks ago. I of course want Parliament to take up the suggestions of the rapporteur, Mr Gil Robles, whom I thank not only for having conducted the debate on this report and coordinated it with all Members so quickly, but also for the clear manner in which he explains all the points and the importance of this document.
. Mr President, ladies and gentlemen, the report we are debating expresses the agreement required from Parliament, as we have just been told, in order for the Member States to establish and ratify the 2003 Protocol to the International Convention on Compensation of Oil Pollution Damage.
As has just been explained to us, the Convention created a fund to compensate victims of damage and it should be pointed out that it is funded by contributions from the companies or other entities that receive oil transported by sea. Therefore, increasing the maximum sum of compensation from the current EUR 162 million, as this Protocol requests, is not going to be a burden on public funds, but on those who benefit from the oil trade.
Since 1978, the Fund has been used in more than one hundred cases, and in the majority the limit set was sufficient. However, the Commissioner reminded us that the and accidents demonstrated that the limit was now out of date and needed to be increased. Therefore, in March 2003, following the wave of emotion and concern unleashed by the latter of these disasters, the Heads of State or Government of the European Union asked for the Fund to be increased to one billion euros and, in May of that year, the decision was commendably taken on board very rapidly by the Member States of the International Maritime Organisation.
In its Resolution of July 2003, very soon afterwards in the same year, on increasing maritime safety following the sinking of the oil tanker (the report by Mr Sterckx), Parliament was in favour of the decision by the global organisation and called upon the Member States to ratify the relevant Protocol as soon as possible. This was the first time that they were called upon to ratify it quickly.
As we have been told, the Commission not only acted swiftly, but with clear political commitment, by asking the Council to move on from the very easy promising phase to the fulfilling phase, which is always more difficult. Finally, when the situation was becoming quite embarrassing, it secured the agreement from the Italian Presidency, setting a target date, as long as it was possible, which is what the Commissioner has just explained to us.
The truth is that the Committee on Legal Affairs and the Internal Market unanimously adopted the proposal to ratify the Protocol. In fact it would have been enough to issue the assent, but I felt it was essential to stress the request in Recital C of the Decision, that it is important for the Member States to sign or ratify the Protocol.
I must acknowledge that all the members of the Committee on Legal Affairs and the Internal Market were on this same wavelength. Why? Because, as long as it is not signed and ratified by those Member States, we will remain in the current situation, in other words, with a fund that is insufficient to cover potential compensation.
It therefore stresses that the Protocol should enter into force. Parliament wanted to make it clear that, from now on, any delay cannot be blamed on or attributed to the Community institutions. It will be the Member States who drag their feet in ratifying the Protocol who will have to face up to their responsibilities. I would like to think that this will not be the case and that they will all ratify it as swiftly as possible.
Mr President, ladies and gentlemen, all that remains – as my time is running out – is for me to thank the members of the Committee on Legal Affairs and the Internal Market for the support they have given me, this committee and Parliament’s services for their invaluable help, and the Commission for the political support that it has consistently given.
The report put forward today is necessary and urgent. I therefore trust that you will vote in favour of it.
. Mr President, Commissioner, with regard to this matter of the Protocol for 2003 adding to the International Fund for Compensation of Oil Pollution Damage established in 1992, which is in the form of an intergovernmental organisation, the Committee on Regional Policy, Transport and Tourism, which I represent as rapporteur, was in favour of adopting the proposal for a Council Decision authorising the Member States to sign, ratify or accede to the Protocol.
The FIPOL Protocol 2003 extends the maximum amount of cumulative funds available according to the various international agreements to 750 million special drawing rights, which, at the current exchange rate, is equivalent to 930 million euros. These funds are provided by shipowners and companies that receive oil transported by sea, to compensate for environmental disasters and victims of spills caused by accidents.
One year after the accident, however, it is still difficult to assess the damage caused. A new report by the World Wide Fund for Nature shows that 3 000 kilometres of coastline were affected and calculates the damage to be around 5 000 million euros, in other words, five times the FIPOL Protocol for 2003 would be needed to deal with all of the damage caused. We therefore continue to call for a European Fund in addition to all the existing international funds, particularly considering the huge amount of oil traffic on our seas and the existence of areas such as the ‘, or the ‘Coast of Death’ in Galicia, which is one of the places where there have been the most maritime accidents in the past, along with other black spots such as the Calais straits, etc.
We would also like to express our dissatisfaction at the deadline for this Protocol to be signed being extended to the end of June 2004, as agreed by the Council and the Member States, rather than retaining the original date of last December. If another accident were to take place during the first six months of this year, the cover would only be around 250 million euros, which is more than concerning.
I would like to congratulate Mr Gil Robles on his report and I hope that the Commission will continue with its proposal for an additional European fund, because it is needed.
Mr President, I think that both the Commissioner and the rapporteur, Mr Gil-Robles, have expressed the substance of this proposal and Mr Ortuondo Larrea has also given various pieces of information that there is no need for me to repeat.
This is an assent procedure, which means that Parliament has to adopt the decision in order for it to be obligatory and, in this particular case, Parliament has acted quickly, because the letter from the Council requesting the assent is dated 8 January, and tomorrow, 12 February, one month and five days later, Parliament will give its assent. I think that the Committee on Legal Affairs and the Internal Market has been exemplary in this respect, because the request was put forward so that we had already appointed Mr Gil-Robles in October, in order that when the Council proposal arrived, we could adopt it quickly. I think this is a good example of interinstitutional agreement between the three institutions, almost .
From the point of view of content, Mr Ortuondo has pointed out the fact that there are insufficient resources. For example, in the case of the , we are talking about EUR 5 000 million, which is only one fifth of the amount needed to cover the damage, which is why Mr Ortuondo stressed the need for an additional European fund.
I would like to discuss other more legal matters, however. Firstly, according to Community law, it is not the Member States who have competence in this field, but the European Union as a whole. The agreed formula is an intelligent one: the Member States signing in the interests of the Community.
We hope that the legal system can be changed so that the European Community itself will be an actual member in order to avoid situations such as this in which particular Member States, such as Austria and Luxembourg, will not be bound by the agreement until 2005. There is also another quite peculiar situation: Denmark is not bound by this decision and it just so happens that it is one of the Member States that is most exposed to this type of accident, due to the extent of its straits. I wonder whether the Danish people are aware that, as a result of this , damage caused in Denmark by this type of incident will not be covered.
I therefore feel that, from now on, although the Commission has acted as swiftly and efficiently as possible, it should initiate progress in this respect. This is not an agreement signed by the Member States in the interests of the Community, but an agreement signed by the European Union in the interests of the whole of the European Union: defending national sovereignty does not benefit the citizens of the European Union, which is what we are concerned with.
This would be a fundamental lesson to learn from this type of agreement. We cannot continue to operate with old instruments from former ages, in which the Member States were acting to defend national interests, when we are dealing with collective interests, such as preserving the environment across the European Union.
– Mr President, Commissioner, in mid-2001, we discussed the Esclopé report concerning the desirability of the increase of the limit for damages in the case of maritime oil disasters. The Council’s common position has been long overdue. The International Maritime Organisation has, however, decided to raise the limit of existing funds to 750 000 Special Drawing Rights and thus placed the limit virtually at EUR 1 billion, so this addressed the point that this House made in the Esclopé report. We would therefore like to congratulate those Member States that belong to the International Maritime Organisation (IMO) on this decision. It does justice to reality and gives guarantees for an adequate financial arrangement in the case of oil pollution. This does not detract in any way from the fact that prevention is better than cure. I hope that this elaboration of the liability regulation offers encouragement in this respect. Consequently, the report by our ex-President receives my wholehearted support.
Mr President, the FIPOL Protocol that we are debating today, to increase the financial resources available to compensate victims of spillages, is another matter which I would like to say to Commissioner de Palacio has nothing to do with the .
In fact, it would be ludicrous to tell the victims of this disaster that, because of the fact that we, Europe as a whole, did not do our duty, they are only going to be compensated for 15% of the damage suffered, because the fund for that purpose only has EUR 170 million available and because unfortunately this increase that we are debating today is not retroactive.
Following the accident (we are talking about November 1999) it became clear that the compensation system was inadequate for dealing with this type of disaster, both at international and European level, where such mechanisms were not provided for.
The IMO decided, a long time before the sank, to increase the amount allocated to the FIPOL to compensate victims to EUR 600 million, and in 2000, the Commissioner proposed creating an additional European fund, Compensation for Oil Pollution in European waters (COPE), with a limit of one billion euros. The proposal received the support of the European Parliament, but was rejected by the Council, which opted to negotiate in the IMO.
Although the IMO finally established a new fund, and even set it close to the magic and famous billion figure, that amount will never be able to ensure full and swift compensation for victims of future oil spills, for two reasons. The first was mentioned by Mr Ortuondo Larrea: more than a year after the disaster we are far from succeeding in assessing the full extent of the consequences, not only because the vessel, carrying at least 15 000 tonnes, is still 3 000 metres deep in the Atlantic, but also because the oil is still reaching our coastlines. The second reason is that the rising number of increasingly independent reports calculate the damage caused at a figure that is never less than five billion euros.
The maximum compensation limits cannot guarantee sufficient protection for potential victims of a large oil slick; this can only be achieved through unlimited liability, including collective damage. Setting a limit on damage is not rational and, above all, it sends a perverse signal to potential polluters.
Given that only sovereign States can be parties to the Protocol, as has been mentioned here, the Commission proposes that we call upon the Member States to sign or ratify it – sign or ratify the protocol as soon as possible and by July 2004 if possible – in the words of Mr Gil-Robles Gil-Delgado, whom I congratulate on his work as rapporteur. Perhaps, Mr Gil-Robles Gil-Delgado, we will have to get down on our knees, because, from May until now, only two Member States have ratified it and a minimum of eight ratifications are needed in order for it to enter into force.
I also think it will be necessary to develop the agreements to extend the circle of liability, which, as we have said many times, should cover all those involved in the transport chain.
Mr President, there was unanimous agreement on Mr Robles' recommendation on the part of the committee members, which is why we are encouraging him to go further.
The system of liability under the two international conventions is a multiple system. Apart from subjective liability, which does not operate in practice, we have the objective liability of the shipowner, with compensation capped at EUR 72 million, and the supplementary liability of the fund in the event that the shipowner is unable to pay or the above sum is exceeded, which has been amended from EUR 92 to 250 million. The extensive damage following the accidents involving the and the proved the inadequacy of the compensation provided for.
Thus, in December 2000, efforts were made, following a proposal by the Commission, to set up a European supplementary fund for damage in European waters. This liability would also be supplementary because the obligation to pay compensation would apply if there was no compensation from the funds. Although this proposal was approved by the European Parliament, it was rejected by the Council.
By a happy coincidence, we know that, in May 2003, the protocol for the establishment of the International Fund for Compensation was adopted, with compensation capped at EUR 1 billion. This is again a supplementary fund. Given that no Community rules have been adopted to regulate the question of compensation for damage from oil spills, the Council decision to accede to the protocol must be seen by all of us as a particularly positive action. That is why the European Parliament, without reservations, must give its assent, with Article 200, paragraph 3 of the Treaty as the legal basis. It should be noted that there is exclusive jurisdiction on matters regulated by the protocol for the supplementary fund.
In all events, there is no clash with Regulation 44/2001 on jurisdiction and the recognition and enforcement of judgments, because the protocol is based on the existing regime in the 1992 Convention. It is clarified that this is not accession by the European Union itself, but authorisation to the Member States to ratify the protocol. The rapporteur rightly points out that this must be done as quickly as possible, even before June this year. We hope that, in future negotiations, the possibility will be provided for the Community to become a contracting party to the protocol. There is no such provision today.
. Mr President, ladies and gentlemen, I would like to point out that the Commission has urged the Member States to ratify the Protocol as soon as possible, but unfortunately they have not yet done so.
I entirely agree with Mr Medina that it should be the Commission that is responsible to the International Maritime Organisation, at least for matters in which we have exercised Community competence. The problem is that, as you are well aware, we have not been able to join the Organisation because, among other things, the Council has had the mandate for some time now. It is a proposal that I made nearly two years ago and, unfortunately, the various presidencies that there have been during that time have been very busy with other matters. This is true, but I also think that they should have given some attention to this issue, which they did not do.
In summary, the Council’s enthusiasm for moving forward in terms of Community presence in the International Maritime Organisation is not across the board.
The same is happening with another organisation, the International Civil Organisation, but I entirely agree that this is the right approach, particularly when, in this case, competence has been exercised in this field for the past four years, which had not been done before. The competence that the Community has now taken on is much greater and, therefore, it should also be able to defend it at international level.
I would say to Mrs Miguélez that, as she is well aware, I made a proposal regarding criminal liability, among other things, because there is often a problem of wilful negligence, and not only in cases like those of the and the in which it is up to the judges to decide whether or not it is wilful, but also in cases in which bilges are being cleaned unscrupulously and tanks are being cleaned unscrupulously on the high seas, representing 90% of the spillages that take place on our coasts; it is true that they are more diluted, extended over a longer period of time and a larger area, and therefore are less concentrated, but the impact is absolutely disastrous and devastating and, as you are aware, I have proposed that this problem be dealt with.
Earlier someone, I think it was Mr Ortuondo Larrea, was talking about the European Maritime Safety Agency, and certifying systems to monitor the issue of bilges and emptying tanks and also, in order to combat these types of measures. As you are aware, I believe that we need to act on every front: we need to act through the European Maritime Safety Agency, through monitoring by the port authorities, through the facilities which, it should be remembered, we adopted here, facilities in the ports enabling the vessels to unload and clean bilges and deal with other waste water. This should be done, do not think that we are forgetting, using the latest technology, from satellite photography to every type of system and method available for monitoring the systems installed in the vessels themselves, at the exit points in order to monitor when they leave and whether or not the cleaning has been done.
I think that we need to act on all fronts because sea pollution is something that we cannot tolerate. The sea does not just belong to all Europeans, but to all of humanity, and we have the responsibility to preserve it for future generations.
Thank you very much, Mr President, ladies and gentlemen, and thank you especially to Mr Gil Robles for the swiftness with which he prepared this report.
The debate is closed.
The vote will take place tomorrow at 12 noon.
(1)